(1)
Mr President, as other colleagues have done this week, I too would like to draw the attention of the House to the unusual fact that we were not allowed to make one-minute speeches on Monday. I submitted a statement in writing at that time on the issue of Mordechai Vanunu, who was released from jail in Israel yesterday after 18 years' imprisonment.
He is subject to very severe, cruel and unusual restrictions on his liberty. This is not acceptable in a democracy. He is not allowed to leave the country, people watch him wherever he goes, he is not allowed to make contact with foreigners and he is not allowed to contact journalists. I ask the President to make representations to the Israeli Parliament and Government in support of this person, who served a prison sentence for showing that weapons of mass destruction were being prepared in Israel. These are precisely what the forces in Iraq have been seeking; the discrepancy between the way the two countries are treated is simply amazing.
I ask you, Mr President, to bring this matter to the attention of the President of Parliament, and to ask him to contact the Israeli authorities with a view to allowing this man his liberty. He has served his sentence.
We shall bear this in mind. I shall pass this request on to the President. Without doubt this is an issue which arouses strong emotions amongst many European citizens of all political persuasions, and I have no doubt that in the future it will be dealt with in Parliament through the appropriate channels.
The next item is the Commission statement on the outcome of the trial against Leyla Zanay and others in Ankara.
. Mr President, the case of Leyla Zana casts a negative shadow over the implementation of political reforms. In a statement made yesterday, the Commission strongly deplored yesterday’s verdict by the Ankara State Security Court confirming the sentencing of Mrs Zana to serve her full prison term until June 2005.
Let me briefly remind you of the background to this case. As part of the political reforms adopted in Turkey in the period 2002/2003, new provisions were introduced in the Turkish legal system allowing for the retrial of persons whose convictions the European Court of Human Rights has found to violate the European Convention on Human Rights and Fundamental Freedoms. This was a specific priority under the Accession Partnership with Turkey. Another priority concerns the need to remedy the situation of those persons prosecuted or sentenced for non-violent expression of opinion.
Following the introduction of these new provisions, a decision was taken in February 2003, under which Mrs Zana and her three co-defendants were to be retried by the Ankara State Security Court. However, in spite of the several sessions held by the Ankara State Security Court, retrial largely resulted in a repetition of the previous trial, leading to persistent concerns about the respect for the rights of the defence and the principle of presumption of innocence, as acknowledged by independent international experts.
The Commission has repeatedly expressed its concerns to the Turkish authorities in the framework of the political dialogue. In our view, while fully respecting the principle of independence of the judiciary, the way this case has been handled shows the gap that exists between the spirit of the reforms and their actual implementation.
As I mentioned, the trial against Mrs Zana was held at a State Security Court. It is worth recalling that, according to the relevant priority under the Accession Partnership, the European Union has repeatedly asked Turkey to align the functioning of the State Security Courts with European standards. We note that the abolition of these courts is among the measures envisaged in the next package of legislative reforms announced in Turkey.
I should also like to point out that in his speech before the Turkish Parliament in January 2004, President Prodi called for the immediate release of Mrs Zana. Moreover, the Commission has raised this issue several times in its regular report and within the framework of the political dialogue with the Turkish authorities.
We understand that the lawyers representing the defendants have announced their intention to refer the case to the Court of Cassation and hope that it will be dealt with in accordance with all the relevant principles of equal justice.
Mr President, I would like to thank the Commission for its statement. Probably uniquely in this House, I actually knew Leyla Zana before she was tried and convicted. I first met her in the late 1980s. She is, to put it mildly, a controversial figure.
Nonetheless the action that she took is perfectly within the realms of democratic expression. After all, all she did was to say something in the Kurdish language within her Parliament. Mrs Ahern and others sometimes choose to use the Irish language within this Parliament. Indeed my Quaestor colleague, Mrs Banotti, did so in her opening speech. However, I do not think even the worst enemies of Fine Gael would wish Mrs Banotti to be locked up for 15 years for that.
There has been complete over-reaction from the very beginning. The way in which the trial was conducted was unacceptable and it was thanks to the intervention of the Council of Europe that a retrial was held. It is a great disappointment to me and my group that the Turkish judicial authorities did not show themselves to have sufficient flexibility to use this opportunity of having a retrial that would effectively have exonerated Mrs Zana.
She has been the victim of what is in effect a struggle between a reactionary judiciary and a state that is trying to reform. I welcome the packages of reforms that have been adopted and I also welcome the fact that the state security courts are to be abolished. This is not before time.
Some people are indeed working hard for democracy in Turkey, and the AKP deputy Faruk Ünsal spoke out against this particular verdict. I hope that in passing in what I think will be a unanimous resolution, supported right across the House, that we can send a message, not to the Turkish Government but to the Turkish judiciary, to be realistic, to get up to date and, for a change, to support their government in trying to restore respect for the Turkish judiciary within Turkey.
– Mr President, Commissioner Nielson, ladies and gentlemen, we are deeply disappointed by the decision in the case of Leyla Zana. I, too, am far from agreeing with all her views; to judge by her latest letter – which I have here – to, among others, Javier Solana and President Prodi, her assessment of Öçalan and of the PKK’s successor organisations is perhaps somewhat naive, rather exaggerated or understated, depending on your chosen way of putting it, but – as has already been said – none of these things are reasons for someone to be locked up for many years and their sentence confirmed in the teeth of rulings by European courts. I entirely agree with the Commissioner that this shows that there is still a great discrepancy between a parliamentary decision in favour of reforms, and those reforms being implemented.
That is not to be taken as criticism of the government, which, as I see it, has, in so far as it has been able to do so, made quite plain its interest in a different decision on Leyla Zana being reached. We really do, though, have to urge, beg, or urgently petition the government to really put its whole weight behind the reforms in order to push them through, especially in the justice system, for I do think we will have major problems if the government proposes the right things, if the parliament backs them up, but the necessary democratic practices are not in place in the administration or in the law courts to make them happen. This government, too, when decisions are taken in December, is sure to have the charge laid at its door that too little has been done by way of implementation and that too little effort is being made to bring Turkey’s administration and its justice system up to modern European standards.
Mr President, I would like to thank the Commission for its extremely strong and clear statement on the unfortunate Zana case. During the recent Joint Parliamentary Committee meeting in Turkey, we brought up the issue of the Leyla Zana trial, as we always do. Justice Minister Cicek promised us that in the next package of constitutional reforms, which I think is to be published this week, the State Security Courts would be scrapped. This is, of course, first-class news because these courts do not contribute to justice; they do not contribute to security. The Turkish Government fully appreciates the political importance of the Zana case for the European Parliament.
As a strong Turkophile, let me be quite clear that, if Leyla Zana and her colleagues are not released soon, it will be impossible for Turkey's closest friends to argue that accession negotiations should be opened from December. No country can seriously contemplate European membership with nearly six thousand prisoners of conscience, no matter how controversial those people prove to be.
Mr President, yesterday morning I was in Ankara at the hearing during which the 15-year sentence of Leyla Zana and three other ex-DEP MPs was confirmed.
Among the many serious aspects of this trial that have already been mentioned by fellow Members and the Commission representative, whom I thank, what matters is the very fact that the 1994 sentence has been confirmed. The Strasbourg Court condemned the 1994 trial because it was illegal in many respects and called for a new trial to take place. The sentence is not based on the proceedings of this trial, but explicit reference is made to the 1994 sentence. The behaviour of the State Security Court in Ankara not only affronted the European Union but also the Strasbourg Court.
I attended all of the trial hearings: the right to defence was breached in a most blatant manner; more specifically – and to keep it short – the defence was denied any possibility of objectively replying to claims made by the prosecution witnesses. By the way it acted throughout the 14 hearings, the Court was only concerned with protecting the 1994 sentence.
I will not add any more general comments since I agree with what has been said by those Members who spoke before me. In October, the European Commission will put forward its proposal on whether or not to open, and if so when, the negotiations for Turkey’s accession to the European Union. Having also listened to the Commissioner, I believe that the European Commission’s assessment will be a conscientious one. Having heard my fellow Members, I also believe that the future Parliament will conscientiously assess the advisability or otherwise of opening negotiations for Turkey’s accession to the European Union or whether to open them immediately. At the moment, frankly, the conditions for opening negotiations do not exist.
Mr President, sadly the outcome of yesterday's verdict came as no surprise. Those who have been involved in this matter over the past months and years have been able to see with their own eyes that this trial was a farce. The judges and especially the public prosecutor had absolutely no interest in properly reinvestigating the old evidence from 1994. And in this trial the defence once again had no opportunity to call new witnesses who wanted to put forward contrary evidence. This was a copy of a bad trial, and the result of a bad trial is a bad verdict.
But one thing should be quite clear: this says less about the government's attitude to reform than about the stubborn resistance of conservatives. These judges, yesterday's judges, wanted to show who is boss. Their answer is clear: we are the bosses, not the European Parliament or the European Commission in Brussels, and not the Government in Ankara either: we are the ones who decide what will happen in this case. I think that the only way the Government can limit the damage it has undoubtedly suffered in connection with its request to start negotiations in December is to show that this is an exception to the rule. That rule must remain the same: reforms on paper must be put into practice.
Two examples. There has already been mention of the plans – and I emphasise the word 'plans' – to abolish State Security Courts. I should like to call on the Government to make haste in this matter, not to drag things out, and to ensure that these courts are actually abolished by December.
The second example, highly symbolic of course in this context, is the use of the Kurdish language, which we should remember was where this whole issue started. On paper, once again on paper, the use of this language is permitted, but in practice there are still numerous administrative hurdles. So it is very important that by the end of the year the Kurdish language can actually be used in the education system and in the media.
Finally, for those who have concluded solely on the basis of this matter that negotiations should not start, I would like to remind you of what Ms Zana herself said. In a letter to the European Parliament she said: I would rather be in prison in a country that is negotiating with the European Union than free in a country on which Europe has turned its back.
Mr President, I would like to support the fine rhetoric of my fellow Member Mr Lagendijk. I would prefer Ms Leyla Zana to be at liberty in a country that is negotiating with the European Union. That is actually the only option which I find acceptable.
It is in fact very rare for someone to have spent so long in prison and to have held the Sakharov prize for almost as long. The situation is quite extraordinary. It is also very unusual for the European Union to have continued proceeding on a 'business as usual' basis for so long. This cannot continue. We must make more of a nuisance of ourselves, exert more pressure so that this pressure can in turn be exerted on the opposing forces in Turkey.
The old state philosophy, the old type of Kemalism, still holds considerable sway as can be seen in this trial. Those in charge are themselves supporters of this old philosophy and of course time and again come to the same conclusion. I agree with other Members who have already taken the floor and made the point that the unusual feature here is that the Government, as we must recognise, is doing its best and has adopted some dramatic legal reforms. The Government was behind the change allowing trials to be reopened, in particular. It also introduced the option to free someone from prison, but this is not used: the legislation is either not used at all or not used properly. I believe that we must persuade our own governments of this. It is not just a question of isolated symptoms, like the serious case of Leyla Zana and her associates. It is a consequence of a more profound question which we must discuss with Turkey. I would also add that in my opinion it is essential to build up contacts between European judges and public prosecutors and their Turkish counterparts in order to change attitudes, as the wrong attitude can take us down the wrong track time after time, falling into the trap of nationalistic hatred against minorities caused by the fear that they could undermine the integrity of the State.
For these reasons I think that we must press for the existing opportunities to be used to free Ms Leyla Zana and others imprisoned for similar so-called offences in anticipation of reform of the entire legal process.
Mr President, I wished to speak because I naturally find the result of this trial unacceptable. It has been restarted twice. The Supreme Court, at the request of Europe and the European Court of Human Rights, has restarted the trial. The verdict is identical. We could not be more disappointed and, faced with such confusion, there is nothing more to say.
I went to see Leyla Zana in 1995 at her prison in Ankara, with the other Kurdish prisoners, prisoners of conscience, we must remember. It was the year when the Customs Union was to be voted on. I was very confused and said to myself that maybe I should give Turkey a chance, since I was in favour of its accession in the future. I therefore went to the country to learn about its evolution, which I wanted to give a chance by voting for the Customs Union. I thought that maybe this would have an effect on respect for human rights, respect for minorities and freedom of expression.
Of course, I must recognise today that, unfortunately, things have hardly developed in a positive way. I am, nevertheless, Mr President, in favour of Turkey entering the European Union. I am, however, sorry that Turkey continues to violate human rights and I insist that a considerable effort be made. Otherwise I fear that accession is in a bad way.
– Mr President, ladies and gentlemen, the decision in the court case against Leyla Zana shows beyond doubt that Turkey is not yet ready negotiate its accession to the EU. Unaffected by the official reforms in Turkey, the court is doing things the way they were done in the old days, so anyone who had attended the hearings – as I did – could conclude that the initial judgment, founded upon one sentence spoken in Kurdish and harshly criticised by the European Court of Human Rights, would be upheld. Turkey could have used the trial as a means of demonstrating that its reforms of the justice system exist not only on paper. This was not, in the final analysis, about the minutiae of the law, but about a woman whose fate had become a symbol of the failure of Turkish politics and Turkish justice, a woman whose trial was a test of how seriously reforms were being taken. Neither that, nor the fact that the eyes of the world were upon them, could induce the court to conduct a trial in accordance with the rule of law. Let me ask you this, then: if even the case of Leyla Zana cannot bring about change in the Turkish legal system, how are reforms to be implemented at all?
In principle – and let me make this clear – I am in favour of Turkey joining the EU, provided that it meets the relevant conditions. Turkey has known for years that there must be drastic change in it if it is to have a prospect of acceding, but yesterday’s judgment shows that the willingness to do so is still not yet present, and so the EU must now, at last, cut short all this talk about the commencement of accession negotiations being imminent. Those who, in the aftermath of this ruling, continue to insist that accession negotiations will be possible in six months’ time, show only their indifference to the Copenhagen criteria and their interest in the implementation of strategic objectives to the exclusion of all else. Far from it; the fact remains that the criteria for accession to the EU have been laid down and must still be met. For as long as Turkey ignores that fact, there can be no accession negotiations.
. Mr President, I do not have many comments to make about the various contributions. I just wish to say that the independence of the judiciary is perverted when the very structure, performance and culture of part of the judiciary itself negate basic democratic principles. This is comparable to the situation in Guantanamo. It is not good enough. We therefore welcome the proposed abolition of the state security courts, and the Commission will attach due importance to this issue in our report on Turkey in October.
To end this debate, I have received 5 motions for resolutions, in accordance with Rule 37(2) of the Rules of Procedure(2).
The debate is closed.
The vote will take place at 11.00 a.m.
The next item is the joint debate on the following two reports:
– A5-0280/2004 by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the Recommendation of the Commission relating to the 2004 updating of the Broad Economic Policy Guidelines for the Member States and the Community (period 2003-2005) (COM(2004) 238 – C5-0183/2004 – 2004/2020(INI)), and
– A5-0277/2004 by Mrs Hermange, on behalf of the Committee on Employment and Social Affairs, on the proposed Decision of the Council relating to the guidelines for the employment policies of the Member States (COM(2004) 239 – C5-0188/2004 – 2004/0082(CNS)).
Employment results today constitute a key element of the principal objective of Lisbon, set in 2000. As you surely know, this objective is the following. I quote: ‘making the European Union the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth with more and better jobs and greater social cohesion’. We must not forget that Europe has already made considerable progress as we have created six million jobs on the European continent since 1999.
That being the case, it is clear that, despite this progress, Europe will not reach the intermediary quantitative objective: to reach an employment rate of 67% by 2005. Today, a major French newspaper used the headline ‘Europe’s growth at a standstill’, growth that will only reach 1.7%. This is the reason why, faced with the observation that the economy is slowing down, we must bring everything into play, and it is the duty of the European Union to react.
It is in this context that Mr Wim Kok’s report was produced. This report stressed that there was an urgent need for practical action, by putting in place some decisive measures on a fiscal, social, environmental, research and innovation level in order particularly, in all areas, to create jobs, taking into account, of course, globalisation and the problems linked to the ageing of the population. This requires to a great extent a rapid reaction and good management of the change. This is why we have a duty to choose this change in order not to be subjected to it. This is why, in my report, I wished to insist on the practical implementation of the employment guidelines.
Firstly, it is advisable to improve the reaction capacity of businesses and their employees. This requires an adaptation through an increase in levels of human capital and a policy of life-long training, which should be encouraged. This also requires active encouragement of the creation of businesses, particularly small businesses. It is in this spirit (this is the subject of Amendment 7 of the report) that Europe must support networks and partnerships, for example platforms of excellence that link small businesses, research centres, universities and private businesses.
Secondly, there is cause to mobilise the working population, indeed the entire population. In this spirit, I recommend (this is the subject of Amendment 5) making the employment of young people a great European cause.
Thirdly, it is advisable to launch a huge European plan against de-industrialisation. In this spirit (this is the subject of Amendment 6), it is certainly important that the European Union support the most disadvantaged regions without neglecting the development of the most dynamic areas. This is the subject of Amendment 5.
Fourthly, very specific guidance, intended to improve governance. This is, in fact, the conclusion of the Wim Kok report. Improved governance, meaning the need to mobilise all of the players – national parliaments, regional and local players, social partners, trade unions and associations, but also businesses – and also to facilitate, in this spirit, improved access to the structural funds. Until now, Europe has supported the policies of the Member States, but in a spirit of assistance, by adopting a policy of what I would like to call assistance in the form of a crutch, but not in a spirit of economic dynamism. I think that if it is advisable to keep in mind the need to support the most disadvantaged regions, Europe must both show overtly, and demonstrate, to the outside world its ability to be dynamic. Community financing policy must be established in this spirit of economic dynamism. This is very specifically what I would like to say.
Furthermore, Mr President, I am sorry that, following the votes that took place yesterday, which were on such important issues as the environmental life cycle, tyres, marmalades and sweetened chestnut purée – all votes of great consequence – we are obliged to discuss employment policy now, and, moreover, without the Council. I am sorry about the conditions under which we have had to produce this report, given the ambiguity that surrounds it. Indeed, you are producing a report on the guidelines, a legislative report, but you cannot amend it because the guidelines have been fixed for the past three years, as if the environmental context, the international, sociological, financial and fiscal context of this matter, were not changing.
. – Mr President, this House has always demanded that economic, employment, social and finance policies should be coordinated and considered as a whole, in order to provide the European Union with a coherent strategy for growth, employment and society.
We think it right that we should be doing as we now are and considering these broad economic policy guidelines not merely over a year, but over a longer period. That does not, however, mean that we do not have to take a very practical and critical look at these guidelines and at the need to adapt to changes in growth and employment.
We can see very clearly that the European economy is continuing to lose its strength, and that, within the eurozone, recovery, where it has occurred or has had a beneficial influence on growth, is primarily attributable to a steep rise in exports, while domestic demand has sunk as a result of low levels of private consumption over several quarters. That must surely give us cause for concern, and so we want to consider and reformulate these broad economic policy guidelines in such a way as to stimulate economic growth and enable it to become more sustainable in economic, social and environmental terms. Only if all the Member States keep to what has been agreed will this be possible.
I will now reiterate Parliament’s criticism to the effect that many Member States are not keeping to their commitment on the Lisbon strategy of combining and bundling all measures aimed at creating truly sustainable growth and also enhancing competitiveness. This is why I believe that the policy guidelines must be targeted even more than before at stimulating economic growth by way of investment and job creation, thus bringing about a rise in productivity.
While the Growth Initiative, with this as its end, is surely to be welcomed, the guidelines should also express in clear and definite terms a concentration on human resources, research and development, and innovation, as well as on an industry policy that particularly prioritises small and medium-sized enterprises, renewable energies and environmentally-friendly technologies.
Although the environmental technologies action plan must be implemented, we must not forget the need to invest in social infrastructure, for there will be no increase in productivity if we do not make work and family more compatible and thereby increase the number of women in work. This I do regard as a very important measure; it cannot be too much stressed that this is an area in which many Member States must make much more of an effort.
Nor is the funding of growth-promoting investments any more adequate, and we should also be including in the broad economic policy guidelines coordinating measures to combat unfair tax competition and tax evasion. Indeed, the spending envisaged in the present Quick Start programme and in the Growth Initiative will take us no further than that, as all the economic research institutions are of course right to state that no investment under 1% of gross domestic product will have the desired effect, in particular, the positive effect hoped for on the vast mass of people in the European Union – over 14 million of them – who are unemployed.
The broad economic policy guidelines must continue to focus on social and regional cohesion and on convergence in real terms, but there must be greater clarity as to which policy mix will actually prove successful, as we need strong synergy effects between, on the one hand, the necessary structural reforms and, on the other, investment and macro-economic policies aimed at stability and growth. This, of course, is where intelligent use of a more flexible Stability and Growth Pact is called for.
Transparency and participative implementation of the Lisbon strategy are not just lofty ideals; these approaches really do promise a great deal in terms of using reform partnerships as a means of implementing the Lisbon strategy. It is my belief that such partnerships for change must concern themselves with economic, social and environmental issues across the board if the Lisbon strategy is to be improved and moulded into a more political form.
Affirming, as I do, the spirit of Lisbon, I believe that this is the most comprehensive strategy for the purpose of mastering the problems of the European Union, but we must, of course, respond to economic change by updating these guidelines every year, which, as we can see, is becoming more and more necessary. Any reform of the structural funds must also take into account the importance of forging a link between the economic policy guidelines and the structural funds and the use made of them. Moreover, the whole must be formulated in such a way that all the partners really are compelled to make the connection in the interests of sustainable growth, full employment and social cohesion.
. Mr President, ladies and gentlemen, I am delighted to be taking part in your debate today on economic policy and employment policy.
This debate is being held in response to the update of the broad economic policy guidelines and the Commission's 2004 report on the employment strategy. I should like to congratulate in particular Mrs Randzio-Plath and Mrs Hermange on their reports. The adoption by the Commission of the so-called package of guidelines, a package which jointly covers the broad economic policy guidelines and the guidelines for employment policies, is proof yet again that streamlining bears fruit. Streamlining has resulted not only in the update of the economic policy and employment policy coordination circuits of the European Union, but also in stronger complementarity and cohesion between these two basic procedures. The core objective of streamlining, of coordination of the policies, was to increase their efficiency, by placing more emphasis on application than on the annual drafting of guidelines.
Both the broad economic policy guidelines and the guidelines for employment policies were adopted with a three-year perspective. It was clear right from the outset that the guidelines must be amended only in order to take account of important developments. Within this framework, as there are no important developments, the three-year guidelines must remain stable this year. By maintaining a stable strategy, we shall be able to improve how we project and forecast the impact of European Union policies and ensure that they continue and are efficient.
I should like first to comment on the broad economic policy guidelines. The Commission considers that the overall political strategy laid down in these guidelines continues to apply. Emphasis was placed in the 2004 update on incorporating the 10 new countries within the framework of the coordination of our policies. I should like to comment in greater detail on these two aspects, taking account also of certain comments made in the Committee on Economic and Monetary Affairs.
The European Commission has confirmed the Community's medium-term strategic economic policy laid down in the broad economic policy guidelines for 2003-2005. This strategy has three main axes: macro-economic policies predicated on development and stability, economic reforms to increase development potential and policies to reinforce sustainability. This package of policies focuses on the contribution which economic policies can make towards achieving the Lisbon objectives.
The reasons for continuing the existing strategy and for achieving progress are obvious. First, economic developments are in keeping with the expectations which applied when the Council issued the present broad economic policy guidelines last year. As stated in our new economic forecasts, the economies of the European Union are in the process of recovery, which is expected to consolidate. Of course, I have taken note of what Mrs Randzio-Plath said earlier about concerns about recovery and growth and Mrs Hermange's comments in today's publication about the stagnation in the economy and growth. In all events, the general framework of macro-economic policy is not negative. I should like – and I think that we must – emphasise that we need to take pains to give new impetus to financial restructuring once the recovery has progressed and we must not make mistakes, as has happened on previous occasions when the short-term economy has been sound.
Secondly, in order to strengthen both potential growth and the endurance of the economy, decisive application of the objectives we have set for structural reforms is required. In the first evaluation of the application of the present broad guidelines in January, the Commission recognised that some progress had been made. It did, however, also become clear that more progress with the reforms is needed in order not to jeopardise the achievement of the Lisbon objectives. The 2004 update of the broad economic policy guidelines focuses on integrating the new Member States within the framework of the coordination of our economic policies. It is positive that in Mrs Randzio-Plath's report and in the motion for a resolution you express your support for this objective. The economic challenges which the new Member States face do not differ materially from those which the current Member States face, they are just bigger.
Our medium-term economic strategy is in a position to address the challenges of the acceding countries. The synergy created from the interaction of macro-economic policies and the necessary structural reforms will result in gradual convergence between these countries. This – gradual convergence – is the most important challenge which the acceding countries face.
As far as the 2004 guidelines for employment policies are concerned, I should like first of all to thank the Committee on Employment and Social Affairs, and in particular the rapporteur, Mrs Hermange, for the dynamic way in which they prepared the European Parliament's opinion on the guidelines. It is very positive that the issues addressed in the report all relate to the four basic policy sectors, as set out by the European Employment Task Force and in the 2004 joint report on employment, which were confirmed by the spring European Council, namely: improving the adaptability of workers and businesses, attracting more people to the work place, improving the quality of employment and investing in human resources. I consequently consider that, materially, we are on the same wavelength, we have the same concerns and the same priorities for action in coming years. It is also important that you emphasised the need for stricter assessment of the performance of the Member States, in order to give impetus to the application of the strategy on employment.
I shall refer very briefly to the Commission proposal for the 2004 guidelines for employment. The Commission proposes maintaining the guidelines as adopted by decision of the Council last July. As part of our joint efforts to streamline the economic policy and employment policy circuits of the European Union, the guidelines for employment policies, like the broad economic policy guidelines, follow a three-year cycle. The reform of the policy on employment carried out last year aimed to address better the basic challenges of the job market in the European Union, in order to respond to the Lisbon objectives for 2010. This reform emphasised the medium-term approach and the definition of a framework policy which would take account of the diversity which prevails in the enlarged European Union.
The joint report on employment on which the European Employment Task Force under the chairmanship of Mr Kok agreed, highlighted the need to emphasise the monitoring of the reforms which the Member States undertook to implement, rather than becoming involved in a procedure of further amendments to the guidelines. Similarly, the spring European Council confirmed the need identified in the joint report on employment for the procedure on employment to focus the following year on evaluating progress. The main issue in the next joint report on employment must therefore be the Member States' response to the special recommendations for each country. This means that these recommendations must be at the epicentre of the national action plans submitted by the Member States, both the current fifteen and the new Member States, in the autumn of 2004.
Finally, may I assure you that the European Commission expresses its satisfaction with the constructive approach by the European Parliament, which has focused its amendments on the recitals. The European Commission, during further negotiations with the Council, will also take account of and will support those amendments which improve certain recitals. I am absolutely convinced that the immense challenge which we face in order to achieve the Lisbon objectives by 2010 makes it necessary for us to focus 100% on application, by translating the challenges into political action.
Mr President, I wish to thank Mrs Hermange for her report – I shall focus on employment – and also the Commissioner for his statement this morning.
Mrs Hermange has the correct approach: we are not seeking to amend the detail of the structure of the guidelines. When we agreed to the streamlining of the economic and employment guidelines last year, we implicitly agreed not to unpack the guidelines themselves until 2006 – the mid-point. That is the right approach: we need that stability in the guideline structure.
However, we must acknowledge that we need to focus ever more upon the implementation of both the economic guidelines and in particular, perhaps, the employment guidelines. The problem lies there: Member States are not implementing the guidelines properly.
Therefore, we have introduced a number of recitals that seek to focus upon key areas of implementation. For example, Amendment 1 concentrates on research and development. With the streamlining of the broad economic and employment guidelines we have every right to expect a comprehensive European framework for investment in lifelong learning, research and development and infrastructure to create a European Union engine for growth and to transform that growth into full and better employment and more social cohesion. That is what the Lisbon process is about and we are falling far short of that at the moment.
In our Amendment 2 we focus on a couple of issues highlighted by the Employment Task Force – the Kok report – namely adaptability and lifelong learning. They are there in the employment guidelines. However, we must acknowledge that in all the national plans, to a greater or lesser extent, there are failures in achieving the targets laid down in those respects.
Amendment 3 concerns taking possession of the delivery of guidelines by national parliaments, social partners, NGOs, and local and regional authorities. We need to encourage those tiers of government to take possession of the guidelines and ensure their proper implementation.
I particularly welcome Mrs Hermange's Amendment 6 on better harnessing of the structural funds for delivery of the guidelines. I also welcome Amendment 7 to encourage companies to better anticipate economic, technical and industrial change. Throughout this mandate, the Committee on Employment and Social Affairs has insisted on a proactive approach to the management of industrial change. She is right to make that call.
Finally, I know that Mr Bushill-Matthews intends to table an oral amendment to Amendment 5 to place emphasis upon the need to retain older people in the workforce. We would be happy to accept such an amendment.
Mr President, Commissioner, I want to begin by thanking both rapporteurs for a sterling piece of work. I wish in particular to recognise Mrs Randzio-Plath’s solid work on this report. She has also done some sterling work for the Committee on Economic and Monetary Affairs. Your chairmanship, Mrs Randzio-Plath, has been characterised by impartiality, knowledge and professionalism. I am quite sure that the Committee on Economic and Monetary Affairs will miss you. Thank you.
The EU economy still suffers major problems. Overall growth has not achieved the rate we had desired and expected. Even if the American economy is improving all the time, many problems remain. The double deficit and the political uncertainty are undermining economic strength. Nor is growth in the eurozone impressive. We are well aware of the current figures.
When it comes to the EU of the Fifteen, it emerges that the countries concerned have greater economic strength, with growth of 2% this year and 2.4% next year. Things are significantly better in the new Member States, with growth of 3.5% this year and, on average, 4% next year. Those are figures we can virtually only dream about in the EU of the Fifteen. We know that the changes in the new Member States have been very far-reaching and often painful. The trend is manifestly in the right direction, even if a number of objections may be raised and caution recommended in the manner, for example, of today’s statement by the International Monetary Fund.
The EU of the Fifteen should be able to learn more from the new Member States with a view to giving impetus to the economy. The competition and the increasing market that is now opening up are to everyone’s advantage. Instead of criticising countries like Slovakia and Estonia which have reduced their taxes and in that way created room for growth, we should see what we can learn from their having done this. Above all, it would be devastating if, in an attempt to standardise and direct the national economies, the EU were to force the new countries to introduce tax increases and extensive welfare reforms at a rate that they themselves are not in favour of. Certainly, competition will become tougher. It has done so already. Corporation tax in the new Member States is lower than in our own countries, but healthy competition is to be welcomed.
There is still a need for structural reforms in quite a few of the Member States. We know who the sinners are, and the list of these will unfortunately become longer. The Netherlands and Great Britain are next to be added. Where the Stability and Growth Pact is concerned, we think that this has operated well. It is already flexible. Certainly, the rules can be reviewed, but
We Liberals believe that Europe can extricate itself from these economic problems but, if it is to do so, more must be done. The Lisbon process must be implemented in full. The Liberal recipe for enabling the EU Member States to obtain growth and more jobs involves sound public finances, increased competition, completion of the internal market in all its aspects and structural reforms for the future. We shall not support the extra amendments in Mrs Randzio-Plath’s report, but we are prepared to support the rapporteur’s balanced assessment.
Mr President, we face huge challenges in Europe, but the opportunities in the new Europe are so much greater. Peace, freedom, democracy and social and economic stability now dominate Europe.
Mr President, we agree that things are going very badly for Europe. Mrs Randzio-Plath’s excellent report documents how dreadfully bad matters look. That applies particularly to Europe and not to the whole world. It must therefore have something to do with specifically European conditions. I am among those who believe that it has to do with the Stability and Growth Pact and with the policy linked to the Stability and Growth Pact. As long as the pact prevails, there is little help to be found. We have a low level of investment and a lack of growth and dynamism, meaning in actual fact that we have a surplus of capital. This capital then has to leave Europe in order to find more profitable investment opportunities. We also have a tragic surplus of labour in the form of people who are unemployed.
I do not believe we can break this pattern unless we also abandon the Stability and Growth Pact and, instead, begin to think in terms of public investment as practised in the Keynesian tradition. It is nowadays forbidden to talk about Keynes, but I think it incredibly important to begin to debate Keynes and post-Keynesianism. The fact that this is not being done must be due to a kind of ideological block. I cannot see how it could be otherwise.
Our having a sound employment policy does not help much as long as those with education and qualifications are not given jobs. Companies do not want them. We need to pin our hopes on public investment. I believe, above all, that we are concerned here not only with infrastructure but also, to a large extent, with the consumption of public services. This needs to be increased. I also believe – and this is another matter that is not allowed to be discussed – that there is a place for reducing working hours in order to get more people into work. We should then obtain a better balance and be able to increase work productivity. Such measures are needed if we are to get anywhere, but as long as neo-liberal politics dominates, matters will, unfortunately, continue to go badly for Europe.
Madam President, Commissioner, my fellow Members will not be surprised if I tell you straightaway that I am in almost complete disagreement with my esteemed Liberal fellow Member’s intervention. I think that, at the end of this legislature, it is time to briefly take stock of economic policy in the European Union. Economic policy includes a Lisbon agenda whose philosophy we could certainly share, but whose implementation is, in fact, deeply unbalanced, since it concentrates on the liberalisation of the sectors and neglects the social and environmental objectives included in the agenda.
There is, however, another part that is definitely lacking, and this is macroeconomic policy at European Union level, which, if it exists at all, does so only through a Stability and Growth pact. The policy that has been followed in recent years, particularly by France and Germany, has consisted of making an effort in relation to budgetary policy, in an attempt to reduce deficits and debt at the same time as decreasing public revenue, in the hope that this can all be resolved by an increase in growth. This scenario did not work. We have very weak growth, increasing unemployment and an increase in disparity in income between different social groups, with no reduction in exclusion and poverty, in one of the richest regions of the world.
I think that there are alternatives. These have been discussed within the Committee on Economic and Monetary Affairs but without success, or at least without achieving a majority. There are alternatives that consist, in particular, of making efforts in relation to supply, certainly, but also substantial efforts in relation to spending. Is it normal that European savings should be financing an increase in military spending in the United States? I formulate the problem in these terms, which is how it must be formulated. There is, therefore, room for a relaunched neo-Keynesian policy, which relies fully on the size of the internal market within the context of a Union of twenty-five and on the need to increase public and private investments. Maybe the growth initiative is moving in the right direction, but it is inadequate in terms of both quantity and quality. We need to coordinate the budgetary policies of the Member States and the social and environmental convergence rules, particularly concerning working conditions, salary progression – yes, salary progression – and the environment.
Finally, I would like to end on the fiscal issue. It is a point we have discussed at great length. I would simply like to tell Mr Schmidt that I was struck by a French Press Agency dispatch, a statement by the Swedish Prime Minister, Mr Persson, which said that if the candidate countries continued to decrease corporate tax as they were doing, it would no longer be possible to agree to finance these candidate countries through the structural funds. We would do well to think about this kind of observation, and I maintain – and I am weighing my words carefully here – that those who do not want to subject corporate tax to the system of qualified majority voting laid down in the European Constitution are irresponsible and will have to face ever harsher scenarios of fiscal competition, which will unravel our systems of social protection.
Madam President, last Tuesday Mr Trichet, President of the European Central Bank, gave a speech about the European economy. He appeared to be very concerned at the slow recovery of economic growth. I share that concern, as growth is taking too long to appear. A passive attitude will do nothing to encourage growth. We need action, and that is just what we do not see.
According to Mr Trichet – and I agree with him – we agree in Europe as to our diagnosis, but – and here I go further than Mr Trichet – our political input is not producing solutions.
I want to urge the Member States to overlook their differences once and for all and take action. Countries like China and India will miss no opportunity to forge ahead of us. Action will be hard and demand political sacrifices, but waiting longer would be irresponsible.
Madam President, I would like to confine my remarks to the Hermange report, and start by saying this is not the speech that I had intended to make. I had hoped to be in a position to congratulate the rapporteur on her excellent report. It was an excellent report but by the time it came out of our committee earlier this week a lot of the more excellent parts of it were unfortunately removed. What is left is still very useful, very positive, but it is a pale shadow of the excellent and very thorough work that she had put in.
Unfortunately her amendments were voted out by the PSE Group who were there in strength on Monday. Unfortunately, apart from herself and one other Group Vice President from the PPE-DE Group, I was the only representative of our Group there.
I have no quibble with the Socialists for what they did in pursuing their agenda. They happen to believe they are right in saying there should be no legislative changes and I am not going to debate that particular point now. I congratulate them for their single-mindedness and the efficiency with which they pursued it. However, I do say to our colleagues, particularly our absent colleagues from this side of the House, that if we care about employment, as we do; if we care about unemployment, as we do; if we care about the social injustice that flows from unemployment, as we do; then we must be prepared to make this area a priority.
Although there is work simultaneously in other Committees, we have to make certain that we can stand up to be counted, so that our view may prevail in these meetings and so that we can drive change. Change is important on the issues of employment guidelines; I was delighted that the Commissioner again reinforced the importance of the Lisbon Agenda, to which all sides of the House have agreed.
However, if we are to deliver the Lisbon Agenda, it is not good enough simply to say that the guidelines will not change before 2006. Similarly, it is not good enough to say it is entirely up to Member States to make changes and implement the guidelines. The guidelines need to be strengthened and refocused and there is a lot of work both to do and to undo in this House in order to give more impetus to the Lisbon process.
Finally, I would like to thank Stephen Hughes for saying that he is in full agreement of an oral amendment, which I believe the rapporteur will also support, concerning the importance of elderly people, which I will be proposing later this morning. I am delighted to have that agreement; I hope that augurs well for our relationship in the coming mandate. I know that Stephen Hughes hopes to be back; I also hope to be back, but next time with more support.
Madam President, Commissioner, ladies and gentlemen, for many months the Group of the Party of European Socialists has been calling for an adaptation of the Stability and Growth Pact to the economic cycles. On different occasions, I have been able to develop, on behalf of my group, specific proposals to reform the Pact in order to turn it into the instrument of a European policy of growth and stability.
Thus, we recommend greater stringency when the economic climate is good. It would be a case of, for example, requiring the Member States to have a balanced budget when growth exceeds, let us say, 3%, even if it allows them greater infrastructural spending flexibility at the time of an economic turnaround. Our objective is the transposition of the British golden rule to European level.
The Christian Social Prime Minister of Luxembourg, Mr Jean-Claude Juncker, has just taken up the Socialist proposals again. In an interview for the newspaper , he recommends that the Pact should be more flexible when the economic climate is poor and stricter when the economic climate is good. At the recent Ecofin Council, the theory that it would be necessary to reform the Pact in 2005 gained ground. The Socialists will bring their constructive participation to this necessary reform, but Mr Juncker will have difficulty persuading his colleagues in the European People’s Party (Christian Democrats) and European Democrats, who demonstrate almost religious dogmatism in relation to the Stability and Growth Pact. In fact, stability without growth will only increase the economic and social problems of the European Union.
In this respect, I recommend that you read the paper of Professor Jean-Paul Fitoussi for the Committee on Economic and Monetary Affairs. This paper broadly demonstrates that the Stability and Growth Pact has slowed, and continues to slow, growth in Europe. The Pact is particularly harmful to the large European economies, whose economic activity depends more on internal stimulation than that of the small countries, who depend more on external demand. This certainly explains the fact that the small countries seem more virtuous in relation to stability than the large countries, whether the large countries are governed by the left or the right. Stability and Growth Pact reform is, therefore, not a question of politicking, but rather a vital necessity for a Europe that is losing the fight for growth and employment.
Madam President, allow me to address a final word of thanks to Mrs Randzio-Plath. Mrs Randzio-Plath will no longer be part of the next Parliament, which saddens me greatly. With her, we will lose a woman who was committed to the euro, to a social Europe and to a Europe of growth and employment. I think that I speak on behalf of all our fellow Members in thanking her publicly for her work at the head of the Committee on Economic and Monetary Affairs.
Thank you, Mr Goebbels, for the words that you have just addressed to our fellow Member, Mrs Randzio-Plath, who has worked so hard within this Parliament and in the service of Europe. Thank you, Mrs Randzio-Plath.
I too, Madam President, would like to take the opportunity during these last sittings to congratulate Mrs Randzio-Plath on her work and to offer her my friendship again, as well as Mr Jonckheer and Mr Goebbels and the others. We have not only deplored the European Union’s situation of profound underemployment and weak growth, but we have sought to build an economic policy at European Union level. In order to overcome the various obstacles, I too would like, moreover, now to put forward some political objectives.
The first is that we must first of all seize the opportunity that enlargement offers. The new Member States want growth and they need solidarity. Just like us, and even more so, it is in their interest that the enlarged Europe be a much more dynamic region of the world. The fears of the West must, therefore, be dispelled and common interest built, which means that positive mobility, restructuring and specialisation strategies that enable human and productive capacities in the East and the West to be increased are essential. How, though, are these to be brought about?
The second objective is to create new options in the debate on structural reforms. How can investment be encouraged? Two ways are possible. Only the first of these is being used at the moment: the drawing power of capital for high profitability, with fiscal and statutory competition. Failure is inevitable. Another way is to be opened up. Indeed, we must issue the challenge of a new mixed economy, a mixed economy of multinational cooperation, founded on policies of partnership and networks. This is the structural reform that Europe needs and that we will have to devise.
The third objective is the renewal of the macroeconomic framework. The Lisbon strategy chose good objectives and a good driving force, but its guidelines are still very ambiguous and it has not found the tools to work with. The greatest ambiguity reigns as regards its interpretation. National policies differ. The redefinition of this policy must be at the heart of the agenda of the next few years, particularly in relation to the Stability and Growth Pact. I think that with a good European budget and fiscal harmonisation, we would indeed be in a better position to resolve the problems relating to the reduction of national public deficits.
Finally, my last point is a question of method. The Member States have got an absolute nerve: they do not respect the Lisbon strategy; they do not take it on board. We must build up the responsibility of the national parliaments and envisage reinforced cooperation in the field of economics, but it is particularly amongst the players of civil society, amongst businesses and territorial communities, that we suffer most from a loss of profit. There is a mass of activities to start, but a great backlog of projects and of players. European policy is only possible on the basis of decentralised participation.
Madam President, I should like to make a few comments regarding the procedure we have followed so far, because that is where the necessary difficulties have arisen. I should also like to say something about Lisbon, about Mr Kok's report on the quality of work, about China and India, and finally about the amendments.
As regards procedure, I think that this is the second or third time that we have realised how little time we have when it comes to determining employment guidelines. This causes conflicts among us, beyond the normal political differences, as to how the guidelines should be interpreted, how they should be amended, what needs to be changed and so on. I would suggest a different approach next year; that is a piece of advice to the future presidencies of the Council and to the Commission. It is vital to ensure that Parliament has the opportunity to play its role under the Treaty, namely commenting in an appropriate manner, so that we need not vote down a series of votes on a pile of amendments, which, let me put it this way, are not in the correct procedural order. I also wonder whether the triennial procedure we have adopted is the most sensible approach. Given the fast pace of change in the economy, and in view of the fact that the Commission soon had to adjust its optimistic outlook and accept that things were not going as smoothly as expected, I think that we need to have the opportunity to alter some important aspects of these economic and employment guidelines.
I would also like to point out a major shortcoming in the Treaty. It needs to be said. According to the definition, employment guidelines are, in fact, subordinate to economic guidelines. We do not want that. It causes all kinds of problems, for example when liberalisation is on the agenda, but it also means that all kinds of other measures are put forward that have their impact in this way. I agree with what a number of other speakers who have already taken the floor, including Mr Jonckheer and Mr Goebbels, have said on this point.
Little progress has been made since Lisbon. This has been commented on in our committee as well. We have achieved little on poverty and on the participation of older people and women in the workforce. There has been some progress, but far too little and we must really revise the guidelines. We should revise the Lisbon agreements in the light of various factors, including the evolution of the economy. Against that background the position adopted in the Kok report, namely that we must achieve better implementation of the agreements in their entirety, is welcome. That is what the Council was supposed to be doing. I wonder whether it is enough though.
Mr Kok proposes discussing and encouraging flexibility and security. He certainly addresses the issue of flexibility, but I see nothing about security. Both Germany and the UK are still blocking the Temporary Agency Workers Directive. That is not in keeping with the principle of promoting the quality of work, also one of Mr Kok's ideas. In other words, I think we must look carefully at this and that we should get back to, for instance, the proposals of the Belgian Presidency on the quality of work. That was a useful report, not only with regard to a simple category like job satisfaction. I also think that we should look not only to the United States but also to developments in China and India. We are currently facing massive off-shore outsourcing with all its consequences.
Finally I should like to thank all those who have cooperated during this last term in office. I can also tell you that the Group of the Greens will support the amendments submitted by Ms Hermange and probably also the oral amendment tabled by Mr Bushill-Matthews.
Madam President, I would like to join in the words that have been spoken on the subject of Mrs Randzio-Plath. I was her first vice-chairman for two and a half years. I was able to appreciate both her rigour and her courtesy, even if, as you know, our ideas scarcely brought us together.
I was also pleased to hear Mr Goebbels speaking of the harmful aspect of the Stability and Growth Pact. When I spoke in similar terms within the Committee on Economic and Monetary Affairs three or four years ago, I think my fellow Members were shocked. It is now clear that, in fact, I was right and that the Stability and Growth Pact is a corset that is far too tight for growth, investment and employment to be able to develop in Europe.
There is, however, in my opinion, another subject that weighs down European growth, and I think that this is the euro. In order to be convinced, we need only see that the three countries of the Union that have not adopted the euro and have preserved their monetary sovereignty are doing much better than the twelve that have chosen, within the framework of the European currency, to link their destinies and to entrust them to a veritable State Bank, a supreme bank that does not care two hoots about growth in Europe. I hope the subject of the euro will be at the centre of the next electoral campaign.
I do not know if, like Mrs Randzio-Plath, I will not return. Personally, I hope to return, but it is far from certain. That said, I very much hope that the consequences of choosing the euro will be at the centre of the next electoral campaign since, in my view, this is the main problem between Europe and its citizens today.
– Madam President, Commissioner, ladies and gentlemen, the European Union, despite all its successes, lives with the worry of creating new jobs, because this is one of the fundamental rights of European citizens and is also the best precondition for growth and social cohesion between us.
The employment guidelines and the Luxembourg procedure in general are very important in achieving this objective, which is why the Committee on Employment and Social Affairs always examines them with close interest. Our rapporteur, Mrs Hermange, has taken the right approach, for which we thank and congratulate her.
I could reiterate many of the positions formulated by my fellow Members; however, I shall comment for my part on certain points which I consider should be highlighted.
First, increasing employment is a highly complex procedure and policy. It affects all sectors of economic policy, of social policy, of education policy, of vocational training, of transparency, of the fight against tax evasion and of undeclared work. Research and innovation have been particularly highlighted recently. This was, in fact, a decision by the recent spring Council and I thank the rapporteur for accepting my amendment on the subject, which calls for proper coordination of all these policies when designing, implementing, monitoring and evaluating the application of the guidelines. This coordination policy is very important to the new Member States, which are being called on to adopt European results in their internal policies. We also note that the countries in which there is no proper coordination have the worst performance records in the field of increasing employment. Coordination and complementarity are needed both between European policies and national policies at all levels – central, regional, local – and between all the agencies involved. I agree with the rapporteur's proposals about transparency and simpler procedures and about information on making the best possible use of the structural funds.
Another issue on which I want to comment is the issue of structural reform, mainly in the fiscal sector and in the social security sector. It would appear that this issue, however necessary everyone considers it to be, is not easy. It demands a political price, it needs to be distilled by society and matured and this is not happening to the required extent. The assent which we set forth as policy, in order to have meaning and be successful, needs properly informed and prepared citizens, responsible social partners and serious effort if the results of our policies are to become visible and if we are to create trust in our chosen objectives and procedures.
Madam President, Mrs Hermange has produced a valuable report and notwithstanding the comments by Mr Bushill-Matthews the emphasis remains on implementation. Implementation is key to the employment guidelines and to the Lisbon process.
Why is it so important for us? We understand that not only have the Lisbon guidelines not been pursued and that progress is slow but also, as Mr Dimas commented, the new Member States have to do what we have to do and they have the same problems. Unfortunately size does matter in a situation where we must keep to the employment guidelines and yet overall unemployment and the budget deficit in the new Member States are roughly double that of the EU 15. Size definitely matters.
That is why implementation is key, rather than new guidelines. Implementation is important, as some people have touched on – in Amendment 5 for example, concerning youth unemployment and as regards women in the workplace – but we also have to look at the issue of older workers, the rapidly ageing population of working age. Also, as was briefly mentioned by the chair of our committee, the job shocks that our regions are now facing, such as the outsourcing and offshoring of work – issues that this House is at last taking seriously – will have to be incorporated into the Lisbon goals. I am sure Mr Dimas will take account of that in his work in the coming months.
The big issue here is to ensure not only that implementation is key, but also that there is better understanding among the main players – the trade unions and business organisations – of what the strategy is. This clearly does not yet exist in Member States. It is vital with regard to this issue, which is one of the last the Committee on Employment will address before the end of the mandate, that we register that the players concerned by this Lisbon goal are insufficiently aware of the strategy being pursued.
Also important are the quality of lifelong learning and the regional impact of issues like equal funding and market discrimination. All of these issues are vital and must remain within the Lisbon goal and the employment guidelines. We must strengthen implementation. That is the key to today's debate and I welcome Mrs Hermange's report for that reason.
– Madam President, Commissioner, ladies and gentlemen, I shall begin by congratulating the rapporteurs, Mrs Hermange and Mrs Randzio-Plath, but shall confine myself to commenting on Mrs Hermange’s report. Although the recent reforms of the employment guidelines were a positive step, it now seems clear that the European Union will not achieve the Lisbon goals set for 2010.
The employment rate at the moment is 64%; achieving 70% by 2010 would entail creating 22 million jobs in the new 25-Member European Union. Only through the development of competitiveness and growth potential will Europe achieve this rise in employment and productivity. The 2004 Spring Summit therefore drew up employment recommendations with the aim of highlighting priority areas for action by each Member State and underlining the need to strengthen the exchange of good practice and experience, which have a fundamental role in European employment strategy.
I support Marie-Thérèse Hermange’s excellent report, which highlights the need to make more effective use of all available instruments, the effort to implement what has already been agreed and the mobilisation of all the players involved. My country, for instance, Portugal, is well on the way to meeting the Lisbon employment objectives, even though it has recently seen its unemployment rate go up, mainly because certain multinationals have pulled out. Even so, the unemployment rate is below the Community average.
As for the objectives of promoting the employment of women and older workers, Portugal has exceeded them. Let us not evade the issues, however: the economic environment we have in Europe today is very different from the one that formed the backdrop to the Lisbon Summit in 2000. The economic and financial situation in certain Member States demands tough policies to curb public spending and, most of all, structural reforms as a precondition for economic growth and job creation.
Those Member States that remain courageous enough during this economic slowdown not to give in to easy solutions and undertake the necessary reforms of employment legislation, social security schemes, and so on, deserve not reprimands but encouragement and incentives for their ability to reform. I am certain that without structural reforms Europe will not achieve the levels of growth needed to implement the Lisbon objectives.
– Madam President, Romano Prodi recently stated that recovery in Germany and Italy is non-existent, which means that this year will see a continuation of all the same old uncertainties, doubts and risks as to economic recovery in the euro zone.
All this statement does is carry over the pessimistic forecasts made by the Commission for 2004 into the political field. This then is the background against which we must analyse how Europe’s economic situation develops in the framework of the broad economic policy guidelines. We cannot continue to dodge the issue. We do in fact have at our disposal powerful theoretical instruments, such as those resulting from the Lisbon Strategy or arising from the good practice associated with economic policy coordination. We also have powerful limitations, however, such as those resulting from too strict an interpretation of the Stability and Growth Pact (SGP), which demolish all the efforts we make.
The issue is becoming more and more political, or, put another way, a matter of choices, and while it is true that there can only be long-term, sustainable economic development with financial consolidation, it is also true that there will be no financial consolidation, even in the short term, without economic growth. Europe needs a new agenda, focusing on the problems of the economy and employment, in place of the current agenda, focusing on the budget deficit and public spending, which have become a veritable obsession. What Europe really needs is structural reforms, but it also needs the financial means to carry them through. In the early stages there will always be an increase in public spending or a reduction in revenue, and that can only be possible with a profound change in the budgetary rules in force. It is at this point that delays begin to occur to the proposals for a review of the Stability and Growth Pact announced by the Commission, especially if these proposals focus on the essence and are not confined to sweetening the regulatory aspects of control.
Reform of the SGP is inevitable, partly because this instrument has, strictly speaking, been suspended since 25 November. The new rules can no longer ignore the changes in the economic cycle, or fail to take account of each Member State’s individual situation without prejudice to the efforts to achieve budget conciliation for the whole euro zone. They certainly can no longer ignore the role of public investment and quality spending in the framework of development. Aiming at a zero budget deficit in the euro zone over the long term is complete folly, is not supported by any economic theory and would result in the absurdity of a public debt that would, after all, be no better than zero.
I believe these concerns are to be found in the excellent report tabled by Mrs Christa Randzio-Plath, to whom I offer my warmest wishes, because the dealings I have had with her over the last three years have shown her to be a woman who is capable, competent, determined and profoundly pro-European.
Madam President, ladies and gentlemen, Commissioner, may I begin by congratulating Mrs. Hermange on her good work and on the quality of the report, which by now has become customary.
Much has been done in Europe in recent years concerning employment. Specifically, in my country, the People’s Party Government, during its two terms of office, has created more than 4 300 000 jobs. Clearly we all agree on the need to reform our employment strategy, with a considerable degree of stability, and we all also agree on the importance of the three objectives – full employment, improved labour quality and productivity and strengthening of social cohesion – and we will agree on both the common recommendations and the specific recommendations.
I should like to stress the importance of certain principles which must underpin the application of employment strategies, in addition, of course, to a principle already often repeated here – the need to coordinate economic policies and social policy – and I should like to emphasise the need to horizontalise policies such as equality, health and safety in the workplace and integration, which seem to me to be essential objectives in the construction of Europe as an area of freedom, security and justice.
I should also like to emphasise, Madam President, the need for improved productivity in the face of relocation – which has already been highlighted by Mrs Bastos – which has disastrous effects on territorial cohesion and the necessary polycentrism of the European Union. I believe that increased productivity and labour quality are the best remedies for slowing down relocation. Nowadays this makes many European citizens sceptical about the European Union. It also seems to me that the link between the structural funds, territorial restructuring impact policies and employment policy is vital for the achievement of territorial cohesion, a tool for genuine polycentrism in the European Union.
The need for concerted action on the part of the European Union, the Member States, the regions and local authorities and, of course, social dialogue, are other important tools in the application of these directives.
– Madam President, as this is the final debate on the broad economic policy guidelines of this Parliament, perhaps we could carry out a more general survey.
Of course, the term 'European economic policy' which we use is somewhat misleading. The Union does not have primary responsibility on this matter nor, unfortunately, does it acquire it under the new draft Constitution. Primary responsibility lies with the Member States. The Union simply intervenes in a coordinating capacity. Where the Union has responsibility, in monetary policy, we have indisputably seen immense success with the introduction and stabilisation of the single currency. Unfortunately, we cannot also say the same of the management of the real economy. Growth rates have remained low and unemployment has remained at correspondingly high levels. The recession in the real economy has led to a crisis in public finances, with huge deficits appearing in major economies, resulting in collapse due to failure to apply the Stability Pact.
25 November 2003 should have released us from the Stability Pact. Instead, however, we returned to the same tired debates about how to revive it, instead of finding ways to get out of the stagnation of the European economy. There are, of course, two ways. One is a common, truly European policy, within the framework of a mixed economy. We must stop worshiping the market, which has failed miserably because, if you take the 30 years after the Second World War, the mixed economy achieved full employment and high rates of growth. If you take the next 30 years, during which the doctrine of the free economy has triumphed, full employment has collapsed and the European economy has stagnated and weakened. It is time we returned to more logical principles, to a mixed economy like that which served us so well in the post-war years.
They tell us that unemployment is structural and that, in order to cure it, we need to take structural measures. This simply means measures against the workers. I would reply to this that the lack of investment is structural and that we should act against speculation on the money markets, which has paralysed the investment mechanism. If we could find a new alliance of social forces, then we could really bring the European economy back to its old levels. If we cannot find this alliance, then the European economy is condemned to stagnation and, ultimately, to becoming a satellite of the US economy. It is time we realised this.
Madam President, Commissioner Dimas, ladies and gentlemen, I believe we need a public debate on our economic and employment policy objectives and the reform measures they call for, and one that is much more in-depth than that currently going on in the Member States and at European level. For an example of how to debate economic and employment policies, we should take the debate about the Stability and Growth Pact, a subject about which there was far more public debate than there has been about the economic and employment guidelines.
I also want to put the case for a greater role for the Commission in economic and employment policy, and I urge it to make more use of its right of initiative, rather than hiding behind the unanimity required of votes in the Council. Thirdly, I would like to see an end to unanimity in all economic and employment matters affecting the internal market, which would make it possible for Parliament to exercise its power of codecision and unleash new dynamism.
Let me also draw your attention – and particularly that of the left wing in this House – to the whole catalogue of economic and employment policy principles in the new Constitution. In it, rather than setting social policy at odds with the market, we affirm our belief in the social market economy, in sustainability and in full employment; we do not play the various areas off against each other, for they are all mutually dependent and mutually complementary.
The competitiveness of enterprises is dependent on the skills of employer and employee, as well as on the stability of the currency and on the low level of inflation associated with it. It is on competitive businesses that growth depends, and without growth there are no jobs, and employment is the precondition for social cohesion. If we communicate this, in these terms, to the public and know ourselves bound by these basic principles and by this interaction, this reciprocity, then we will be able to implement the guidelines all the more efficiently. The fact is that we have to get stuck in to the job with greater earnest and greater determination. We cannot, we must not, have a situation in which internal market directives are not transposed. We cannot, we must not, have a situation in which the Commission has over a thousand infringement proceedings pending against Member States. We cannot, we must not, allow Member States to justify breaching the Stability and Growth Pact by saying that, by so doing, they wanted to do something for growth and employment. If that were the case, then Germany would have the highest proportion of people in work; instead, it has the highest proportion of people out of it.
In bringing this speech to a close, let me ask what our weaknesses are. They lie in our structure, in our lack of dynamism, in rigidity and over-regulation, and in population change. Where do our opportunities lie? We have them in enlargement, in the concept of the internal market, in small and medium-sized businesses, in the skills of our workers, in the Lisbon strategy, in the euro and in the social dialogue. Let us take these objectives and make them into action plans and timetables! Let us apply more seriousness and determination to the task of doing away with our weaknesses and seizing our many chances, which are still, like treasure, buried and waiting to be brought to the surface.
. Madam President, ladies and gentlemen, I have truly followed the debate with great interest and, of course, I cannot but agree absolutely with what Mr Karas said earlier about employment being necessary for social cohesion. I do not think that anyone will disagree with this conclusion.
I should like to formulate a few more conclusions. Within the framework of the gradual strengthening of economic activity and the increase in employment in the European Union, we need to make decisive progress, as Mr Hughes and other speakers emphasised earlier, in applying our medium-term strategy for economic policy and employment policy, as laid down in the broad economic policy guidelines and the strategy on employment. This strategy continues to apply, both to the old and to the new Member States, as Mrs Kratsa said and, of course, it must be understood in the best possible way, as Mr Moraes pointed out.
We therefore need to safeguard the continuation of both packages of guidelines in accordance with the principle of streamlining. Instead of reforming the guidelines, we need to focus, even though Mr Bouwman said earlier that conditions are changing. Of course, but there must be important changes, as I said in my first speech. Therefore, instead of reforming the guidelines, we need to focus on closing the gap between expectations and results. Careful monitoring of these procedures on your part, in close contact with your counterparts in the national parliaments, is the to success, especially within the framework of the interim review of the Lisbon strategy. This review will be carried out next year and will naturally focus on ways in which we can achieve in practice the main objectives of our economic policy and our employment policy, including productivity, as Mr Pérez Álvarez emphasised.
The report by Mrs Randzio-Plath presents a series of amendments to the European Commission's recommendations relating to the 2004 update of the broad economic policy guidelines. The report by Mrs Hermange and her relevant amendments are designed to change the recitals of the guidelines for employment policies for 2004. I should like once again to thank the rapporteurs and the Members of the European Parliament for the constructive way in which they expressed their concerns. I am delighted that the amendments are in line with the strategy which we have agreed on in order to strengthen the economy and employment in the European Union.
As regards the amendments to the recitals of the employment guidelines, I should like to assure you that the European Commission will support in spirit those aspects designed to improve the recitals during further negotiations with the Council.
Finally, I think that the reference to older workers introduced by Mr Bushill-Matthews complements the reference by Mrs Hermange to the young unemployed and our position is therefore positive.
The debate is closed.
The vote will take place at 11.00 a.m.
(1)
Mr President, I would like to thank all the French Members of this House most warmly and congratulate them on the French Government's action in deporting from France the Imam of Venissieux on the grounds of his misogynistic utterances. For a woman in politics, such as I am, having spent decades contending for women's rights, it is immensely reassuring to know that it will no longer be possible, in this European Union of ours, to call for human rights – for that is what women's rights are – to be disregarded. Right now, I would rather like to sing the 'Marseillaise', but perhaps it will be sufficient for me to say, ''
The next item is the vote.
– Mr President, ladies and gentlemen, there are two things I want to say. We spent a great deal of time yesterday considering the Boogerd-Quaak report on the media, which has been a matter of some controversy. I would like to say that we regard the refusal by the President of Parliament to permit the amendments as lacking any legal justification and we are therefore contesting his decision. We will also be considering legal action to test whether the rights of Members of this House can be set aside by sweeping aside all the amendments, as was done in this instance. It is because we regard this as a very serious course of action that our group will not be taking part in today’s vote on the Boogerd-Quaak report on the media, thereby recording our protest and our inability to accept this decision.
There is a second matter that I would like to address, and it has to do with what Mr Barón Crespo said in the plenary yesterday. The first question that has to be dealt with has to do with the background to Mr Barón Crespo’s assertion that documents had disappeared from the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, for, if that is indeed the case, then it follows that it could affect all the procedural issues connected with the Boogerd-Quaak report. I would, however, ask Mr Barón Crespo to withdraw the allegations he made in the plenary yesterday, which are, unfortunately, not recorded in the Minutes.
Yesterday, I heard the remarks that Mr Barón Crespo addressed to Mr Tajani, and they are recorded on the House’s official tapes, but not in the Minutes. Yesterday, Mr Barón Crespo said to Mr Tajani, for whom we all have high regard: ‘, which, when translated, means ‘shut up, you wretch!’ I think it unworthy for one Member of this House to describe another in these terms, and I ask Mr Barón Crespo to withdraw this remark. Something else was said, and I regret that. I had never thought I would have to say something like this in this House. There is, though, something that binds us together no matter what disputes we may have with each other, and that is our mutual respect. That is something that our group, at any rate, stands for, and such language should not be used to anyone. I will add that Mr Barón Crespo also said something that I will read out, which was taken down for me from the tape. I am reading it in Spanish, a language that I, unfortunately, do not speak, and so I apologise if I am not getting it quite right: ‘’ Translated, that means: ‘I would ask the wild boar running loose in this Chamber to calm themselves!’
Such, ladies and gentlemen, is not the language that should be used here in the European Parliament, and I ask Mr Barón Crespo to put right the remarks he made yesterday.
Mr Poettering, we had a full debate on this issue yesterday. I do not intend to allow another wide-ranging discussion. In terms of the substance of your remark, I would remind you that the President put an alternative proposal to the House that would have allowed amendments to be voted on, and that was defeated by the House. Consequently I am in a position today where we have a ruling from the President and a vote by this House on how we are going to conduct the voting on the Boogerd-Quaak report. I do not intend to vary from that, so no matter how many points of order are made, we will stick to that position.
Mr President, I shall be pleased to answer the request put to me. Firstly, in relation to the issue raised concerning the disappearance of documents, I have written to President Cox, as he requested yesterday, and I have sent a copy to all my colleagues, the Group Presidents, explaining that certain documents did indeed disappear, but thanks to the efforts of the assistants and the officials of the Groups and the committee, they were replaced before the start of the meeting.
On this point, moreover, I hope that Vice-President Podestà will give explanations to the House concerning the serious accusations he has made in writing in the ,which he has not mentioned at all until now, and this is a grave insult to Parliament.
As regards my statements, I see that Mr Poettering has noted what I said, but not what was said to me. That is, I would ask that everything be recorded. I shall give explanations about what I have said. I told Mr Tajani that he was like a basilisk – this is not an insult, it is a word whose meaning can be looked up in the dictionary – ' [be quiet, wretch]'. '' – I refer you to the dictionary of the Spanish Royal Academy of Language – describes someone who has no grace, and as far as I am concerned, he clearly is such a person.
As regards 'wild boar', there is a problem, which I accept is to do with Spanish parliamentary culture.
‘’ has been a traditional expression in Spanish parliamentary affairs since the Second Spanish Republic. Pérez Madrigal was well known for acting as Mr Pannella is acting now – shouting to right and left. In Spanish, ‘acting the wild boar’ means doing what many of his colleagues were doing.
I am sure, Mr Poettering, that since yesterday you have received no complaints from the European Association of Wild Boars concerning such a comparison.
Thank you for your clarification, Mr Barón Crespo, but I am not sure that it was as useful as I would have liked it to have been! We have over 600 votes to get through this morning. We could have a lot of fun; we could spend the next 30 or 40 minutes playing games on this, or we can get on with the vote.
I will give the floor to Mr Podestà because he was named and therefore has the right to make a personal statement, but I will not take a series of points of order.
Mr President, I believe that I can say to you and to my fellow Members that the explanations that Mr Barón Crespo has just given are the most pathetic that I have heard in ten years of parliamentary life here.
I would also like to take the liberty of noting that, in his letter to Mr Cox, Mr Barón Crespo, when quoting what was published yesterday in the in my name, completely misinterpreted it and changed the wording. This is serious, Mr Barón Crespo, because I wrote that the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs has breached some of the Rules of Procedure, which is why I sent Mr Cox a letter, to which he sent a reply, which I answered.
The difference between saying ‘breached some of the Rules’ and saying ‘systematic breaches’ is merely one of intellectual integrity, or otherwise. It means saying ‘black’ or ‘white’: it is one thing to raise some points; it is another thing to say that our Rules of Procedure have systematically not been respected.
I will take the liberty – in conclusion, Mr President – of making one remark. You said that yesterday the House voted on something that is, in any case, the sole responsibility of the President, but since we chose – or rather, since he chose – Rule 130(3) without considering that paragraph 1, which is binding, says that first of all amendments are put to the vote and then the text, we – or perhaps not we, but someone here whose responsibility it was – betrayed this Parliament’s sense of democracy.
. Mr President, I am indeed aware of the letter which Mr Barón Crespo sent to the President's office concerning his unfortunate and malicious statements of yesterday, and confirming them in exactly the same terms as in his speech.
On the other hand, Mr President, and according to the explanations given by the secretariat of my committee, and of which the Presidency is directly aware from the note which was sent to it, it is absolutely clear that all, absolutely all, the documents were available in the Committee on Freedoms at the start of the day on the 20th. Documents which, moreover, are public and which, besides being available in the documentation department, are also available on the Internet.
Therefore, Mr President, I would emphasise that no political group – including the Group of the Party of European Socialists – nor any member of the Committee on Freedoms made any comment or statement on the matter, neither during the course of voting on the amendments nor at the start of the same. Furthermore, Mr President, at the end of the sitting I was congratulated by all the political groups for the way in which the work had been carried out.
In conclusion, Mr President, and in Spanish, Mr Barón Crespo has lied, manipulated the truth and insulted us, in addition to casting doubt on the good name of the Members of this House, of the officials and also the assistants of the political groups.
The President has not responded to the request of the chairman of my group to have the verbatim Minutes of yesterday's sitting revised. As he himself has just admitted, Mr Barón Crespo spoke to a fellow Member yesterday, saying, ' [be quiet, wretch]'. Mr President, this is not only an arrogant expression, it also shows contempt for an opponent which is incompatible with the democratic spirit.
Mr Galeote Quecedo, you were as helpful as a wet Friday in November. Because of your contribution, which was not on the subject you said it would be on, I now have no choice but to give the floor to everyone else who asked to speak on this subject!
Mr President, I take the floor to state that, after the blow that has been dealt, yesterday in this House, and today in the Bureau, to the freedom of MEPs and their right to carry out their mandate, the Union for Europe of the Nations Group will not take part in the vote on the report in question. We also challenge the fact that this Chamber is used for strictly exploitative ends, choosing who can and who cannot speak. This system has been going on for a long time. Democracy must be respected, above all else, in this Chamber, and not by making statements in newspapers and by giving out insults.
Here is a very pragmatic suggestion, Mr President. Since the Group of the European People's Party (Christian Democrats) and European Democrats and the Union for Europe of the Nations Group are relinquishing their participation in the vote on the great report, I would suggest that you have a block vote, which will save time.
We shall look at that when we come to the vote on the report.
– Mr President, this is just a reminder that yesterday, as announced, I submitted a motion to refer the report back to committee. I hope to be able to table it before the vote on the report and I also hope that the House can vote on it. This is the last opportunity for this House to bring itself into line with the proper rules.
If you wish, you may request a referral back to committee, but please wait until we vote on the item in question.
This would be an appropriate time – since they are used to robust exchanges of views – to welcome the Australian delegation to this House. They are here for the 27th EP-Australia Interparliamentary meeting in Strasbourg in June.
The European Parliament and the Australian Parliament have had direct political contact since 1981 and we look forward to continuing our interesting and successful dialogue.
Mr President, quite simply, extremely objectively and in order to get out of this row between old accomplices – which is more like a mafia row than a parliamentary one – I would, with respect, like to hope that, faced with this situation and this debate, the President of Parliament might wish to honour us with his Presidency in this House. I believe that this does not in any way detract from your well-known, excellent ability to preside, Mr Martin, but I think that President Cox could come himself, with his authority – and I would also say with his clarity – and preside over this sitting.
Mr President, I would like to intervene briefly in accordance with Rule 144 of the Rules of Procedure. Indeed, a motion requesting referral back to committee has been proposed and as you know, in this case, there can be one speaker in favour and one against.
Mr Gollnisch, the request has not yet been formally made. I will take that formal request when we get to the vote on the report.
To respond to Mr Pannella's point, I should like to point out that the President is present. I am happy to resume my own responsibilities, but if the President wishes to speak, he is welcome.
. I should just like to respond very briefly to Mr Pannella.
The Vice-President, Mr Martin, enjoys the full confidence of the House and of the President to conduct our affairs this morning.
In all calmness I can say that I have had a week where I have received an enormous amount of advice – mostly unsolicited – from many friends in this House. I have understood, more fully than most in this House, the passions that have fed into our debate. Yesterday I sought advice from the House after a lengthy exchange of views and then, not following a vote but under the prerogatives of the Presidency, I made a ruling. I accept that there are many colleagues in this House who are not satisfied with that. Solomon does not chair the European Parliament – lucky for Solomon.
So there it is. The House was divided from the very first day as to whether there should be a debate on this question. That division has manifested itself at every stage of this report from its inception until now with the final vote.
In my view the essential elements under discussion have always had a considerable underlying and latent political dynamic. That being so, the divisions have been inevitable. But now the report is before the House and the House must now exercise its mandate however it sees fit.
I would commend to you, Mr President, that you should – as you remarked – stand by the ruling. Mr Ribeiro e Castro will propose – as is his right – referral back. The House, in its wisdom, can then decide.
Finally, can I say that over the past 24 hours I have asked the services of the House to conduct, on my behalf, their own investigation into this question of documentation at a committee meeting earlier this week. I am entirely satisfied that everything was done as it should have been. If there was a temporary problem with some documents, that fell more into the category of 'cock-up' than 'conspiracy'. I would commend to the House that we put an end to this matter and recognise and salute the integrity of Mr Hernández Mollar, his committee and his services.
The only piece of advice I would have welcomed this week would have been not to be in the Chair on Thursday morning!
.  Mr President, I am glad that we can now get on with what we are meant to be doing rather than continuing to waste valuable time.
For ten years now, I have been the rapporteur on the problems of beekeeping in the European Union, and today sees me presenting my seventh report to you. As before, it improves another half-hearted Commission proposal for a regulation on actions in the field of beekeeping.
Neither the Commission nor the Council have made much of a response to the many good proposals we have made since 1984 on saving beekeeping in Europe. Since 1997, admittedly, there has been a regulation on the 50% cofinancing of national programmes to improve the production and marketing of honey, for which different amounts are made available to the 15 Member States every year; in one year EUR 10 million, in another EUR 15 million, in yet another EUR 16 million. That is next to nothing in terms of the overall budget of the European Union; it is peanuts.
As, yet again, the new regulation proposed by the Commission is far too half-hearted, the Committee on Agriculture and Rural Development has adopted my suggested improvements by an overwhelming majority, with the particular intention of securing additional co-finance for measures under national programmes to support the restoration and development of the Community's bee population, in support of honey analysis laboratories, and for the analysis of honey.
My hope and expectation is that you will give this report your unanimous support, not as a farewell present to mark the end of a legislative period, but, as before, out of conviction.
Mr President, I wanted to thank the Commission and the Council for making it possible for this document to be adopted today, within four months of its submission, and at first reading. I would also like to extend warm greetings to the delegations from the Austrian National Council and Federal Council, who are in the visitors' gallery.
Thank you, Mr Rübig, it was indeed a remarkable achievement to get this through in four months.
Mr President, as I stated earlier, I have a very short oral amendment to Amendment 5 that is acceptable not only to the rapporteur but also certainly to the PSE, ELDR and Green Groups. After the phrase 'facilitating the access of unemployed young people to their first job', we would like to add 'and also the employment/continuance in employment of older people'.
Mr President, I just wish out point out, so that Members are not in any way confused, that it is Amendment 1 – the first vote on this report – which ascertains whether or not Parliament is in favour of the theory of setting up a health scheme for former Members. Those who are in favour will vote 'yes'; those who wish to abandon their former colleagues will vote 'no'.
That was very neutrally put!
(1)
Mr President, pursuant to Rule 130(3), I would like to point out that, every time we vote, we are prepared to systematically breach the Rules of Procedure of this House. Indeed, paragraph 3 states that ‘the President may put the original text to the vote first, or put to the vote before the amendment that departs furthest from the original text an amendment that is closer to the original text’.
On the basis of the decision taken yesterday by this Parliament, which annulled a good 350 amendments with an arbitrary act, I would like to ask you what we will vote on if a paragraph in the text had to be deleted, since there is no amendment left. We will have a text that is like a lump of Gruyere, that is full of holes, which can only be closer to the truth given the content of this report. This is, however, an extremely serious further breach of the EP Rules of Procedure that we are being forced to commit – or rather those who will vote will be forced to commit – on the basis of the bad decision, taken yesterday by President Cox, not to give a ruling and to make this Parliament decide to put to the vote the original text, understood as the consolidated text that was put forward by the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs. That means to say a single voice, that of the left, incorporated its amendments into the original text. This itself is a distortion, to which is added a further one, which I pointed out pursuant to the Rules of Procedure.
I would say to my fellow Members – who do not know the ins and outs of this case – that they have one last chance to prevent a serious injustice, a precedent that could become dangerous for the future, by voting to refer this report back to committee or by rejecting it.
We will not reopen the debate. I will give the floor to Mr Ribeiro e Castro who will formally move the request to refer the matter back to committee.
Mr President, ladies and gentlemen, this report is an extremely serious precedent for the future, full of substantive, procedural and formal irregularities. Democracy cannot be invoked, only then to be violated. Neither can the rule of law be invoked, only then to be violated. This is the case with the motion for a resolution that has been tabled. It violates the provisions and the guarantees of the Treaties and, even if the Charter of Fundamental Rights of the European Union and the Constitution were already in force in the terms spoken of by some people, it would make a complete nonsense of these two texts too.
As a European institution, we have only the powers that are accorded us. Now, can we judge the decisions of the constitutional courts of the Member States, particularly of Germany and Italy? No. Can we judge the legality of this or that fact within the framework of the national laws of the Member States, particularly Italy? No. Can we declare, like a people’s court, that certain facts have been established – particularly for Italy or Poland – for which no evidence has been produced or presented? No. Can we determine the national legislative process of the German Bundesrat? No. Some say that the subject of the report is covered by Article 7 of the Treaty. In that case, however, we should have acted accordingly, which we have not done.
Others say that the report has its basis in the Charter of Fundamental Rights. Even if, however, this were already in force and being applied, note should be taken of Article 51 – retained, moreover, in the draft Constitution – according to which the Charter is applicable to the European institutions and the Member States alone.
I would ask Mr Barón Crespo to restore order among his little wild boars so I can finish.
This is a very sensitive issue. I was trying to be generous, but the Rules of Procedure are clear. You have one minute to speak in favour and one minute to speak against.
Mr President, I would just like to say that the President was practically forced to issue this ruling – for that is what it is – because an element of this Parliament sought to prevent the majority from giving its opinion. This is a situation forced on us by the stonewalling that they imposed, in the sense that this is an exceptional measure, in line with the powers given to the President of Parliament. This is the situation that we have today, a situation without precedent and one which I hope the Group of the European People’s Party (Christian Democrats) and European Democrats – which is a large group in this Parliament – will want to give due consideration to, so that we are not forced into such a situation again.
Mr President, the Rules of Procedure allow for the interventions of the person tabling the motion, of one speaker in favour and of one against. I informed you at the start of the meeting that I wished to register in favour, as well as passing you a written document.
I thank you, therefore, for giving me the floor. I will be brief. I am in full agreement with this motion for referral back to committee, but I would like to add an essential reason, which is that the text of the proposed report particularly targets Italy, as is shown in the heading. There are, however, countries in our European Union where freedom of expression is much more seriously threatened. I am thinking of Belgium and France in particular: Belgium where, yesterday, a decision of the Ghent Court of Appeal, pronounced in accordance with some truly Stalinist legislation, condemned a perfectly legal and peaceable party, the Vlaams Blok. It is completely understandable that its growth worries its political rivals who, in this situation, practise the revolutionary logic of 'no freedom for the enemies of freedom', which is completely inadmissible.
Before telling Italy what to do, the parties involved in this villainy should set their own house in order.
Mr Gollnisch, in my view, Mr Santini moved the request and Mr Ribeiro e Castro spoke on it. We will now move on to the vote.
Mr President, I suggested just now that we have a block vote, since the Group of the European People's Party (Christian Democrats) and European Democrats and the Union for Europe of the Nations Group had decided not to participate in this vote. In the meantime, however, several fellow Members of other groups have informed me that they wished to be able to vote on certain paragraphs. Not wanting us, therefore, to be in disagreement on this point, I suggest that we vote normally.
Mr President, as Chairman-in-Office of the College of Quaestors, I wish to point out for the purposes of the Rules that my Group is present but not taking part in the vote.
I have noted your very important point, Mr Balfe. You are always looking after Members' interests!
Mr President, I feared that, after having denied us the right to table amendments, you were also denying us the right to speak. Fortunately that is not the case.
I would like to ask you, Mr President, to point out what is written in the voting list concerning paragraph 44. Here there are two words that have been deemed inadmissible: the words ‘serious’ and ‘persistent’. I ask you to highlight this since you have put this paragraph to the vote without this being stressed.
You are absolutely right, we did indeed vote on the paragraph without those two words. The two words have been removed. You should have been informed of that.
Mr President, I am against voting on blocks of amendments together when part of this House is against it.
I would, however, inform my fellow Members that, in adopting paragraph 62 they have condemned the Italian governments of the last few decades, including the D’Alema Government. I hope that they inform their voters, both on the centre-left and all the others.
We will continue to vote on the paragraphs individually. I could hear my good friend Mr Pannella shouting, but I did not know what he was trying to tell me. As you have now clearly asked for the amendments to be voted individually, we will do that.
Mr President, you said we were to vote collectively, not on the amendments but on the paragraphs. We are, therefore, not respecting the Rules of Procedure, which provide for amendments, and not sections of the text, to be put to the vote collectively.
I am sorry, you are wrong. I could have taken everything in one single vote if I so wished.
I apologise, Mr President, to you and my fellow Members, but as shadow rapporteur it is my duty to keep an eye on the little standard procedure that remains in this vote.
If I am not mistaken, you made us vote on paragraphs 1 to 14, but paragraph 12 has been declared inadmissible, in so far as it contains the two petitions that no Committee on Petitions has ever presented to our committee. Paragraph 12, therefore, must absolutely not be included in the text.
I would also like to wish the services of the sitting the best of luck in the task they will have in putting right some paragraphs: paragraphs 59 and 69, for example. If you remove Mr Berlusconi’s name then they will be without a subject, sentences which do not make sense: there is a verb, a few adjectives but there is no subject. It would have been more responsible to delete the entire paragraph.
I do not want to be cruel to you, Mr President, by asking you to read to me, out of curiosity, how paragraph 59 could end up if amended. It is not possible because there is a subject missing: who does what is written here? Who feels the consequences of what is indicated here? This is a difficult situation, Mr President; it really is a real mess.
Again, Mr Santini, in relation to citation 12, you are correct. The modification you mention has already been taken care of by the services. You should have been informed of this before the vote.
Mr President, as the House knows, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy was deeply divided over whether or not to ratify the third generation agreement with Pakistan. However we are not divided on our concern for human rights and democracy, and the resolution before the House was supported unanimously by the Committee on Foreign Affairs.
It is vitally important that there be a strong vote for this particular resolution. The reason I recommend this is that when this House agreed to ratify the third generation agreement, it gave a commitment to review progress on human rights and democracy after one year. The position the Committee on Foreign Affairs puts forward in this resolution under my name is the appropriate benchmark for judging how much progress has been made. I welcome the amendments tabled by Mr Ford and Mr Swoboda, which strengthen the resolution. I respect the fact that there were sincerely-held views on both sides in the debate over Pakistan. I would therefore like to thank Members for all their individual contributions during the time I had the honour to be rapporteur.
This is my last speech in the House, so I wish to thank all my colleagues for their friendship – and indeed the battles over the years, even if I lost one today – and also to thank the staff for the courtesy they have extended to me. I wish my colleagues who are standing again well – I hope they are successful. To those, like me, who are retiring, I wish fulfilment.
Mr President, I very much welcome the fact that President Cox paid you such an outstanding tribute today when your authority in the Chair was challenged, since you have been an outstanding chairman of these proceedings. You have always chaired with efficiency, courtesy and, most important of all, humour. I wish you well. You are an asset to this House and I hope you return.
I have had the privilege of being a Vice-President of this House for 15 years and a Member of the House for 20 years. I will not be a Vice-President in the next Parliament. I would like to take this opportunity to thank colleagues for their support and for giving me the privilege of chairing this House. More importantly, in some ways, I should like to thank the services, who do an incredible amount of work behind the scenes and do not get the credit that they deserve.
Mr President, even though Mr Cushnahan and I did not always agree, I would like, first of all, to thank him for his dedication. He really did do a fine job, and achieved a great deal.
I would like to add an oral amendment to Amendment No 6, to which many of us would be able to agree if something were to be added to it, that being the words, ‘provided that the United Nations shall not have assumed political responsibility’. The fact is that unilateral withdrawal of troops from Iraq at the present time, without the assumption of responsibilities by the United Nations, would certainly be highly problematic and could well plunge the country into chaos. If that were agreed to, we could support the amendment as a whole. That is my question to the proposer of the motion.
Mr President, here too we find a similar lack of logic, and so I ask that, by analogy with paragraph 13, the following words, which I shall now read out, should be deleted: ‘including the completion of the transatlantic market’. I also ask that the following be deleted: ‘aimed at achieving the free movement of goods, capital, service and persons’. In this instance, too, I ask for Mr Brok's agreement to this.
Mr President, let me put to you another suggestion, one that will, I think, represent an even better solution to this. In Mr Elles' Amendment No 22, there is a paragraph 27a, which deals with the same point and incorporates what Mrs Mann is talking about. I put it to you that we should get rid of the whole of paragraph 15 and insert Mr Elles' paragraph 27a in its place. We will then have resolved the whole problem and could have the support of a broad majority for it.
I see that you are in agreement, Mrs Mann.
Mr President, as confirmed yesterday by the Irish Presidency during the debate on the De Keyser report, the Union is following the current repression of the mountain people of Vietnam with a great deal of concern. With the agreement of the rapporteur, I would like to ask you, ladies and gentlemen, concerning Item 4 regarding the defence of the interests of indigenous populations and of minorities, to add these few words reflecting a situation that again came visibly to the fore just a week ago. The text would read thus: ‘the defence of the interests of indigenous populations and of minorities such as the mountain people of Vietnam, victims of systematic repression. It is with the agreement of the rapporteur that I would like to submit this to you.
(2)
Mr President, I would like to correct a small error that has slipped through into the text that we voted on in committee. Chapter 1, paragraph 3, line 4 states: ‘agrees with the Commission's position that the general guidelines 2003-2005 remain valid...’. In Parliament we are, however, as legislators, not obliged to say that we are in agreement with the Commission, but obliged to say what we ourselves want, as a Parliament.
With the agreement of all the political groups, I propose the following oral amendment: ‘the general guidelines 2003-2005 remain valid but must be focused even more on boosting economic growth resulting in job creation and productivity growth’.
That concludes the vote.
Mr President, it appears that being prudent in this House is penalised. I wanted to speak after the vote on the Boogerd-Quaak report, and not before, to avoid joining the general free-for-all, for one reason: to place myself at the disposal of the Presidency.
I was on the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs and saw the people looking for the documents when they disappeared. Mr Hernández Mollar is right in saying that he knew nothing and that no group got up. On this committee all the groups and the chairman worked very reasonably together until, after our work, this row blew up.
Mr Barón is completely right, and he is not lying when he says that this is what happened. I am at your disposal to clarify any point concerning this issue and, of course, it is untrue to say that Mr Barón lied. I myself told him about the matter.
. – The programme of support for the production and marketing of honey is known to be very important for the survival of beekeeping. According to Portuguese beekeepers, one aspect of this programme has proved essential: the part relating to varroasis control. The beekeepers believe, however, that varroasis control should be carried out through a specific programme, as happens with other diseases in other animal species. In relation to the Parliamentary report, there is general agreement underlining the need to retain the programme of support for the production and marketing of honey. Lastly, it is considered important that other measures should be applied, namely:
- support for the restoration and development of the bee population, given the growing problems in this sector;
- restructuring of the agro-environmental measures so that this measure may be regarded as effective support, as happens in other sectors of agriculture.
It is also essential, however, to take account of the forthcoming enlargement of the European Union and to provide for an increase in the budget allocated to the beekeeping sector.
. – We voted against the report not because we disagree with it, but because everything it rightly points out is cancelled out by the first amendment, which promotes the coexistence of genetically modified, conventional and organic crops, allowing beekeepers to manufacture honey which contains GMOs. We consider that this is extremely dangerous and destructive to beekeeping, precisely because honey is primarily a quality agricultural product. The existence of genetically modified crops, in conjunction with a 0.9% limit on GMOs in honey, presupposes that bees can choose between genetically modified and non-genetically modified plants.
We condemn the 'zeal' of the European Parliament in speeding up the coexistence of genetically modified crops with conventional and organic crops – despite the warning bell being sounded by numerous valid scientific studies – and would point out that no legislative measure can prevent or combat the immense potential dangers. The argument that the cultivation and movement of GMOs is now a foregone conclusion and all that remains is its 'satisfactory' legal regulation, is hypocritical, given that what is presented as a would not exist if the ΕU had not bowed to pressure from the USA.
We are categorically against the cultivation and movement of GMOs and we shall continue to fight for a total ban on them, because we do not consider anything to be a foregone conclusion. The European Parliament should take the same stand; however, it appears to have been converted by interests and pressure a long time ago.
. – I voted for the proposal for a regulation, because I believe that the enlargement of the European Union must not fail to take account of the changes that will necessarily affect the beekeeping sector, and that an increase in the budget allocated to it is justified.
Similarly, I believe we must think carefully about what the best methods and practices are to address the problems facing this activity, namely diseases, high bee mortality rates, poisoning by insecticides, climate change, marketing problems (especially in the outermost countries and regions) and unfair competition from low-priced, poor-quality products from third countries.
I agree that the lines of the previous programme should be maintained and I support the proposals added by the rapporteur, i.e. measures in support of honey analysis laboratories and other measures apt to improve the production and marketing of honey and apiculture products.
The draft Commission regulation finally recognises the need to genuinely help the disaster-stricken European beekeeping sector, whilst carefully refraining from naming the main cause: the devastating effect of the new generations of neurotoxic insecticides. The Commission is, however, absurdly stopping aid programmes, in the form of measures in support of the honey analysis laboratories. Our rapporteur proposes to reinstate them, and she is right.
There was a need, however, to go much further and, since they are obviously of common interest, make the perfecting of the indispensable new protocols, designed for testing whether the new molecules used in the new plant health products are harmless to bees and to human health, eligible for Community funding.
. – This is a matter of confirming the decision to reject the proposal to establish a Visa Information System (VIS) in the context of the communitisation of Justice and Home Affairs, which removes central competences from the Member States. I support the view rejecting this Commission initiative, partly because this proposal is remiss in defining the system and how it will operate, ‘including the categories of data to be entered into the system, the purposes for which they are to be entered and the criteria for their entry, the rules concerning the content of VIS records, the rights of access for authorities to enter, update and consult the data and rules on the protection of personal data and its control.’ Hence my vote.
. – I fully support the reasons given by Carlos Coelho for rejecting the Commission proposal, which is pointless and actually lacks any content. I voted for rejection of the proposal.
We support the outcome of the conciliation for the second railway package, firstly because it would make for quicker and easier international rail freight services, to the benefit of the environment and of the transfer of freight from road to rail, and secondly because it would emphatically not entail the deregulation of rail passenger services. We believe that the consequences of deregulation in Sweden must first be investigated, something that the Swedish Government too is at present doing, before we possibly proceed with further deregulation.
The thinking behind the radical reform of the railways is commendable. The initial intention was, in fact, to rebalance rail and road and to favour recourse to a mode of transport that is respectful of the environment.
On the pretext of drawing power, we have initiated an excessive and poorly controlled liberalisation. Let us not be fooled; the real objective of this liberalisation is to entrust the division of particularly lucrative markets to a few large private groups.
What will happen to life in the more remote and less profitable geographical areas, which will provide little interest for the private operators in search of profits? Let us not forget the specificity of rail transport, particularly in France, which, as a public service, contributes to social cohesion and harmonious national and regional development.
Furthermore, liberalisation seems to be incompatible with safety, since some countries have had to renationalise following repeated accidents.
Finally, as the rapporteur, Mr Jarzembowski, admitted, the market-opening of rail freight services will lead to increased competition, which may mean a reduction in the number of jobs.
For all these reasons, the Hunting Fishing Nature Traditions (CPNT) Party Members will vote against a common rail market created on the basis of social dumping and with no prior study of its impact on the main interested parties: rail users and employees.
. – It is deeply regrettable that a majority in Parliament has voted in favour of the liberalisation of international rail transport from 1 January 2006 and of national rail transport from 1 January 2007, the year 2010 having been set as a standing objective for all operators to prepare in an appropriate manner for the liberalisation of passenger transport services, in advance of current Commission initiatives to accelerate the opening-up of this sector to competition.
This is the corollary of the initiative that the Commission submitted on 24 January 2002, with the aim of accelerating the liberalisation of rail transport without first taking account of experience already gained, particularly in Great Britain. Public services and rail safety have deteriorated there, because private companies only try to ensure maximum profits for themselves without fulfilling their obligations to maintain rail infrastructure and equipment.
. The results of the conciliations on this second railway package are, quite simply, unacceptable, as they are contrary to the interests of rail users, railwaymen and safety.
The creation of a European Railway Agency and the interoperability measures unfortunately do not reverse the liberal tendency. The amendment of Directive 91/440 increases even more the liberalisation of rail transport. International freight services will be handed over to the market on 1 January 2006, and national freight services on 1 January 2007. In addition, the date of 2010 has been clearly announced for the liberalisation of passenger transport services, ‘objectives allowing all operators to prepare in an appropriate manner’.
We cannot approve such relentlessness and we express our most vehement concerns regarding the future third railway package. How many disasters and problems do there need to be before we finally abandon this frantic race towards liberalisation?
As far as we are concerned, this sector is common property and must continue to be owned by the community. Rail transport must remain a public service, extended to the European continent, modernised and placed under the democratic control of the people. In rejecting these results, this is the perspective that we mean to stand up for, together with our citizens, the railwaymen and their trade unions.
,. – The Conciliation Committee has reached an agreement on the directive on the development of the Community’s railways. The main points of the compromise can be summarised as follows.
Licensed railway undertakings will be granted access rights to international rail freight services from 1 January 2006 at the latest, and to national rail freight services from 1 January 2007. It was also agreed that the Commission would submit, by 1 January 2006 at the latest, a report on the implementation of the directive as well as on developments in the area of traffic, safety, working conditions and the situation of operators.
At the end of the negotiations, Parliament accepted the Council’s refusal to include the liberalisation of rail passenger services in this directive. The Council, however, accepted a recital whereby, with regard to opening up the international passenger services market, the date of 2010 must be considered as ‘an objective allowing all operators to prepare themselves as necessary’.
What, though, of the transposal of the first railway package? While it has not been transposed in the various Member States and a real assessment of its impact has not been carried out, …
.Yesterday evening, I gave Mr Caudron the opportunity to make his final speech after 15 years as a Member of the European Parliament as he is due to retire shortly. He presented our group's final position on the railway package, making it clear that this liberalisation proposal is suitable for a Europe quite different from the one the Confederal Group of the European United Left would like to see.
In 2000, the European Commission tried to force the Member States to privatise the whole of public transport. Since this Parliament excluded significant portions of urban and regional transport from this attempt on 14 November 2001, the Commission has turned its attention to the railways. It wants to liberalise not only international freight services but also domestic passenger services. In the meantime, we have gained bad experiences of this in the Netherlands. The move to sell shares in the state-run rail company Nederlandse Spoorwegen on the stock market appeared to lead to neglect of rolling stock and rail infrastructure, delays and industrial unrest and so has been stopped. This was done not as a political choice but because staff, passengers and eventually politicians too learned the lessons. The provision of train services by a competing company, since bought up by the international transport giant Connex-Vivendi, has also been terminated. Similar plans for Europe are now being held up by the Council, but are still not off the agenda.
. – Rail transport has not developed to the same extent as other forms of transport. Indeed, it has suffered significant cutbacks, especially as regards freight, to the advantage of competing sectors.
We had a first package to revitalise the railways back in 2001. Now this is the second package, and the Commission is continuing down the road to liberalisation.
The rapporteur invited us to approve the joint text after the Conciliation Committee had achieved consensus by weighing up the divergent positions of the Commission and of Parliament, through the Committee on Regional Policy, Transport and Tourism, on the timetable for the opening-up of the market to freight services, the main point of disagreement. The only aspect to which I might have objected was the suppression of the safety provisions, but this area is specifically targeted by another proposal for a directive.
The measures proposed will make it possible to revitalise rail transport. Since that is my conviction, and since I have long advocated the revitalisation of both the passenger and particularly the freight sector as being essential for European development, I support this whole package of measures.
Besides, we are witnessing a serious crisis, as at , which wants to close its factories in Europe. What is really justified, then, is heavy investment in the whole railway industry.
. – This initiative is part of the package liberalising rail transport. I must stress that the first article in this directive points out that the objective is the opening-up of the rail network to competition, with the intention of harmonising safety rules across the European Union. While improving rules and ensuring safety are fundamental issues, which of course deserve our full support, I cannot comprehend how they can be subordinated to the ‘market’, subordinating the introduction of higher safety standards to the non-distortion of competition. The Commission’s power of control in this area is also strengthened: it is specifically given the power to suspend the application of a national safety rule for a maximum period of six months.
I therefore voted against the initiative.
. – In this other proposal for a directive in the framework of the second railway package, the objective of which is to revitalise the sector, the Commission is concerned with safety issues, an area that has always been central to European Union policies.
In view of the significant differences that exist between Member States, the path that has been chosen is the harmonisation of safety rules, which will greatly help to improve and develop safety levels in the railway industry.
I must highlight the suggestion by the Committee on Regional Policy, Transport and Tourism to introduce a safety certificate for railway undertakings and infrastructure managers.
The Member States have agreed to an extension of the Commission’s powers in this area so as to facilitate the enforcement of the Community rules without, however, ruling out the enforcement of tougher national legislation. The importance of the role of staff training measures in the development of rail transport has also been enhanced.
I realise that this is an important step on the way to creating a European railway system which must, above all, be safe.
I agree with this report and voted for it.
. – We have here an integral part of the so-called second railway package drawn up by the Commission, which seeks to revitalise this particular transport sector. Important proposals are presented, such as those that aim at improving investment by the various Member States, ensuring the application of technical specifications for the interoperability of both high-speed trains and conventional networks through greater financial support, and equipping trains with a recording device.
The proposal also provides for a new institutional approach, through the idea of setting up a European Railway Agency as a regulatory body for the system and a joint supervisory authority that can manage and ensure safety in the sector.
If the aim of the directive is achieved, it should lead to the specification of a high level of technical harmonisation, as shown in the agreement that has been reached.
The result of the conciliation process may be considered highly satisfactory for the European Parliament, and I am delighted with the approval of this joint text at third reading, with a view to speeding up the application of interoperability in the various aspects of the railway sector.
. We believe that the EU’s forthcoming budget should give priority to sustainable growth, in line with the Lisbon strategy, and support for the new Member States so that the historically important enlargement is a success. The budget’s priorities must be changed so that less money is invested in agricultural aid. We are, at the same time, anxious about budget discipline and critical of the Commission’s proposed increases in expenditure. In this situation, we do not wish to express an opinion on the precise levels to be achieved by the new budget, partly because the costs are difficult to predict and the priorities not established and partly because we do not wish to tie the new Parliament to precise figures.
.We voted in favour of this report, thereby endorsing the wishes of the unions, although it even denies the right to vote to union representatives who sit on executive boards, something which should be a minimum requirement.
That being said, and given that this report is part of a package aimed at the ‘liberalisation’ of the railway system, we must reiterate our absolute opposition to any form of privatisation of the railways, which should be a public service throughout Europe.
. – This report supports the draft regulation establishing a European Railway Agency, which is a further fundamental step towards the Commission’s objective of revitalising the whole European railway industry at both freight and passenger transport levels.
The purpose of this agency is essentially to ensure the constant harmonisation and coordination of railway employees and to issue recommendations and opinions for the Commission. Its duties will not include any kind of legislative competence and it will not have powers of regulation or independent control – it will merely play a consultative role, submit proposals and oversee safety.
The agreement in question is a further pillar in the second railway package. In view of the fact that I also agreed with the other texts in this package and as I have always advocated that the future of Europe requires major development in this sector, principally because it is an excellent alternative to our already saturated road sector, I voted in favour of it.
The revitalisation of our railways has to be a top priority for the European Union.
. – I support the extension of Regulation (EC) No 975/1999 – which underpins the European Union’s human rights activities in the framework of development cooperation – so as to take account of the financial perspective, which runs until 2006, and at the same time to adapt it technically to the new Financial Regulation.
In particular, I greatly welcome the proposal for the European Parliament, the Council and the Commission to create specific institutional mechanisms to allow for greater involvement of civil society and non-governmental organisations, with the principal aim of promoting democracy and human rights.
On the other hand, I am concerned at certain details that indicate the great difficulties faced by small and medium-sized organisations in civil society to have their applications for funding granted – despite the micro-projects facility – because of complicated administrative mechanisms.
The European Union is, as we all know, the largest source of development aid in the world; it gets visible results and raises genuine expectations in many who courageously and persistently fight and hope for the consolidation in their countries of democracy, the rule of law and respect for human rights and fundamental freedoms.
. Having praised Mr Rocard for his excellent report, I would like to take this opportunity to mention the importance of that annual European scheme which puts a European city in the spotlight in the name of culture.
It remains necessary for Europe certainly and, above all, the nominated city, to provide themselves with the human and financial resources for the scheme. Lille in 2004 gives us a perfect and remarkable illustration of this being done.
. Culture is an area that falls into the much-vaunted but little-practised category of subsidiarity, where Europe should take a hands-off approach as far as possible. European cultural policy should really be no more than encouragement in the form of subsidies, for example when a town is nominated as a capital of culture.
The rapporteur has raised a number of practical problems in the system of designating capitals of culture. We will all agree that we need to find a fairer way of ensuring that all Member States have an equal opportunity to promote their culture, particularly following the enlargement which is due to take place in a few weeks. The idea of having two capitals of culture would appear to be a reasonable option.
At the European summit last week in Brussels my country was not considered on the issue of appointing a director to the ECB. The large Member States share out the posts among themselves. There is no real respect for the smaller Member States, merely lip-service. I hope that the symbolism of the European capitals will not go the same way. That is just a wish that I wanted to express here.
.– I congratulate Michel Rocard on his excellent report on the proposal for a European Parliament and Council decision amending Decision 1419/1999/EC establishing a Community action for the ‘European Capital of Culture’ event for the years 2005 to 2019, to which I give my full support, especially as regards designating two European Capitals of Culture every year from 2009.
The intention is thus to impart a new impetus and dynamism to the process of selecting the European Capitals of Culture, promoting competition at a European level through encouraging the nomination of several candidate cities every year. The aim of doing this is to ensure the success of the initiative.
. – The Commission proposal aims only at supporting the nomination of one city from a new Member State in addition to the one from a current Member State from 2009 to 2018 and does not regulate the procedure for any other enlargement candidates.
I believe, however, that the ‘twin-headed capitals of culture’ proposal may prove inappropriate in that it will tend to reduce public interest in these events.
I share the opinion of the members of the Committee on Culture, Youth, Education, the Media and Sport that, in the current situation, there is a serious danger that interest in this procedure may fall off quickly and may jeopardise its future.
I believe, therefore, that success depends on not diluting attention by multiplying events and on giving new impetus and dynamism to this process by reintroducing competition at European level and encouraging the nomination of candidate cities each year.
The selection panel, whose role is both to encourage nominations and to judge them, should set requirements and give advice to encourage the nominated cities’ projects to include a real European dimension.
I therefore believe that the amendments made by the rapporteur to the Commission proposal are fully justified, as can be seen from the unanimous approval that the report received in committee.
I voted in favour of it.
. – The purpose of the Europass is not to serve the workers, but to make it easier for employers to compare job applicants and select those who, with the lowest demands, will 'yield' fastest, whatever their country of origin. In conjunction with the 'freedom' of movement of workers, who will have to wander about like nomads from country to country looking for work, this measure helps to depress wages and demands, using workers from poorer countries as a pressure lever.
At the same time, the Europass makes big business responsible for evaluating the educational and professional qualifications of the workers, taking this role away from the education system, and helps to decouple qualifications from the right to work. Various forms of training and informal types of learning are taking precedence over qualifications acquired through systematic education. In this way, the Europass is being converted to yet another tool which results in the replacement of substantive, integrated education with 'flexible' sporadic training and fragmented skills in order to meet the demands of the market. It is certain that soon information will also be demanded on the so-called 'social' skills of the workers, such as their conduct at work and degree of compliance with every type of demand made by employers.
For these reasons, we MEPs of the Communist Party of Greece voted against the report.
. – Taking this action aimed at ensuring the transparency of diplomas and qualifications by means of appropriate instruments falls within the same process, designed to promote mobility, as the ECTS system, certificate supplements, the European CV and the Erasmus and Erasmus Mundus programmes.
The Europass, allocated rational resources and adequate information networks at European level, and with which the social partners will be associated, will be an effective tool for helping people communicate their qualifications and competences.
The two objectives of this decision, ‘to rationalise and to coordinate’, will only be achieved if all the Member States increase their efforts to implement these ‘Europass’-labelled documents quickly and effectively. The Europass will make it possible to give European citizens the means for their mobility and should become the essential and ubiquitous document for all young Europeans.
In the light of the ambitions at stake, the meagre budget allocated to this project by the Commission may be cause for surprise. Without impairing other programmes, we must nevertheless allocate ourselves the resources to match our ambition to ‘make Europe’s education and training systems a world quality reference by 2010’.
. – This proposal has the objective of drawing together into a single framework, to be known as a ‘Europass’, various initiatives aimed at ‘helping’ workers to set out their competences and experience in a way that employers and education/training providers in other Member States may be able to understand. The ‘European CV’, to be known as a ‘Europass’, may include other documents, such as:
- a ‘MobiliPass’: designed to record a specific European learning pathway in a common European format, and awarded to students/trainees who have undertaken periods of learning in another Member State;
- a ‘Diploma Supplement’: attached to a higher education diploma to help third parties to understand the meaning of that diploma;
- a ‘Certificate Supplement’: attached to a vocational qualification to help third parties to understand its meaning;
- a ‘European Language Portfolio’: a record of linguistic and cultural skills.
Each of these documents already exists, as a result of cooperation with the Council of Europe and/or UNESCO. The only document to which the Commission proposes substantive changes is the MobiliPass, which would cover all kinds of learning and not just vocational training.
The question that arises is what basic motive lies behind the development of these instruments: is it to add value to a country’s human resources, or is it to enable economically more developed countries to exploit the workers and their mobility?
. I am very pleased with Mr Zissener’s report, which will allow everyone to have their qualifications and competences recognised within an enlarged Union.
I am all the more delighted since on several occasions, by means of amendments, I have emphasised lifelong learning and training, and have proposed that we map out and identify a genuine European pathway of learning enabling young people to optimise their training in several countries of the Union, so acquiring a greater diversity of skills and adding a European dimension to their career path, which will be a ‘plus’ on their CV and in the performance of their work.
While this report is a very good example of what we can put in place for training young people and stimulating employment in the Union, I would, however, like to draw attention to the fact that standardisation ‘at any cost’ is a mistake. Applying this policy to the curriculum vitae would once again illustrate the Commission’s regrettable tendency to want to interfere in even the smallest details of our daily lives to the detriment of individual peculiarities and originality that are sources of mutual enrichment.
. – This is a very important proposal for the mobility of workers. Its aim is to establish a Community framework to achieve transparency in qualifications and competences by creating a portfolio of interlinked personal documents, to be known as a Europass, which citizens may use on a voluntary basis to communicate and set out their qualifications and competences better throughout Europe.
The Commission proposes to provide Europass National Agencies with financial support for 2005 and 2006 (corresponding to a development phase) through annual co-financed grants (of up to 50% of the total cost), after which Europass activity should be treated as a horizontal action in the new generation of Community programmes for education and training.
Like the rapporteur, I welcome the extension of the Europass-Training to cover all aspects of education and training.
I voted in favour of the report.
. – Small and medium-sized enterprises (SMEs) account for about 99.8% of the enterprises in the European Union and about two-thirds of the employment. These companies, covering a broad spectrum of business areas, are thus vitally important for job creation and local/regional development, but they encounter certain difficulties, such as access to finance, which require an urgent solution. A policy of suitable support mechanisms directed at this broad sector is therefore needed.
The Growth and Employment Initiative (1998-2000), despite its shortage of funds and much publicity, had the objective of promoting job creation through support for SMEs. It was replaced with the Programme for Enterprise and Entrepreneurship (2001-2005), which introduced mechanisms providing guarantees and access to risk capital, such as the Joint European Venture (JEV), which is now being wound up, thereby jeopardising the EUR 42 million of unused funds.
The programmes aimed at SMEs need an injection of funds but also a change in objectives: they must promote job creation; support the formation of associations; support research and training; provide guarantees for all the critical phases in the life of a start-up company; improve the geographical spread of support (broadly concentrated in the countries in the centre of the European Union); and support not just high-technology companies but also traditional and craft enterprises.
. – This Commission proposal suggesting amendments to the multiannual programme for enterprise and entrepreneurship, in particular for small and medium-sized enterprises, is very important.
One of the proposed amendments, which the rapporteur supports, is the winding-up of the Joint European Venture programme (JEV), designed to support traditional joint ventures. This measure is justified by the impossibility of using the remainder of the budget for projects involving accession and candidate countries, and by the fact that simplifying, as opposed to deactivating, the project would entail losing the unused budget commitments of approximately EUR 42 million.
The Commission also insists on improving the coverage of research activities under the ETF Start-up Facility, so as to increase the availability of risk capital to new and innovative SMEs.
The rapporteur suggests that, in addition to support for the start-up and initial development phase, as the Commission proposes, there should also be better coverage of other phases in the life of a new company, and he also underlines the importance of improving the geographical spread in the take-up of the remaining facilities.
The proposal is enhanced by these contributions by the rapporteur, and I therefore voted in favour of it.
. – The aim of this proposal is to continue the Content programme on digital content. The aim of the new Content programme is to make digital content in the European Union more accessible, useable and exploitable, in order to facilitate the creation and diffusion of information and knowledge in areas of public interest at Community level. The programme will have EUR 163 million available for the period 2005-2008, and a specific aspect of the programme will be to improve the quality of digital content.
I have no objection to the promotion of tools, processes and services associated with the design, development, access and distribution of digital content or to the emphasis on the multilingual aspects of cultural, educational and scientific content. I do have reservations, however, when it comes to exploitation, particularly at the level of the reuse of public-sector information or the promotion of cross-border services – a pan-European market for digital content, which must not take place to the detriment of universal access to public information or limit the benefits of development in the sector, either to consumers or to the main operators. It must ensure that dynamism and innovation in the digital content sector are maintained. Despite this, the programme deserves our support, principally for its objective of promoting linguistic and cultural diversity.
Parliament’s amendments neither improve nor help to clarify the Commission’s proposal.
Mr President, I wanted to speak on the Brok report to explain why I believe this Cooperation Agreement to be vital for the promotion of cultural, economic and investment links between the EU and Pakistan. I warmly welcome the agreement because trade is a means of opening up dialogue on those areas in which there are still major concerns about democracy and human rights.
We know Pakistan suffers from acute poverty and I hope that the approval of this agreement will help the government and people of Pakistan to deal with the poverty issues within their country. Constructive engagement between the EU and Pakistan is urgently needed. That is why I voted in favour of this agreement.
I appreciate there are still many concerns over human rights and democracy in Pakistan, but these are highlighted in the resolution. This report and resolution clearly convey the importance that Parliament attaches to upholding human rights and democracy. However, Pakistan has made considerable progress in this area, and the most effective way of ensuring that this continues and is strengthened is through enhanced dialogue and cooperation rather than isolation.
. As the former rapporteur for this report and former chief observer to Pakistan, I have opposed the ratification of the third-generation agreement. Ratification would confer legitimacy on a quasi-military regime, responsible for human rights abuses, a 'flawed' general election and nuclear proliferation.
Before the vote in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I contacted Human Rights Watch, Amnesty International and Christian Solidarity Worldwide to request that they lobby MEPs to oppose ratification. Christian Solidarity Worldwide promptly circulated a briefing to MEPs. Human Rights Watch did not respond. Amnesty International said that it was 'not able to provide more help … due to the short notice given'. Ratification was approved by only one vote in the Foreign Affairs Committee.
Before plenary, I contacted both Amnesty and Human Rights Watch again. Neither responded. In 2003 both issued reports condemning Pakistan. In 2003, Amnesty described the 'systematic human rights violations'. Human Rights Watch in 2003 called on Musharraf to 'transfer power to a legitimate government'.
Given the recent comments by Lotte Leicht in the European Voice that the EU has been weak in implementing human rights and democracy clauses, the lack of response is appalling. It betrays those in Pakistan who risk their lives to defend human rights and democracy.
.  The Agreement with Pakistan includes measures concerning a quota increase of 15% for textiles and clothing products and, under the Generalised Preference System (GPS), there will be a zero duty on EU imports of clothing between 2002 and 2004.
In a previous question to the Commission concerning the existence of studies on the impact of this Agreement on the textile and clothing sector in the EU, in Portugal for example, the Commissioner said – so as to avoid having to say that there were no such studies – that it was ‘unlikely to have a significant impact’.
Analysis of EU exports to Pakistan and exports from Pakistan to the EU shows that the textiles and clothing sector – in which Portugal is a producer – is one of the bargaining chips that allows Pakistan to import chemical products, transport machinery and equipment, and electrical goods from the most industrialised countries in the EU.
I must also express my opposition to the fact that, among other elements, the Agreement requires a commitment from Pakistan to conclude readmission agreements concerning Pakistani nationals living illegally in the EU. This measure seeks to control illegal immigration by repressive means, such as repatriation.
. Parliamentary democracy in Pakistan has never had a real chance thanks to the involvement of the army. Whenever voters elect a decent government to power, it is eventually overthrown by the military. Former Prime Minister Bhutto was even killed after being deposed, and his daughter, popular so long as she was regarded as his political heir, was also later thrown out of power. This military intervention against progressive governments has created a breeding-ground for Islamic fundamentalism and for groups that want to set individual sections of the population against each other. These groups have been able to continue their activities legally under the military regime.
Current President Musharraf was until a few years ago regarded as a dangerous general who had seized power in a coup, who wanted to make his country a nuclear power, was creating space for a very conservative interpretation of Islam and cooperated with the Taliban regime in neighbouring Afghanistan. Once he helped the American military intervention in Afghanistan he suddenly came to be seen as an American ally. This proposal gives him the same status in Europe. Once again, commercial and military interests take precedence over human rights. It is astonishing that this Parliament should first approve an agreement with Pakistan and then later in the meeting adopt a resolution regretting the lack of human rights.
.  With the events of 11 September 2001 still fresh in our minds, we must not forget the active role played by Pakistan in the fight against terrorism.
Pakistan has since shown itself to be a strong ally of the international community, notably in the fight against the Taliban and Al-Qaeda. In view of Pakistan’s excellent contribution, the European Union resumed political dialogue in November 2001.
The areas of cooperation between Pakistan and the EU contained in this Agreement are extremely varied. I should like to highlight those commitments aimed at combating discrimination and violence, developing democracy, strengthening trade and fostering economic cooperation.
It should be emphasised, however, that although human rights are considered to be a universal objective, observance of these rights must not be a prerequisite or a condition for relations between States.
In any event, this is the rapporteur’s opinion when he calls for this Agreement to be concluded.
Consequently, I voted in favour.
. The title of the explanatory statement of this report, ‘Employment: a European Ambition’, sounds like a sad joke when we know that there are 16 million unemployed in the European Union, and 5 million more if we take account of the new Member States. Europe is, however, one of the richest regions on the planet. The fact that old industrial nations such as Great Britain, Germany or France, which have further enriched themselves by pillaging the whole planet, are incapable of providing regular work and an adequate income for each member of society is a sign of ailing social organisation.
What the European Parliament proposes administering to the patient are the same snake-oil remedies, couched in mainly empty words, as are applied by the national States, ranging from the promise of training to proposed subsidies for certain sectors.
In this economic system, production and employment are the monopolies of a minority of capital holders who would have to be compelled to create jobs, but neither the Member States nor the European institutions are considering any such compulsion, any more than they are doing so where public services are concerned.
We voted against these so-called ‘employment policies’, which are at best indecisive declarations and really just an excuse to give employers additional subsidies.
.  Whilst it is said that employment is one of Europe’s ambitions, the primacy of monetary policies, and in particular the Stability Pact, prevents us, regrettably, from prioritising jobs. In fact, the opposite is true; all we have are statements of intent to please the public. Where, indeed, are the practical measures to achieve full employment, to improve job quality and productivity and to enhance social cohesion and integration?
Unemployment continues to rise in the European Union – by 1.5 million between 2002 and 2003. The number of multinational company relocations continues to rise, a phenomenon, which, in Portugal, has already led to thousands of job losses. Poverty and social exclusion continue to rise. Social inequality continues to rise, caused by liberalisation and privatisation, which have speeded up following the adoption of the Lisbon Strategy, especially in Portugal.
Against this backdrop, we could not vote in favour of this report.
. – The Lisbon guidelines, the decisions by the Spring Summit and the guidelines in the Commission communication constitute the framework for a violent attack on the workers.
In the name of competitiveness and productivity, the aim is to reduce labour costs or non-wage costs, for which read step up exploitation and overturn social security rights. Strict prudence, freezing/reducing wages/pensions and new privileges for businesses are being imposed, for the sake of the profits of big business.
ΕU employment policy aims to replace full/stable work with partial and temporary employment and, at the same time, overturn basic employment, wage and social security rights under the misleading title coined in Lisbon of 'sustainable development and full employment'.
The 8-hour day and collective agreements are under attack and the renting out of workers, a slave trade, unacceptably low pay and increased profits for the plutocracy are being imposed. The millions of unemployed are now being joined by millions of underemployed.
These policies have not solved and cannot solve the unemployment problem, nor do they establish rights to safeguard the right to full/stable employment, because the real causes lie in the laws by which capitalism itself moves and operates.
We support the workers' fight to overturn these policies and claim a different, grass-roots orientated policy with enhanced social rights and higher pay in keeping with modern requirements.
.  The recent Commission report presented to the Brussels European Council, concerning the state of implementation of the Lisbon Strategy, reveals alarming delays and gaps, both in terms of the transposition of the in question, and of raising awareness among Member States of the need to meet the ambitious targets that have been set, especially on the theme of ‘more and better jobs’.
The increase in unemployment in Europe is certainly disappointing. The citizens of Europe as a whole, and those in Portugal in particular, demand more rigorous action from the European Union and the credibility of the process depends on reforms being stepped up at Member State level. It is essential that we improve the monitoring of national performance (...).
It is, therefore, an increasingly ‘urgent’ priority, as the Commission has, indeed, acknowledged, to make the entire European project more credible, and to act with greater determination. Priority must be given to helping young people enter the labour market and get their first job; to penalising fraud arising from the phenomenon of relocation; to preparing for technological and economic change, by exploiting new areas of work in the field of information technology; to taking practical steps to promote and encourage vocational training courses – including lifelong learning, by simplifying the procedures for access to funding; and to improving ways of disseminating best practice.
Mr President, when I arrived in this Parliament, 18 years ago, in a situation very different from the one that is allowing me to speak now, and even before financial perspectives were discussed, there were already arguments about own resources and the Spanish Socialists were already fighting for idea of a citizens' graduated tax system. Therefore, in the vote on the report by Mr Wynn, Chairman of the Committee on Budgets, I voted with the French Socialists and with the Spanish Socialists in favour of the idea that, before enlargement, the Committee on Budgets – and this Parliament also – should have promoted the idea that to finance this Union, this Community, the easiest thing is to do it on the basis that everyone must pay, under a tax system which the citizen understands and which is not based on the tax-paying capacity of the States, but on the incomes of each of our fellow citizens.
. We believe that the EU’s forthcoming budget should give priority to sustainable growth, in line with the Lisbon strategy, and support for the new Member States so that the historically important enlargement is a success. The budget’s priorities must be changed so that less money is invested in agricultural aid. We are, at the same time, anxious about budget discipline and critical of the Commission’s proposed increases in expenditure. In this situation, we do not wish to express an opinion on the precise levels to be achieved by the new budget, partly because the priorities have not been established at this early stage and partly because we do not wish to tie the new Parliament to precise figures.
Where military action is concerned, we believe that this must be decided at national level. Peacemaking efforts must take place within UN mandates.
. The members of the Venstre, or Liberal, group present in the European Parliament voted against Amendments Nos 17 and 18. Basically, we think that the Commission’s proposal is too expensive. It is too early, however, to tie ourselves to a percentage limit at a time when we do not know more about the political content of the future financial perspectives.
.  I voted against this report for the following reasons:
Firstly, I believe that the Commission’s proposal for a financial framework for 2007 to 2013 is patently inadequate in terms of ensuring social and economic cohesion in an enlarged EU and of meeting our commitments to the least developed countries of the world. Secondly, I am opposed to the political objectives of the established framework, which are already in line with the so-called ‘European Constitution’, and which reinforce the federalism, the neo-liberalism, the militarism and the excessively security-conscious face of the enlarged EU. Thirdly, this report is ambiguous and implicitly accepts the Commission’s proposal. Lastly, I am opposed to extending the British correction mechanism to the remaining net contributors, and to replacing current national budget contributions with some kind of European tax. I am, therefore, sorry that the amendments we tabled were rejected.
I welcome the fact, however, that Parliament rejected Amendments Nos 16, 17 and 18, which were intended to restrict the average annual Community budget to a maximum of 1% of Community GNP – in line with the wishes of the signatories of the ‘Letter of the Six’ – and to renationalise, or, to put it more accurately, to do away with the Community regional policy.
. The Netherlands is a significant net contributor to the European Union. Unfortunately the reason for this is rarely discussed. To start with, much of the European Union's imports arrive through the port of Rotterdam. The relevant import duties are levied by Dutch customs and then transferred to Brussels; in fact, none of this is Dutch money.
A second reason lies in the agreements reached in Berlin by Mr Kok and Mr Zalm in 1999. The outcome of these agreements is that Dutch agriculture now receives much less from the Brussels coffers than before. Dutch farmers account for 7% of European agricultural production. In 1999 the Netherlands still received 3.5% of the European agriculture budget, but by 2004 this had fallen to 2.1%. In addition, the Netherlands receives only 1.2% of rural development funds because the then Dutch Government set a low priority on this issue during the negotiations.
The best way of improving the Netherlands' position as a net contributor is to ensure that in future the Netherlands receives a greater share of European Union agricultural and rural funds.
In the end it is not The Hague but the Dutch countryside that pays the European bill. Correcting the flaws in the Berlin Agreement is the best way of restoring the Netherlands to its rightful position in the European Union. That is far better than now restricting expenditure to just 1% of European GNP.
. Enlargement is an historic event for which we Liberals have been working for a long time. We are aware of the fact that there is a cost to enlargement and that this must be funded jointly. Naturally, we must show solidarity with our new Member States.
Before we increase the budget, we must, however, review what can be cut down on, since the present budget is anything but watertight. The holes must be filled before we demand further funds. Where tax money is concerned, it does not matter what level of society we are talking about. We need to nurture people’s confidence. That is why the EU must set a good example by making better and more efficient use of already existing resources.
. We voted against the Commission proposal and the report on the budgetary means of the enlarged Union for 2007-2013 because we disagree with core approaches to resources and objectives which they are called on to serve. These objectives express basic choices of big business: the promotion of the anti-labour forecasts and arrangements of the Lisbon process, on the pretext of combating unemployment, support for and massive enlargement of a supranational and uncontrolled mechanism for prosecuting grass-roots movements, on the pretext of security, and the strengthening and militarisation of the ΕU, on the pretext of combating terrorism.
We condemn the endeavour to reduce the resources available for social and regional cohesion, however fake these objectives may have proven to be, and to increase resources to serve plans to wage war on and persecute the peoples of the ΕU and third countries.
We are against reflecting in future Community resources the principle of dealing at national level with the consequences of policies decided at Community level and we are against calling on the peoples to foot the bill twice.
The solution to the problems of the peoples of the Member States of the ΕU does not lie in a few pennies more or less; it lies in the fight by the workers for radical change to the policies exercised by their governments and the ΕU, in the fight for the sovereignty of grass-roots choices against those of big business.
.  I voted in favour.
A financial framework for a multiannual period (from 2007 until 2013, or a minimum period of five years), arising from the adoption of the financial perspectives, has undeniably lent financial and political stability to the European Union’s actions. Against this backdrop, the expectations of administrative operators, Member States and the public have resulted in efficiency gains and have led to more ambitious and significant projects.
The European Commission is proposing to meet three strategically crucial aims of the forthcoming financial perspective: to improve competitiveness, growth potential and territorial cohesion, to establish an area of security, freedom and justice and to develop external relations. These aims will hopefully not be thwarted by the proposed top-down approach set out in the ‘Letter of the Six’, which seeks, primarily, to set an upper limit, as distinct from the bottom-up approach – which identifies political priorities and assesses needs and amounts required – as proposed by the Commission.
I warmly welcome the rapporteur’s work and would like to quote a most apt question that she poses: ‘is it fair to pretend that the amounts proposed allow matching resources to needs, especially the goals of Lisbon for growth and employment in an enlarged Union?’ I should like to mention at this juncture that the Bradbourn proposal for an amendment was resoundingly rejected – more than two-thirds voted against – and...
. A question mark may be placed over how useful the cohesion policy will prove to be in an enlarged Union. Even though the cohesion policy has been beneficial for certain countries such as Portugal, Spain or even Greece or Ireland in a Europe of 15 Member States, it can only arouse our concern in a Europe of 27 Member States. With a population increasing from 68 to 116 million people, socio-economic disparities will double and the average GDP of the Union will fall by 12.5%. What, moreover, can be said about employment in the current difficult context?
This enlargement can therefore only be accompanied by a general reduction in financing, in particular for the existing Member States.
Furthermore, the Hunting, Fishing, Nature and Traditions (CPNT) members of the Group for a Europe of Democracies and Diversities believe that the disappearance of the Community initiative known as Leader + is particularly regrettable since the cohesion policy will now focus on cities to the detriment of rural areas. The increasing desertification of these areas therefore appears, unfortunately, to be inevitable.
For all these reasons, we shall vote against this report.
. I voted in favour of the report.
Solidarity between the peoples of the European Union, economic and social progress and the strengthening of cohesion feature among the European Union’s general objectives.
For many, the main fear elicited by enlargement is that of seeing the regional funds currently available in the fifteen Member States disappear to the sole benefit of the ten new members.
Although this solidarity is at the core of the European contract, under no circumstances could partnership be abandoned. The European Union must continue its support in the regions of the Fifteen affected in particular by natural geographic handicaps.
I am thinking in particular of mountain regions. The Council, the Commission and Parliament cannot remain idle on this issue. For a long time, the mountains have been comprehensively ignored by European programmes. These areas have many resources. They require special attention in the agricultural sector (aid for the countryside and for young farmers) and within the framework of sustainable tourism development, as well as requiring specific support for SMEs (to avoid desertification and protect employment) and support for maintaining services.
The success of these guidelines hinges upon the European budget, which must match the ambitions we have set ourselves.
. – The report again finds that EU regional policy has failed. There are still huge inequalities in the development of several areas, while the prospects for the poorer Member States are unpropitious.
With enlargement, due to the purely statistical approach, numerous areas in the existing Member States risk being excluded from funding. In Greece, for example, four areas will not be funded under the fourth CSF, while another three are on the borderline. These areas account for 75% of the country's population and to date most of them were eligible Objective 1 areas, with acute and increasing social and economic problems which the proposed transitional 'temporary support' will only extend.
Greece is a typical example for another reason: the promotion and concentration of resources in certain areas, such as Attica, which exacerbates the wider regional problem of the over-concentration of the population in the towns. At the same time, while there is a great deal of talk about supporting remote areas, the ΕU continues without justification – and despite our repeated proposals – to exempt the Aegean islands from special treatment for remote areas, despite the very serious problems they face.
'Cohesion' and 'increasing levels of development' clash in practice with the policies which preach them, in that these policies serve big business. In practice, only divergence, marginalisation, unemployment and underdevelopment can be created.
.  I agree with the overall thrust of Mr Hatzidakis’s report. I must, however, register my disappointment at the treatment of the outermost regions, and in particular Madeira and the Canary Islands. A common approach to the outermost regions, as provided for in Article 299(2) of the Treaty, is conspicuous by its absence from the Commission’s proposals. I feel that it is inadequate merely to allude to a specific programme being established to offset the particular difficulties faced by the outermost regions, or to implement a ['wider European neighbourhood'] action aimed at facilitating cooperation with their neighbouring countries. These instruments strike me as inadequate, given that when it comes to the crucial issue, it does not make sense, for example, for any future phasing out applied to Madeira and the Canaries to be exactly the same as that applied to continental European regions. Where, then, is the special access to structural funds, as provided for in Article 299(2) of the Treaty?
We are aware of the permanent handicaps affecting the outermost regions. We know how those handicaps seriously hamper their development. We know that the outermost regions are, accordingly, the parts of Europe that have the greatest difficulty in making the most of opportunities arising from the great internal market and from the impending enlargement. For these reasons I should like to ask the Commission to think again about...
. The European Parliament appears to be edging towards agreement as to the funding of future regional policy. A majority wants more money for the structural funds and the Cohesion Fund. That will allow payments to the richest Member States to be held in check, not depriving the currently poorest Member States, and giving priority to the new Member States as they will for the time being have the lowest standard of living. The thinking behind this is that the European Union will be more popular if everybody gets more. It is expected that a Union that is generous to everyone will be looked on favourably by public opinion, the broadest section of society and local authorities. So we still see placards wherever a project is being co-funded by the European Union publicising the fact. The question of whether the money in question actually becomes available is not raised. Far less the question of whether these projects, many of which are undoubtedly beneficial, are most usefully conducted via the intervention of European officials and with European money. EU funds can be better targeted at development aid to help those lagging behind. Less money and less bureaucracy can produce better results. All other projects should revert to the Member States.
.  Past experience has shown clearly that the policy of economic and social cohesion can make a significant contribution towards developing a region, provided that the provision of resources is reflected in high-quality projects. Such projects can have a major impact in an area, and this has, fortunately, been the case in Portugal. The unanimous support given to this report in the relevant committee also reflects the wide consensus among European citizens in favour of genuine European social cohesion throughout the European Union.
More specifically, I welcome the confirmation of principles such as, for example, the need to retain temporary phasing-in support, which will vary between 85% and 60%, for regions that no longer belong to Objective 1, because they are victims of what is known as the statistical effect of the limit of 75% of GDP being reduced due to enlargement. I am also pleased that the Cohesion Fund is to be maintained as a support mechanism for major projects in the sectors of transport and the environment in Member States whose GNP is below 90% of the Community average. I applaud the particular emphasis given to the needs of the outermost regions and of regions with the greatest structural problems. Lastly, I welcome the move to encourage the various procedures to be simplified effectively and efficiently, as far as possible, since these often represent major obstacles to the implementation of programmes and projects.
Naturally, I voted in favour.
Mr President, in 18 years I have also heard Mr Balfe speak on very many occasions and almost always I have held opinions on the subjects he has spoken about. Today I have the opportunity to speak on an amendment to the Kuckelkorn report which he has presented, in which Mr Balfe once more asks that he be treated as a European official. But he is not telling the whole truth. He forgot to mention that European officials – a body from which I am proud to come – only have one social security system. The honourable Members – amongst whom I now find myself – also only have one. He is asking for another one, so if he wants to go on asking for privileges in addition to those provided by the laws and regulations of his own country, let him do so. But since – as I hope and believe – he will not come back as an MEP in the next session, I urge Mr Balfe to prepare himself for an examination to become a European official and thereby obtain everything he has repeatedly been asking for.
Your timing is impeccable, but I am a bit worried that you will try to become another Mr Fatuzzo.
.  The main function of the European Investment Bank (EIB) is, in conjunction with the European Investment Fund, to support capital investment that promotes sustainable development and economic and social cohesion. It provides financing for small businesses (45% of the overall total of loans), for research, for environmental protection and for basic infrastructure. Of course, these projects go hand in hand with the Community regional policy, but the EIB also supports the implementation of the Lisbon neo-liberal agenda.
For the first time, the EIB is to present to Parliament its Supervisory Committee’s report, which complements its annual report, and this is something that we welcome. We must, however, look carefully at the doubts raised as to the competence of the bank’s management and at accusations of a lack of transparency at the EIB. Parliamentary control must be strengthened. We therefore welcome the decision to hold a public hearing in Autumn 2004 into the EIB’s activities and political guidelines.
I am unhappy that the information published by the EIB on its website is presented in only three Community languages. Given the range of the EIB’s work, information on it should be available in all of the Community’s official languages.
Mr President, I wish to give an explanation of vote to explain my extreme concern over the Eurostat scandal and the European Commission's failure to take responsibility.
Five years ago, almost to the day, the Santer Commission was forced to resign because it was 'difficult to find anyone with the slightest sense of responsibility'. That caused the collapse of the previous Commission. Nothing has changed, because no one has been prepared to take responsibility for Eurostat.
Despite the fact that EUR 5 million has gone missing; despite the fact that money has been channelled into bogus research by bogus companies, some of which it appears are owned by senior members of Eurostat; despite the fact that taxpayers' money appears to have been channelled into staff perks – such as a riding school and a volleyball team – we have seen no resignations from the Commission over this issue and no acceptance of responsibility. Mr Solbes Mira's response seems to be just that he did not know what was happening. This seems to be a charter for Commissioners just to tell their civil servants not to inform them of the dubious activities going on in their departments, so that, on the basis of the Commission's analysis, the Commissioner will get off scot-free.
We know that Mr Solbes Mira has resigned from the Commission but not over this issue, so there is still a complete failure on the part of the European Commission to take responsibility for this waste of taxpayers' money. That is a matter of extreme concern to me and my British Conservative colleagues. I hope that before our vote on the motion of censure in May the Commission will accept its responsibility and do something serious to take responsibility for Eurostat and to clean up the EU and stop the unacceptable waste and abuse of taxpayers' money.
. We voted in favour of this resolution, because asking the European Commission for explanations regarding the management of Eurostat, in the same way as regarding all other activities or decisions, is the least we can do.
We are in favour of all institutions operating with total transparency and of the whole population being able to monitor not only the decisions taken, but also the reasons for which they are taken.
.  There are aspects of the Eurostat affair – nepotism, conflicts of interest, secret accounts – that are redolent of the situation that led to the resignation of the previous Commission. Fraud and irregularities exceeded EUR 6 million, which in some cases is probably only the tip of the iceberg.
This affair has also shed light on serious problems and irregularities in working methods and internal monitoring, on the part of both the Commission and OLAF, such as the lack of effective enforcement of existing rules. The Commissioners directly involved must not be allowed to get away scot-free.
It is appalling that the Commissioner responsible for Eurostat has not accepted political responsibility and that the Commission President has not asked him to resign.
This fresh case shows, among other things, how the outsourcing of services by the Commission readily lends itself to such situations. The very least we can hope for, once again, is that the Commission learns its lessons and tells us how it proposes to avoid a repeat of this type of problem in the future.
. I voted against the ‘Eurostat resolution’ to protest against the way Parliament acted in this affair. At the root of the ‘scandal’ are accusations by certain newspapers regarding ‘misappropriation of funds’, ‘personal enrichment’ and ‘nepotism’ on the part of Eurostat managers. Certain fellow Members in need of publicity demanded the heads of four Commissioners.
Even though the final report on the enquiry conducted by OLAF, promised for June 2003, is still not available, the resolution indicates that the ‘scandal’ is limited to breaches of procedures. Procedures are important. Our Union, however, is in the process of multiplying procedures to the point where there will soon be more inspectors than people being inspected.
Meanwhile, and on dubious grounds, the reputations and careers of many Eurostat officials have been destroyed. More than 400 people have lost their jobs. Parliament is content with an innocuous and useless resolution.
. In July 2003 the European Commission suspended the activities of the managers of the statistical office Eurostat as frauds which had been brought to light some time ago were still continuing. At that point I immediately demanded transparent action. Investigations by bodies dependent on the Commission are pointless as they have to keep their findings secret. Fraud, embezzlement and nepotism will only be prevented in the future if public opinion is properly informed and able to form a view. This could be done by a parliamentary inquiry. At the end of September 2003 a secret report was submitted to members of the Committee on Budgetary Control, and still the European Commission acts as if it bore no responsibility in the matter. The person first appointed to handle the matter, Commissioner Solbes, is now a Minister in the new Spanish Government. All efforts are being made to prevent discussion of a motion of censure against the European Commission signed by me and others. Malicious delay in placing this issue on the agenda means that this motion cannot be put to a vote this week. After 1 May the number of signatories will fall to below 10% as a result of enlargement of this Parliament. The chairman of the Green Group has called on his members to sink this initiative by withdrawing their signatures. The problems of 1999 persist, but the Prodi Commission is now ignoring them.
. We voted in favour of the report, despite our not agreeing with the extremely watered down way in which it describes the stranglehold of big business upon the means of expression, everywhere making little more than a nonsense of the term ‘freedom of expression’.
Mr Berlusconi, who is both Prime Minister and one of the largest Italian press magnates, is, in himself, almost a caricature of this stranglehold exercised by big business over the media.
. The British Labour Members voted against paragraph 53. We do not accept the criticisms and overall content of this paragraph. Nonetheless, we voted in favour of the resolution with our reservation, due to the importance of this timely report.
. The media holdings of Silvio Berlusconi are far from ideal and could cause a conflict of interest. However, this report is far from balanced. The title alone must suggest that freedom of expression and information are in question in Italy under the Berlusconi government. That is stretching a point to say the least.
Practically all strands of political opinion in Italy are represented by their own newspapers. RAI, the State broadcaster, gives a voice both to the majority and the opposition. Indeed, even Berlusconi's own vehicles express criticism of the government. We in Belgium, where as in many other Member States, the media is concentrated in a small number of hands, can only dream of this.
A certain trend in left-wing opinion is very unhappy at the idea that they cannot entirely monopolise the media. The existence of a right-wing, or apparently right-wing, counter-force in the media is seen by them as unacceptable provocation. That is the spirit emanating from this report.
.  We are concerned at the growing concentration of media ownership among an ever-decreasing number of companies. As has been highlighted, the highest concentration of the audiovisual market anywhere in Europe is in Italy, where the market is dominated by two players, RAI and Mediaset.
Criticism of the situation in Italy must not, however, be used to deflect attention from what is happening in other countries. In Portugal, more than one hundred of the main national media organisations are in the hands of half a dozen large companies, which, at the very least, is an alarming state of affairs. Freedom of expression, access to information and freedom of employment are all in danger; this is the logic of business taken to extremes. This reality is reflected in the concerted assault by neo-liberal policies, of which media domination is one weapon. The media is, indeed, one of the areas in which the battle over ideology and class domination is most obviously being fought. Everything must be done, through legislation and other means, to reverse the situation, to reduce the excesses and abuses taking place, and staunchly to defend public radio and television worthy of the name.
. Ownership of or control over newspapers, television and websites is becoming increasingly important in managing information and propaganda. If all media become concentrated in the same hands then we will be going back to the days in the past when the media had less reach and often a monopoly was created involving the authorities, a powerful party, the Church or a regional publisher. People only heard one opinion as to what was good or bad, and how society should develop. Government and big business are still trying to achieve that. In Spain recently the previous government tried to shift the blame for three major bomb attacks onto a separatist movement rather than an international movement because that would be better for them in the elections. In Italy, the Prime Minister controls the commercial company MEDIASET as its owner and the State-run company RAI thanks to his role in government. The Christian Democrat group shies away from criticising this situation and have attempted to keep this topic off the agenda by ignoring the problems, holding endless procedural debates and submitting enormous numbers of amendments. They are abusing democracy in order to abolish democracy. I support the rapporteur in her attempts to deal with cable monopolies as well and to push for statutory measures aimed at protecting freedom and diversity of opinion in the media.
.  We would fully welcome – and indeed we would have done so a long time ago – a serious and fitting condemnation of illegality and lack of democracy – not just concerning correct and acceptable information.
On the specific point of information, our complaint about the current situation in Italy would have been, and indeed is, much more radical, but this is due to the fact that Mr Berlusconi, who put himself forward as an alternative to the Italian situation of contempt for the law and even for democracy in Italy, has today become the last in a long line of those who, for a second time, risk bringing a type of Italian disease to Europe.
Those who have today accused Mr Berlusconi are the very ones who for decades created, practised and imposed what is at the root of what still happens today and what is clearly getting worse in Italy.
This is why, together with other radical Members, I voted against the Boogerd-Quaak report.
. Regretting that the motion was rejected, I would like to finish presenting the arguments interrupted when the motion was presented in plenary.
Some say that the subject of the report is covered by Article 7 of the Treaty. In that case, however, we should have acted accordingly, which we have not done. Others say that the report has its basis in the Charter of Fundamental Rights. Even if, however, this were already in force, note should be taken of Article 51 – retained, moreover, in the draft Constitution – according to which the Charter is applicable to the European institutions and the Member States only in the case of national actions implementing Community law. In fact, that is not the case here.
Finally, this report is not there to settle an Italian issue. It is clear to everyone that this is an Italian dispute, but we must specifically refrain from interfering in national conflicts, whether they break out in Italy or in any other Member State.
This resolution tries dangerously to usurp powers that do not belong to us. It is detrimental to us all. It represents an injustice and a threat. We must, moreover, be very aware that an injustice caused to one Member State – in this case, Italy and other Member States mentioned – is always a threat hanging over the heads of us all. It is a threat to democracy. It is a threat to the rule of law.
.  This report is worthy of our full attention and represents a serious breach of the law, as I made clear at the end of the vote in the parliamentary committee and in plenary when I tabled motions of inadmissibility and for the matter to be referred back to the committee.
Because I was shocked by the flagrant violation of European law, imposed by the left-wing ‘dictatorship of the majority’, I did not take part in the vote, in line with the outcome of discussions between the Union for a Europe of the Nations Group and the Group of the European People’s Party (Christian Democrats) and European Democrats.
This situation has had a genuinely tortuous history, which began last summer. Since last summer, the Confederal Group of the European United Left/Nordic Green Left, claims to have used the procedure laid down in Article 7(1) of the Treaty as a means of demonstrating supposed violations of freedom of expression and of information in Italy. They did no such thing, however, and, in any event, such an attitude is disgraceful.
What this amounts to is a purely political attack on the Italian Government and, as such, it is appalling that Parliament has been hijacked for this purpose.
Furthermore, the subsidiarity principle has clearly been violated.
We cannot allow Parliament to be used to mount purely political attacks or to impose its will on the sovereignty of States.
. This matter includes a number of important points concerning the need for media pluralism, the value of protecting consumers through transparency in advertising, and the right of reply. Moreover, criticism was directed against the ownership structure and the concentration of power within the Swedish media.
The basic problem, however, is that, through a dubious issue of procedure, Parliament was not given the opportunity to vote on the amendments that had been tabled and that were aimed at improving the report. No less than 338 amendments had been submitted to plenary, and not a single one of them was debated. Most of these amendments came from the Group of the European People’s Party (Christian Democrats) and European Democrats and, as a result of the proposals never having been put to the vote, the PPE-DE Group chose not to take part in the vote.
I agree with the PPE-DE Group’s criticism to the effect that the amendments should have been debated in plenary, but I nonetheless think that it is the duty of each elected Member to take part in the vote. I therefore chose to participate by consistently abstaining in all the votes, including the final vote.
. I would like to underline the legitimacy of this report. One of the roles of the European Parliament is to use its legitimacy as a representative voice of the citizens of the Union constantly to promote and defend fundamental rights.
Freedom of expression and information necessarily implies pluralism of the media, especially the audio-visual media. We therefore find ourselves faced with a real European problem, since this pluralism of the media, which is absolutely essential both for cultural diversity and for democracy, is still not guaranteed.
The Italian example, characterised by almost exclusive control by the same person, in his capacity both as Prime Minister and as a private owner, is unfortunately only the most flagrant and grotesque example of what is in danger of happening to us all if measures are not taken quickly.
In this regard, we can only wonder about this Commission and this Council, which do not hesitate to take heavy-handed action, for example in dismantling the public rail service – as we see again today – in the name of the fight against monopolies in the single market and of supposed benefits for users, but which seem paralysed when it comes to preventing private monopolies in television.
Mr President, many of us today have voted for the trade agreement with Pakistan in the belief that this is a sensible and essential step forward to progress the issue of human rights and further democratisation of Pakistan.
It may at first seem a little peculiar to see who is voting on the one hand for the trade agreement while at the same time supporting the resolution on the issue of human rights in Pakistan. I do not believe there is a contradiction. The votes today are quite sensible and straightforward.
We have pushed forward the issue of developing economic and trade links with Pakistan. We have pushed forward the issue of developing Pakistan's economy which, I believe, was an important step in ensuring that we will see further democratisation in Pakistan, further work towards the development of human rights, and fulfilment of the demands made in our second resolution which I was happy to support. It is a good day for Pakistan, for Kashmir, and for the Indian subcontinent and I am very pleased to have been here today.
.  The resolution on which we voted today concerning the state of human rights and democracy in Pakistan, should be viewed in the context of the conclusion of the Cooperation Agreement between the European Community and the Islamic Republic of Pakistan on partnership and development. Voting in favour thus entails, first and foremost, being perfectly aware of the serious breaches of human rights and democracy that occur in Pakistan and, consequently, exerting on Pakistan all the pressure that we can and must exert in order to reverse that trend. Additionally, the resolution has enabled those people who fight for human rights and democracy to vote in favour of signing the Agreement. Given that human rights and democracy are two of the main aims of the European Union – and ones to which I subscribe completely – they must be seen as such: as aims and not as conditions for relations between countries. The pragmatic context of international relations would justify such prerequisites, but the countries involved would become isolated, and therefore unable to persuade other countries to meet these aims. This explains why I voted as I did.
.  I have chosen to vote against entering into this cooperation agreement with Pakistan because of the absence of human rights in the country, for example in the area of religious freedom, with the Christian minority living under difficult conditions.
The Pakistani regime chooses to continue to give the military major influence over the country, and this at the expense of more democratic development. The development of events is worrying, especially in the light of the fact that the Senate has passed new constitutional laws that extend the military’s influence and make it a permanent feature. Moreover, the regime has chosen to imprison opponents.
Given that the European Union has a major responsibility for promoting human rights in the world and the fact that these values are to form the basis of cooperation agreements with third countries, I find it illogical that the European Parliament has now, for all that, recommended this agreement.
.  The resolution before us reflects the contradictions of current relations between the various countries of the EU and the USA. By failing to point out the seriousness of the international situation – of which the most glaring examples are the unacceptable military occupation of Iraq and the impossible situation in Palestine – and by making only mild criticism of the USA, the resolution reaffirms the desire to reach an understanding with the USA to join forces to dominate the world.
Once again, the need is stressed for a ‘well-balanced partnership’, the ‘division of tasks’, ‘burden sharing’, creating a ‘community of action’ with common priorities (, the UN, the Middle East, terrorism, the proliferation of WMD, China, Russia and the International Criminal Court), completing the ‘Transatlantic Market’ by 2015’, strengthening NATO and militarising the EU as its ‘European pillar’, developing Transatlantic defence companies and markets, and so forth.
It is significant that, at a time when the Spanish Government has taken the decision to withdraw its troops from Iraq, the majority of Parliament chooses not to adopt a position. This is understandable. At a time when the major powers are seeking to overcome their differences by legitimising the occupation of Iraq with a UN resolution, the resistance of the Iraqi people to the occupying forces and the clearly expressed will of the Spanish people are obstacles to overcoming those differences.
. The European Parliamentary Labour Party reiterates that if we want to pursue our policies of multilateralism then positive engagement with the United States is required, not simply criticism in areas where there is disagreement.
In particular, pre-emptory withdrawal of troops from Iraq would simply further threaten the security of the Iraqi people. The solution can only lie in the transfer of political control, working with the support of the United Nations, in order to support the emergence of a peaceful, democratic and prosperous Iraq.
.– The resolution on Transatlantic relations proposes strengthening cooperation between the ΕU and the USA, through the creation of 'a long-term collaborative framework for cooperation and the launching of a joint Action Programme', including in the military sector, the main pretext being 'the Fight on Terrorism'.
Of course, it does not fail to formulate a wish list about the need for this fight to be carried out with respect for 'human rights', but it does not say a word about the drastic measures for restricting individual rights which have been launched.
At a time when the aggression of the USA has exceeded all precedents, the resolution comes to silence all those, including in Greece, who insist on seeing the ΕU as a worthy opponent of the USA and ΝΑΤΟ, stressing that 'ΝΑΤΟ remains a fundamental guarantee of transatlantic stability and security' and that the ESDP will be developed 'to complement ΝΑΤΟ' and will be its 'substantial reinforcement'.
Despite the fact that the report also formulates proposals for controlling arms, it remains a report which is absolutely in keeping with the new imperialist order.
. We have today voted on the report on human rights in the world in 2003 and the EU’s policy on the matter. It is in many ways a good analysis with well-formulated conclusions.
We believe, however, that the report should have been confined to those areas of human freedoms and rights that are part of the UN Charter. By extending the report and introducing new so-called human rights with the character of social rights, the demands for traditional human freedoms and rights and the criticism of countries that do not comply with these are weakened. We are not, for example, opposed to social rights, dependent upon a country’s economic conditions. The position of the disabled is, of course, infinitely better in Sweden than in poor countries such as Bangladesh and Laos. There is, however, no reason for taking a less serious view of violations of human and democratic freedoms and rights, just because these are committed in poor countries.
.  Whilst I agree with numerous points in this annual parliamentary report, I must highlight the way in which I believe it is being used, yet again, as a political tool, whereby countries considered ‘friends’ are protected and others singled out as targets by the USA or by the EU are subject to criticism; a clear case of double standards.
Nevertheless, this year it expresses ‘grave concern at the continuation of the Israeli-Palestinian conflict’. Despite holding the Israeli Government and the Palestinian people almost equally responsible – a position to which I am strongly opposed – it does condemn the assassinations carried out by Israel and the ongoing Israeli activity to establish settlements, which includes allowing settlers illegally to move into the occupied territories. There is mild criticism of the continued expropriation of land for the construction of the so-called ‘security fence’. This is the very least we can do, in light of the denial by the Israeli Government, with the complicity and support of the USA, of the most basic rights of the Palestinian people, who are subjected to the most brutal violence.
As for the brutal aggression and occupation of Iraq by the USA and its allies, not one word in the report...
. – 2003 was an even blacker year for human rights, a year in which the people of Iraq were subject to the unprovoked and murderous attack of the USA and its European allies, while the people of Afghanistan and the Balkans continue to sigh and bleed beneath the boot of the conquerors. The crude interventions by the imperialist powers, with the fomentation of conflict in every corner of the world, are a daily occurrence. The murder of the Palestinian people continues.
Human rights are trampled over on a daily basis, while poverty and misery in both the third world and the developed countries grow worse.
The ΕU and other imperialist centres bear almost sole responsibility for this situation.
The resolution, despite its positive references, states that 'progress has been made' on respect for human rights, 'in particular through the European Union's commitment'. At the same time, it fully supports the hysterical stance of the EU and the USA on terrorism and says nothing about the trampling underfoot, on the pretext of combating terrorism, of basic democratic and social freedoms or the countless violations of the USA, simply hinting at some, without saying who is responsible, with the exception of the detainees in Guantanamo Bay.
For these reasons, we MEPs of the Communist Party of Greece did not vote for the report. We express our support for the peoples who are fighting against the New Order for their rights.
.  The report before us is an annual report, which is wide-ranging and addresses a variety of subjects and should be analysed with great care.
The original version of the report focused on just three areas and contained some provisions that were entirely out of place, particularly in areas such as terrorism and so-called reproductive health.
The rapporteur accepted a large number of amendments, which led to this less unbalanced version.
The various situations highlighted in the ‘new’ report are, nevertheless, almost all taken out of context.
The document contains issues that do not fall under the traditional concept of ‘human rights’; indeed, they go far beyond the original meaning.
I voted against the report.
I object to the way in which the report has far exceeded its scope. I cannot allow the European Union to use this method – endeavouring to bring, on a permanent basis, all other kinds of rights under the umbrella of ‘human rights’ – to find an easy way of extending its scope for action. It is wrong for the EU to seek to increase its competences by means of deliberately blurring concepts which, in turn, makes it more difficult effectively to safeguard fundamental human rights.
What we are seeing is a clever move that will subtly pave the way for the European Union to deem the most diverse fields ‘human rights’ and to intervene in any area it wishes.
.– The procedure to repeat the trial of Leyla Zana and her three other Kurdish fellow members of the Turkish parliament, at the request of the European Court of Human Rights in Strasbourg, was a parody of a trial just like the original proceedings which sentenced her to 15 years in prison for 'crimes' of opinion.
The new judgment against Leyla Zana and her three fellow members is a fresh insult to the European Parliament, which honoured Leyla Zana with the Sakharov prize in 1995, it is an insult to the European Court of Human Rights and it is an insult to European law and civilisation.
As long as Leyla Zana and her fellow members remain in prison in Turkey, as long as people are being sentenced for crimes of opinion, it is clear that any reforms in Turkey clash with the deeply conservative state.
We expect the Commission, in view of the report on Turkey to be issued towards the end of the year, to multiply its efforts to bring about the release of Leyla Zana and a general amnesty for prisoners being detained for 'crimes' of opinion.
.  I am appalled by the decision by the State Security Court in Ankara to reconfirm the fifteen-year prison sentences, first handed down in 1994, to Leyla Zana, Hatip Dicle, Orhan Dogan and Selim Sadak, Turkish MPs of Kurdish origin representing the Democracy Party (DEP), due to their activities in support of the fundamental rights of Kurdish people. This was a disgraceful decision that brought to a close a new trial, begun on 28 March 2003, which was the result of a concerted international campaign to free Leyla Zana and her fellow MPs. The fresh trial had been prompted by the 2001 ruling handed down by the European Court of Human Rights, in Strasbourg, which noted the lack of independence and impartiality of the State Security Court, and breaches of the defendants’ rights, which were to occur again in this second trial.
The European Union is called on simply to condemn this decision and to request that Leyla Zana, Hatip Dicle, Orhan Dogan and Selim Sadak be freed from prison. The verdict is an illustration of the current situation in Turkey, a country that wishes to accede to the European Union, but which has thousands of political prisoners, where the Kurdish people are denied the most basic rights and which continues its military occupation of part of Cyprus.
. By noting the continued stagnation of the European economy, the report takes the opposite view to the Commission. Unfortunately, the only aim of this realistic observation is to serve to justify the call for the Member States and the European institutions to come still more to the aid of the employers.
It is somewhat comical to hear this Parliament, dominated though it is by defenders of the free-market economy and by destroyers of public services, resort to support from the state in coming to the aid of the European economy.
In fact, this report describes what some Member States, such as France and Germany, are already doing. Whilst observing the Maastricht criteria, these countries are shamelessly running up their budget deficits in order to help those same employers who remain extremely determined to maintain, or even increase, their profits in a period of stagnation.
Whether the Member States choose to support employers through inflation, that is to say by lowering purchasing power, or through budgetary austerity, that is to say by cutting back on public services, shedding jobs and freezing salaries, or through a combination of the two, it will in any case be the working classes that will pay.
What you call your broad economic policy guidelines actually seek to reduce the share that the world of work has in the national revenue in order to increase the share of the wealthy class. Clearly, we cannot but denounce this policy and oppose it.
.  We voted against this report because Parliament supports the monetary and budgetary orthodoxy – the neo-liberal politics – of the EU’s economic policy guidelines. The report maintains emphasis on the structural reforms of the Lisbon Strategy, such as measures to make the labour market more flexible, in other words making workers more adaptable and contractual provisions more pliable, which has led to greater insecurity in industrial relations. This is not all, however. The report paves the way for the private sector to enter the fields of pensions and health, at a time when over 1.5 million workers in the European Union have swelled the ranks of the unemployed since 2001, at a time when more and more companies are closing down and others relocating, and when the long-trumpeted upturn is taking its time to appear.
The right approach would be a policy of economic regeneration, committed to reinvigorating production and labour, with the aim of promoting economic growth, jobs and social and economic cohesion. The Stability Pact and the process of liberalisation and privatisation must be suspended immediately; we must combat company relocations, promote productive investment and stop encouraging precarious contractual arrangements, such as short-term contracts.
We were consequently very unhappy to see that our proposals were not included in the final resolution.
That concludes the explanations of vote.(3)
(4)
The next item is the debate on the report (A5-0182/2004) by Mrs Karamanou, on behalf of the Committee on Women's Rights and Equal Opportunities, on women in South-East Europe (2003/2128(INI)).
. – Mr President, as you know, following the fall of the Berlin wall, the area of south-east Europe was shaken by ethnic quarrels and armed violence, resulting in deep political, economic and social changes.
In the report I have drafted on behalf of the Committee on Women's Rights and Equal Opportunities, I present the situation of women in south-east Europe as configured during the transitional period, compared with the previous situation. My report complements the reports on relations between the Union and the countries of south-east Europe and the progress of these countries within the framework of the stabilisation and association agreements. My intention was to present an integrated picture of the position of women in an area in which there are important differences between countries, but a great deal of similarity in the problems which they face. The report focuses mainly on the following sectors: education and economic activity, participation in democratic institutions, violence against women and sexual exploitation, health and reproductive rights and trafficking in women and children.
In most countries of the Balkans, there has of course been a considerable improvement in the situation of women over the last five years. Nonetheless, the basic problems remain and the question of addressing them is not very high on the political agenda of the countries in the area. There is no sign of change in numerous sectors and, where there is some change, it is very slow in coming. Armed conflicts, the perceptions of the regimes, traditional social prejudices, outdated practices and attitudes and ethnic quarrels have marginalised women. It is telling that women from various minority groups, such as the Roma, receive no or little state care. The report analyses the problems, giving typical examples of the weaknesses in each individual country, in order to send a strong message to the governments of these countries, so that they can immediately develop actions and initiatives to combat discrimination against women and actively promote gender equality.
As far as education and the economy are concerned, the acute changes have differentiated to a major degree both the positions and possibilities of different generations of women. Demographic trends today demonstrate that family life is no longer a primary life objective for women, who are more interested in their economic independence and professional achievement and are therefore investing more time and energy in education. In numerous countries in the area, such as Greece, most university students are women. As far as professional life is concerned, women are more often employees, in other words they are employed in the tertiary sector, in services, and are less often employers than men. They are also less often self-employed. In the sectors in which women are mainly employed, pay is generally low and there are few prospects. I also note the higher percentage of unemployment and poverty among women in the Balkans.
As far as the participation of women in political decision-making is concerned, the situation is rather disappointing in most countries, although this participation is tending to increase constantly. One of the main similarities between these countries in the political sector is the fast spread of non-governmental organisations which are active in women’s rights and are making a significant contribution to strengthening the position of women in employment and politics. However, I must point out that, in comparison with other regions of Europe, such as central Europe, the Balkan countries have the highest level of exclusion of women from political decision-making positions.
As far as women's health and reproductive rights are concerned, I stress that particularly stressful living conditions, by which I mean the economy of survival based on the intensive exploitation of female human resources, the increase in violence against women and the fact that, in numerous countries, the health care systems have collapsed, put women's health at real risk. Similarly, in the Balkan countries, domestic violence is often one problem with dramatic dimensions; it is also basically a problem which is inadequately recognised and addressed. This problem, together with trafficking, has reached explosive dimensions. Nonetheless, in the entire area, there is a lack of serious and systematic statistics on the problem, a lack of adequate legislative regulation, monitoring and guidance and a lack of economic and psychological support for victims.
As far as trafficking in women is concerned, south-east Europe in general has been identified in recent years as an area in which the trafficking networks act almost unimpeded. Trafficking prospers because it is of course economically viable and it constitutes a basic part of the sexual economy and part of consumer society. Trafficking in the area is a real industry, consisting of small- and large-scale businesses and local and international networks. The industry in question has political support and economic resources in the countries of origin, transit and destination, in the form of corrupt officers, and I should like to quote as a typical example the scandal of sexual slavery in Montenegro. A woman from Moldavia, the victim of trafficking, recognised key political figures as clients and/or as those involved in the white slave trade. I should also like to stress that the peace forces in the area have increased this phenomenon.
To close, I should like to say that it is certain that the road towards the economic and social development of south-east Europe and respect for the rights of women depends on their integration into European structures and I should like to remind you that the European Council in Thessaloniki in June 2003 emphasised that it supported the European prospects of the countries of the western Balkans. Europe cannot be secure and at peace while violence, ethnic hatred and violations of fundamental rights are a daily occurrence within its borders. The role of women in reconciliation, peaceful coexistence and development in the countries of south-east Europe must be given the recognition it deserves by the European Union and strengthened in every possible way.
. Mr President, the Commission welcomes the adoption of the Karamanou report on women in South-East Europe and the many valuable observations and proposals which it contains. In its relations with the countries of South-East Europe the EU is striving to promote stability, democracy, the rule of law and respect for human and minority rights, including of course gender equality.
The Commission pays the utmost attention to ensuring that gender issues are integrated into the mainstream of all European Community assistance programmes as a cross-cutting issue. It is nevertheless clear that in a number of countries the situation is far from ideal and is a problem of great political importance. The Thessaloniki agenda for the Western Balkans as endorsed by the EU-Western Balkans Summit in June 2003 specifically states that support for activities to defend women's rights and improve their situation should be better reflected in EU policies towards the region.
Involvement of non-governmental organisations, civil society and local authorities in EU-supported policies and activities is of paramount importance.
Regarding trafficking in human beings, in the Thessaloniki agenda the EU also urges the countries of the region to act both domestically and regionally in line with the principles of the EU and proposals contained in the Brussels Declaration of September 2002. The EU assigns high priority to victim assistance, training programmes for competent bodies, exchange of information, public awareness, and strategy development. In this context, coordination of all international actors is essential.
Most recently the Commission has pointed out in its 2004 report on the Stablisation and Association Process for South-East Europe that gender is insufficiently ensured and domestic violence remains a problem in several countries. Although improvements have been made in certain countries on issues such as equal salaries, equal treatment of men and women concerning employment, training, career advancement and working conditions, and women's participation in government, progress is generally slow and insufficient.
Under the regional CARDS programme for 2002, the Commission published an open call for submission of proposals for support for the rule of law, good governance, public accountability and freedom of opinion. Promoting the equal participation of men and women in the democratisation process was one of the priorities of the CARD stabilisation programme for 2002. Of the twenty-two projects selected for funding which are ongoing until 2005, one is funding a women's leadership programme and another a project on women in media. The rest relate to work with various representatives of civil society to improve the access of citizens more generally to the democratic process.
With regard to the 2003 CARDS regional programme on democratic stabilisation, an open call for submissions was issued recently and the deadline for receiving proposals is 28 April. While this programme does not specifically target women, it supports equality of men and women and the participation of diverse civil society groups and associations at local grassroots level in the process of strengthening democratic structures.
Furthermore, an additional call for proposals under the 2003 CARDS regional programme is due to be issued soon. The programme proposes to strengthen capacities of civil society network associations in order to deliver better services to their member organisations. This constitutes a logical continuation of the 2002 initiatives and we expect and hope that women's associations will submit sound proposals in response to this call.
Finally, a new CARDS multiannual programming cycle is currently under preparation and the suggestions in the Karamanou report will be duly taken into account in the context of this exercise.
As pointed out in the report, problems have also occurred and still exist in certain candidate countries. In order to address this situation, from 1999 to 2003 gender equality projects under the PHARE national programme and MEDA totalled more than EUR 13 million. During the same period, participation by the candidate countries in the Community programmes involved close to EUR 1 million and gender equality projects financed under civil society programmes totalled EUR 2.5 million.
Once they are members of the European Union, these states will obviously be subject to the same obligations and benefit from the same instruments as other Member States.
Issues related to gender equality and the improvement of women's employment are raised in the regular reports on Bulgaria, Romania and Turkey. This matter is being dealt with in the negotiations on the Union's social for the first two countries. Furthermore, as pointed out by the honourable Member, more that 20 projects have been financed for civil society actions to improve women's conditions. Recent legislation adopted in the three countries is improving the legal situation of women and the Commission is following the implementation of this legislation very closely.
– Mr President, Commissioner, ladies and gentlemen, the Balkans are an area of vital importance to the European Union. My political group has supported their move towards Europe and all the development and cooperation procedures which have been applied.
Historic experience and daily life in the European Union have demonstrated that development and prosperity cannot be achieved without democracy, without respect for human rights and special attention to women's rights, without making full use of the manpower of both sexes, without a dynamic civil society. That is why I wish to welcome the initiative by Mrs Karamanou in drafting a report on the rights of women in the Balkans.
Within the framework of the monitoring of the stabilisation and association agreements, the Committee on Women's Rights and Equal Opportunities has drafted various opinions, one of which I had the honour of drafting, in which it emphasises the problems faced by women in the Balkans and the need to integrate equality into all policies. The seriousness, however, of the issues, as presented to us by the rapporteur in her report, and the challenge of addressing these issues, for the sake of development in the area and good collaborative relations with the European Union, warrant a special report. I also take this opportunity to welcome the statement by Commissioner Nielson on including many of the proposals by my fellow Member in her report in the new CARDS programme.
Finally, I wish to say that, in the face of this challenge, we are responsible on both sides. We, as the European Union, must activate all the mechanisms and potential for a good collaborative approach with the Balkans, but also the countries of the Balkans must take serious account of the fact that democracy and standards are the best guarantee of their development and their integration into the European Union.
Mr President, I would like firstly to congratulate my colleague, Anna Karamanou, on the report she is presenting today, which contains an enormous amount of information and which will be very useful when trying to resolve some of the problems we are facing today.
We are fundamentally talking about democracy, Mr President, because we are talking about equality and freedom, the combination of which should result in democracy. Democracy has not reached the women of the Balkans. Trafficking in women, domestic violence, difficulties accessing reproductive rights, lack of political participation, unemployment, poverty and prostitution are the reality of thousands of women living in the region. Each country has its own distinctive reality.
In Albania we could emphasise the serious increase in the trafficking in women and children for sexual exploitation. Bulgaria is entirely lacking in mechanisms for creating equal opportunities between men and women, which is a prerequisite for transposing our rules. Trafficking in women and girls in Bosnia Herzegovina is also increasing. In Croatia, violence against women goes unpunished. In Greece, we are faced with serious problems in terms of the political representation of women. In the former Yugoslav Republic of Macedonia, the sexual abuse of Albanian and Roma girls takes place on an almost daily basis and the legislation does not include any law relating to the crime of trafficking. In Romania there are crimes on ethnic grounds, mainly against Roma women. These women have practically no access to contraception and forced marriages and poverty are also part of their reality.
In Serbia and Montenegro, there is a very clear increase in trafficking in women, also influenced by the arrival of Kafor troops. In Turkey, violence against women is widespread and sentences are still reduced for what are so wrongly termed ‘crimes of honour’.
We must open our eyes, Mr President. We must pay attention to the situation of women in this region and we must not move ahead without taking account of the daily reality of thousands of women and girls living in poverty, exploitation and hopelessness.
The European Union must serve as an essential lever, as the incentive for these countries to commit themselves seriously to human rights and freedom for their citizens. No cultural tradition can be placed above universal human rights. There cannot be first- and second-class citizens. Inequality for women in south-east Europe must be a priority for all of us, because we are talking about democracy and not about women's problems.
We therefore call for exhaustive monitoring of the accession agenda in relation to the candidate countries, and greater solidarity with women, for this is what they expect.
Mr President, first of all I would very much like to congratulate Mrs Karamanou on her excellent report on the situation of women in south-east Europe. Indeed, equal opportunities between men and women in this region deserve our utmost attention in light of the problems caused by all types of exploitation of women.
Human trafficking in south-east Europe is giving us the greatest cause for concern and worry. I am sorry to say that women are, in large numbers, the main victims of this terrible trafficking. The countries of this region too are called upon to take all measures necessary in order to put a stop to this modern slavery. For my part, it is true that combating the trafficking in women is an absolute priority, in line with our European values based on the principle of respect for fundamental rights.
The horror of testimonies from Romanian, Moldavian and other women who have been sold for a handful of dollars is intolerable. The marketing of women must be very strongly condemned. Some Balkan countries that persistently hammer on the door of the European Union with the aim, of course, of becoming Member States should make it their absolute priority persistently to target these mafia-like organisations, break them up and severely punish those guilty of this horrendous trafficking.
I would reiterate that we cannot tolerate the exploitation and abuse either of women or, especially, of girls, who are slaves of unscrupulous networks. Nor can we tolerate any longer the indifference of governmental authorities that all too often tend to close their eyes and ignore what is not only a problem but also a curse.
Mr President, ladies and gentlemen, I should like to start by thanking Mrs Karamanou on her excellent report. I should now like to make some comments on trafficking in human beings in that region.
I have spent a lot of time working in the Balkans and continue to do so. I notice that a lot is happening there. Action is being taken and, as the Commissioner said, many programmes are in place. I have mixed feelings though. Yes, on the one hand there is progress, but what about the other hand? I am seeing more and more well-motivated young politicians, both men and women, who want to do something. Improvements can be seen in the towns, but things are still very different in the countryside.
Much has been said of the humiliation of the victims. We identified 5 203 victims between 2000 and 2003, but the actual number could be over 175 000. So a lot of work remains to be done. Since 2003 we have been seeing far fewer victims because the criminal sector is going more and more underground. What are they doing? They are bringing their victims, the girls, not to bars or brothels, but to private flats. This makes the networks much more sophisticated. Previously they operated in small groups, but now they are on their own – one dealer for each victim, and so the chance of catching them is smaller. It takes a lot of work. Secondly, blood vengeance is on the rise, not only among men but also involving women and children. If you are an Albanian woman, raped and kidnapped and taken to the West, what happens then? According to Albanian custom, this woman has shamed her family and even today they have the right to kill her. That is the current situation.
So, Commissioner, I would urge you to support actions aimed at gender equality and activities and training aimed at the police, the military and the authorities. Jobs must also be created, jobs with a reasonable wage, in order to deal with the problem of corruption. In addition, we should involve Balkan countries in the European institutions. Invite people from these countries to attend courses so that they can see that there is another, less corrupt, way.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the Commission statement on the preparations by the European Union for the Review Conference on the Ottawa Treaty on anti-personnel mines.
. Mr President, the Ottawa Treaty is a corner-stone of multilateral disarmament policies. Its political success and practical impact have become a guiding light for multilateral efforts to eradicate the legacies of hatred and lingering threat left by conflicts.
Since its entry into force significant progress has been made by the international community: 141 countries have ratified the MBT, 9 more countries have signed, over 110 countries are not using anti-personnel landmines, more than 30 million stockpiled mines have been destroyed by states parties to the Convention and, last but not least, mine action programmes are being successfully implemented in many mine-affected countries. However, much still remains to be done.
A number of countries continue to use anti-personnel mines, and some are also believed to be continuing to produce landmines. Approximately 65 countries are still affected to some degree by mines and unexploded ordnance and, unfortunately, new areas of conflict are adding to this list. Global estimates of new landmine casualties each year vary between 15 000 and 20 000 people, many of whom are civilians, including children.
The upcoming review conference on 29 November to 3 December 2004 in Nairobi will be a major opportunity to take stock of past achievements and the lessons learned and to trace the course of action for the years ahead.
What has the EU done so far and what does it intend to do in preparation for this review conference? The importance attached by the EU to the goals of the Ottawa Convention became a tangible fact in 1997 when Parliament created the anti-personnel landmine budget line. In March 2000, the first anniversary of the entry into force of the Ottawa Treaty, the European Commission issued a communication and forwarded to Parliament and the Council a draft regulation on the reinforcement of the EU contribution to the fight against landmines.
In July 2001 Parliament and the Council adopted the legal instrument and its financial envelope. These lay the foundations of an integrated and focused European policy.
In 2002, the new legal instrument was put into practice through the multiannual strategy for the years 2002-2004. The strategy is the first of its kind since the anti-personnel landmine regulations entered into force. It constitutes an operative framework for coordinating and prioritising EU-financed projects in this field. It contains an overall approach and detailed programming covering 33 countries for an average yearly EC contribution of about EUR 42 million.
The Commission is in the process of launching the multiannual strategy for 2005 to 2007. The figures here also contain the contribution from sources within the European Development Fund and reflect the total level of activity we are supporting.
The setting of priorities will be conducted on an informed and coherent basis. We will do this against a background of perspectives and goals shared with the international community and reflecting a jointly-defined orientation and policy. We will ensure that in the preparatory work for the Nairobi Summit we coordinate within the European Union both at government level and non-governmental level, and also with a wide range of non-state actors. This consultation is important if we are to create 'ownership', within a very broad framework, for what we do in Nairobi.
Since the adoption of the APL regulation, the European Union has played a substantial and visible role in the fight against landmines, both in political terms and also in terms of financial commitments. Looking at the broad picture for the years 2000 to 2002, contributions to mine action from the EU Member States and the European Community stood at a sum total of EUR 410 million. We hope to be able to continue our engagement at this impressive level.
We know that failure to award sufficient priority to mine action would have enormous human costs and render its development fragile and fragmented. The mine threat can be overcome. The deadlines were set in the Ottawa Convention and clearly challenge us to swiftly eradicate this scourge. The Nairobi Summit will be an appeal to all of us to do more and to do it faster.
Parliament's resolution provides a forceful and positive signal in this direction.
Mr President, by definition all modern military weapons are a source of death and destruction, but antipersonnel mines are particularly pernicious as, after the cessation of hostilities, their continued presence results in the ongoing death and mutilation of innocent civilians, particularly children. This often causes, for prolonged periods of time, massive social and economic problems in countries, many of which are already amongst the poorest in the world and suffering from the ravages of long-term war and disease.
That is why I particularly support the 1997 Ottawa Mine Ban Treaty on the prohibition of the use, stockpiling, production and transfer of antipersonnel mines and their eventual destruction. I congratulate the 141 States which have ratified or acceded to this Treaty and call upon the four EU Member States remaining after enlargement on 1 May which have not yet done so – namely, Estonia, Latvia, Finland and Poland – to do so without any further delay.
Although it is true that some 68 states have destroyed more than 31.5 million mines, it is estimated that 78 countries still have between 200 and 250 million antipersonnel mines stockpiled, that tragically there are still between 15 000 and 20 000 new landmine victims per year and that landmines still litter 82 countries around the world. Much still remains to be done, to echo the words of Commissioner Nielson.
The EU has pledged EUR 240 million for the period 2002-2009 to support the total ban and assist with mine clearance, victim assistance and stockpile destruction, and this support is at least part conditional on the recipient country demonstrating a commitment towards accession to the Convention.
I would also like to pay tribute to my colleague, Mr Van Orden, who has been particularly active in this campaign. I also wish every success to the November 2004 Nairobi Conference, which seeks to review the operation of this Convention and what further measures can be taken to implement its contents, in particular how to encourage armed, non-state actors to ban the use of antipersonnel landmines without recognising their legitimacy. This is particularly salient in Africa – the venue of the conference – which has been blighted by a series of tragic civil wars from Zaire to Liberia and Sierra Leone and which are characterised by insurgents and rebels, often heavily armed and financed by third parties.
I do not, however, accept – unlike some Members of this House – that this ban can be automatically extended to the legitimate military use of other munitions, such as anti-tank mines, as they, for instance, are less readily available to non-regular forces, because they are much more expensive and tend to be laid in a well-mapped and systematic fashion, which enables speedy clearance in peacetime after the cessation of hostilities. Furthermore, they are not capable of being detonated by the foot of an innocent child, as is the case with antipersonnel mines.
These issues need to be considered separately as, otherwise, there is a danger of losing cross-party political consensus on this important issue. I also support that this Parliament sends a delegation of Members of this House, as observers, to the conference so that they can report back to the House on the progress in this very important area.
– Mr President, Commissioner, often in the political arena there is confirmation that small policies, when applied, produce big results and that big policies, when announced but not applied, produce nothing. In this particular case, the Ottawa Treaty, which was essentially signed seven years ago and has been in application for a very short time, has proven its applicability and efficacy and is therefore a successful policy . The choice of holding the first conference to review this Treaty in Nairobi is particularly symbolic, because we all know that sub-Sahara is one of the areas which has the biggest concentration of anti-personnel mines, given that mines are considered to be the weapon of the poor.
I should like to take this opportunity to point out that my country, which remained outside this Treaty several years ago, also recently agreed with and ratified the Treaty under the then Minister for Foreign Affairs, Georgos Papandreou, and has applied it in connection with its border with Turkey where, for reasons which we all understand, there was a cold front of confrontation.
The ultimate objective of the Ottawa Treaty is to overcome the problem of land mines through coordinated action against mines at international level within the next ten to fifteen years. This objective is considered to constitute a challenge, because over sixty countries have stated that they are facing problems on this issue and 20 of them are very seriously affected. The experience of Europe itself after the cold war, and recent experience in the Balkans, demonstrates that this huge problem even exists on our continent. Of course, in Asia, Africa and Latin America, where hundreds of millions of mines undermine health and economic development every day, the issue is even bigger.
The United Nations plays the central role in organising and coordinating international efforts, while the European Union provides the greatest individual contribution. Since 1992, before the Ottawa Treaty even existed, the sums quoted by the Commission to date are significant but should possibly be increased.
The European Parliament has undertaken a great many initiatives since 1992 in connection with a complete ban on this murder weapon, which exterminates human lives and prevents economic development. However, our greatest contribution has been in implementing these programmes in a great many countries of the world; in Afghanistan, in Iraq, in the Balkans, in dozens of countries in which both non-governmental and governmental organisations are involved in removing anti-personnel mines. Apart from neutralising mines, however, they need to pay greater attention to education, research and more general information in connection with the danger and how to prevent it.
The conference in Nairobi will provide a huge opportunity to apply all aspects of the Ottawa Treaty which have somehow not been applied due to technical shortcomings, to supplement the Treaty, to complete it and to give the world a new Treaty, a highly effective, albeit small-scale Treaty for the peace and security of the developing and, more importantly, the poor areas of the world.
Mr President, the mine is an economic weapon, which has effects that are both physical and psychological, the latter being increased because of the insidious nature of mines. Easy to put in place and relatively cheap, mines are a recurring threat long after the end of fighting. Although the Ottawa agreement banning anti-personnel mines has now entered into force, only future conflicts are affected. The fight against the approximately 110 million mines across the world sadly remains a reality. There are stocks that pose a threat of proliferation, and several Phare countries, such as the former Yugoslavia, the United States, China and Russia, should be encouraged to ratify this treaty.
Nor, unfortunately, has the time come to bring an end to the humanitarian action, carried out either by NGOs or the UN, to combat this scourge. I also welcome the preparations for the Ottawa Conference. Six years after the signing in Ottawa of a convention banning the use, stockpiling and production of anti-personnel mines, let us remember that it is said that, every year, there are still between 15 000 and 20 000 people in the world who are victims of such mines. In particular, children continue to pay a heavy price for the spread of the poor man’s weapon, and children make up a quarter of the victims. This is why it is our duty to continue the battle and, above all, to do everything possible to ensure that, finally, production of these mines comes to an end.
Mr President, our fellow MEPs have rightly listed the problems caused by the enormous number of mines left behind, often for years, after conflicts throughout the world. The European Parliament recently sent a delegation to Sudan where a civil war has been raging for 20 years. Thankfully the war is over in some parts of the country, such as the Nuba Mountains in the south, but the people living there are now faced with the continued presence of thousands and thousands of mines. Not only are more people regularly being injured in mine-related accidents, but mines are restricting access to the fields and other villages. This makes it very difficult for people to earn a living.
I would therefore like to appeal directly to all those in the world who are responsible for making these mines. We have no idea how long mines can remain active or how long they will still be around. I was shocked to discover in Sudan that Belgian mines are still being found there 20 to 30 years after they were made. And that is despite the fact that my country, Belgium, was one of the first countries to work for the abolition of mines.
That was in Africa, but the problem reaches as far as the borders of Europe. For example, remember that mines are still being used in Cyprus to protect the border between the Greek Cypriot and Turkish Cypriot parts. I hope that the largest countries – China, the United States and Russia – will stop producing and using these mines as well. A general global ban is essential, because the effects of mines still remain a threat to the existence of poor people every day.
– Mr President, as has already been said, this House has a long tradition of concern with this issue. I remember how, before 1999, it was above all Mrs Maren Günther who devoted herself to this cause, in which we have achieved a number of successes and made significant progress. Today, we can see how most of the Member States – almost all of them, in fact; only a few have not yet done so – have already ratified the Protocol, so the assertions made only a few years ago that it was, for this or that reason, quite impossible to accede to it, have proven to be without substance. What this shows is that this is all about political will, so I can do no other than appeal to our Estonian, Latvian, Finnish and Polish friends to see to it that they sign up as soon as possible. I would say the same thing to our important ally, the United States of America.
They and we may be partners in the war on terrorism, but in that anti-personnel mines have no part; they are themselves an instrument of terror. It is for that reason that we must do everything we can to prohibit production of them and trade in them, whilst also doing more to support the clearance of mines. It has been said, and rightly, that mines hit the poorest regions hardest. A few days ago, we heard from the Commission – and I am right behind them in this – that we intend to conduct accession negotiations with Croatia. Croatia is suffering in that, in the fields of one of its most fertile regions, that between Vukova and Ilok, with its wonderful vineyards, mines continue to be present on a large scale, thus preventing the people from returning home.
It is even worse in Bosnia-Herzegovina, in Kosovo, right in the middle of Europe. The same is true, of course, in those regions to which we are particularly committed, such as Africa, which we have been discussing today – and I agree with all those Members who have said that things are at their worst there – and also in Afghanistan. Although we are doing everything to help Afghanistan, our aid is concentrated on a few cities; this is due not only to errors of political judgement on our part, but also to the fact that there are so many mines scattered over wide stretches of the country that reconstruction there is making little if any headway. That, though, is not where the eyes of the world are focused.
It is for that reason that I am glad that our resolution states that we have to pay more attention to mine clearance, to ridding the world of mines. It would be utterly absurd, though, if we were to deploy massive resources – as we must – in support of mine action programmes, while, at the same time, states such as our partners or even certain prospective Member States were to be producing new mines, which would then be laid. That would be nonsense from any rational person’s point of view. For this reason, there is no alternative to a ban, which must include all Member States of the European Union, and behind which we must throw our whole weight, both economically and in terms of foreign policy. Commissioner, I want to endorse your statement that it is not only Europe that must unequivocally ban these mines, but all the states on this earth, including the 44 that are still creating difficulties.
. Mr President, I am pleased to say that on this occasion I totally agree with Mr Posselt, which is not always the case.
In reply to Mr Tannock, it is true that there is a big difference between antitank mines and antipersonnel mines. However, they too can be used in a perverse manner: an antipersonnel mine can be stacked on top of an antitank mine, which is extremely dangerous. There are all kinds of perverse ways of stacking and combining these mines. I do not mean that we should move beyond the scope of the Ottawa Treaty. We should use it forcefully and constructively and then consider how we can move on.
The problem of increasing the number of countries actually complying with and ratifying the Treaty is still a real problem. As a Danish government minister I signed the Ottowa Treaty on behalf of my country. Immediately after signing, the Canadian Government gave us all a nice ballpoint pen. I subsequently had a meeting with the roaming US ambassador. I felt sorry for him and gave him the pen I had just used to sign, saying that at least his government would have a pen that knew how to sign the Treaty. We still need to exert pressure on those countries that are not on board, including the EU Member State named during the debate.
The most important and effective thing way of proceeding in post-conflict situations is, if possible, to have the two sides in a conflict join together in demining mapping. Nicaragua was a good example of this, even though that was never a dirty guerrilla war. It was well-organised and both sides had mapped what they had done. In Nicaragua, working together became in itself part of the reconciliation and confidence-building process. In this case it was possible, but in many cases it is not. This is part of the problem. Having said that, local communities were mobilised in a fantastic way in Cambodia to provide intelligence for mapping, and a long-term broad participatory approach was taken to moving things forward.
We have to use our global presence not only to provide money but also to act as a catalyst for the use of best practice. We should probably also be doing more in terms of research and development in the field of detection technologies. This is all part of what we intend to do in the coming years.
Let me conclude by thanking Members for their very positive contributions.
We thank you for your commitment to this issue, Commissioner.
To end this debate, I have received five motions for resolutions in accordance with Rule 37(2) of the Rules of Procedure(1).
The debate is closed.
The next item is the joint debate on the following seven motions for resolutions tabled by:
– José Ignacio Salafranca Sánchez-Neyra and Concepció Ferrer, on behalf of the PPE-DE Group, on Cuba (B5-0192/2004);
– Cecilia Malmström and Bob van den Bos, on behalf of the ELDR Group, on the situation in Cuba one year after the mass detention of dissidents (B5-0201/2004);
– Alain Lipietz, Josu Ortuondo Larrea and Monica Frassoni, on behalf of the Verts/ALE Group, on the situation in Cuba one year after the mass detention of dissidents (B5-0204/2004);
– Bastiaan Belder, on behalf of the EDD Group, on the situation in Cuba one year after the mass detention of dissidents (B5-0207/2004);
– Ana Miranda de Lage, on behalf of the PSE Group, on Cuba (B5-0208/2004);
– Luisa Morgantini, Pernille Frahm and Herman Schmid, on behalf of the GUE/NGL Group, on the situation in Cuba (B5-0212/2004);
– Luís Queiró and José Ribeiro e Castro, on behalf of the UEN Group, on Cuba (B5-0214/2004).
Mr President, it appears that today, at the request of the Cuban Government, the United Nations Commission on Human Rights is going to vote for a draft resolution on the situation of the prisoners in Guantánamo.
I would ask the following question: with what authority can the Castro Government demand explanations of the situation of these prisoners and demand measures to guarantee that their rights are respected, when Cuba still has 74 citizens imprisoned in inhuman conditions, hundreds of kilometres from their homes, for the sole crime of wishing to exercise their inalienable right to freedom of expression and thought?
We also roundly condemn what is happening in Guantánamo. However, precisely because we are demonstrating the consistency that the Castro Government so cynically demands from the European Union in Geneva – a consistency that Fidel Castro himself is incapable of showing – we also once again condemn the arbitrary detention of the Cuban dissidents.
It is true that Julio Antonio Valdés has been freed, and we are delighted about that. But what we do not want is to allow ourselves to be deceived and forget that the other dissidents are still in prison and that this imprisonment and the conditions involved, which contravene all international conventions in the field, are a flagrant violation of fundamental rights. Neither do we wish to forget that the Varela Project has not yet gone ahead and that Osvaldo Payá, whom Parliament awarded the Sakharov Prize, is still unable to leave Cuba.
Hence the timeliness of the Resolution we are discussing, which is perhaps a repetition, according to the Socialist Group – and this is the reason why it has not wished to sign up to this resolution – but nevertheless necessary, because events in Cuba are, regrettably, repeating themselves and the situation not only remains unchanged, but as the months have passed has actually deteriorated.
We do not want either Parliament or the Commission to abandon people who fight peacefully to defend freedom to their fate, and nor do we want to remain silent about their suffering or about that of their families. We want to tell them from this House once again that we are still standing by them and that, despite the isolation in which they have been confined, we are not forgetting them and we are still with them in their fight, in the hope that one day Cuba can begin to move toward democracy.
Mr President, an unprecedented wave of repression hit Cuba in March and April 2003 under the pretext of the active role played among political opponents by those representing the interests of the US in Havana. Almost 80 civilians were arrested, tried and given very heavy prison sentences, ranging from six to 28 years.
Those arrested were tried very quickly: in a matter of weeks – or even days – in the course of trials not open to the public. The defendants were aided by lawyers not belonging to independent bar associations. The conditions of detention of these people raise serious concerns, insofar as the Cuban authorities are providing hardly any information on the matter.
Faced with this situation, we urge the Cuban authorities to free these political prisoners and are anxious to remind them that freedom of expression is a fundamental right. Last month, a delegation from Reporters Without Borders, accompanied by relatives of unfairly condemned prisoners, came to protest and call for the help of the European Parliament in fighting to defend freedoms.
I am anxious to stress that Cuba has ratified a number of conventions in the area of human rights and I call on the Cuban authorities to respect their undertakings. Cuba cannot, for all that, use the admittedly disastrous consequences of the embargo, which has lasted for more than 40 years, to claim that some of its nationals, described in particular as mercenaries in the service of foreign powers, have had their human rights systematically violated.
Mr President, ladies and gentlemen, first of all I am speaking personally and not on behalf of my group. Secondly, I am not the author of this resolution but am actually more opposed to it. I therefore want to throw another light on the topic.
I have recently been to Cuba to investigate possible ways of cooperating to combat trafficking in and smuggling of human beings. This phenomenon is a serious and pressing problem in Cuba too, and the Cuban Government is working hard on it. In the first two and a half months of this year no fewer than 30 people-smuggling operations were closed down and about 70 attempts to leave the country illegally were thwarted. Half of these involved people-smuggling. Furthermore, five people died in a dramatic attempt to reach the United States, one person is still missing and three were found alive.
People-trafficking generally involves fake marriages and false promises of work. Why do ordinary Cubans take such risks? When talking about people-trafficking we often use the terms 'push factor' and 'pull factor'. We know that poverty is the principal reason, the push factor, both social and economic poverty. As far as pull factors go, we almost immediately think of the force of attraction exerted by the rich West, in this case the United States. That picture is not entirely accurate. What promises do people-traffickers usually make? As in Europe, they promise the chance to earn more money, sometimes a lot more, and claim that their victims will be grateful to them. A rose-tinted picture, bearing little relation to reality, is painted.
US President Lyndon Johnson approved the Cuban Adjustment Act in 1966. This law automatically gave all Cubans reaching the United States residence and employment rights after they had been in the US for a year. This is a clear pull factor, possibly the most important as far as Cuba is concerned. The assumption has always been that life in the United States, even for people on the breadline, is much better than life in Cuba. But the World Bank, not exactly known for its anti-American pronouncements, has praised Cuban healthcare and education. Compare this to the situation in the so-called Promised Land, the United States, where access to healthcare is far from universal, where affordable education is of low quality and where many prisons are privatised and outside democratic control. I have personal experience of this.
If we are to criticise the human rights situation in Cuba we must bear two things in mind. Who is criticising, and is the criticism reasonable and balanced? Listening to the official voice of the European Parliament over the past few months it is clear to me that double standards are being applied, as whenever values that we ourselves regard as universal come into the picture we suddenly take a very selective approach in the case of Cuba.
Certain Members have informed me that they are incorrectly named as authors of resolutions. If this is the case, please forgive us, but the agenda delivered to us indicates that there are seven motions for resolutions, each with its own authors. It is therefore correct. In any event, we are going to go ahead with the debate and later on we will look at the real motions for resolutions or see if there is a joint one. Now is the time for expressing your ideas.
Mr President, I am a signatory to this resolution. Good news from Castro's Cuba; is that possible? Yes indeed, and I refer you to the full-page article in yesterday's devoted to unceasing internal efforts to bring about peaceful regime change on the island. The title of the article speaks for itself: 'Third run-up to a referendum in Cuba'.
The driving force behind this planned plebiscite is still Oswaldo Paya, winner of the Sakharov prize awarded by this House. The enmity and quibbling of Castro and his associates do not worry him; Paya sees the growing popularity of his initiative as more important. Increasing numbers of Cubans are losing their fear of government repression. In May 2002 Paya and his supporters handed over 11 020 signatures for a referendum to the national parliament. 14 384 more signatures were added at the start of October 2003. About half of these were obtained in the period following the wave of arrests in March 2003. The muzzled parliament did not respond, but this has not stopped Paya from organising a third petition.
In this resolution, the European Parliament is clearly lending its support to Cubans longing for the achievement of a democratic, constitutional state. This House expects the Council, the Member States of the Union and the Commission to have the same supportive attitude. I sincerely hope that the Committee on Foreign Affairs will make good its intention to produce a full report on the situation in Cuba during the next session. We owe it to the peace-loving people of this island which attracts so many European tourists.
Mr President, I am going to vote against the so-called compromise resolution, which my Socialist Group has not signed, because I believe it is unfair, biased and does not take account of the aggression and threat suffered by Cuba from the United Sates for almost 50 years.
There are several dozen countries in the world in which the situation in terms of human rights and freedom is objectively worse than in Cuba, but we do not talk about those countries with the same concern. Instead, the European Union maintains relations with almost all of them and, incidentally, just today we have voted without any fuss to renew a cooperation agreement with one of these countries.
What we do not have in the world is several dozen countries on which the United States is obsessively fixated as it is with Cuba. In this area, both our agenda and the scandalous double standards of our positions are set by the United States, with the naïve or deliberate complicity of some of our fellow Members.
In principle, I am in favour of the 70 or so prisoners in Cuba being released. I am aware, however, that people who have been shown to have collaborated with an aggressive power would be imprisoned in our countries as well. I would also contradict those who distort the truth, both in relation to the trials undergone by those prisoners and the conditions in which they are carrying out their sentences.
Nobody would be surprised, Mr President, least of all the Cubans, if following its ‘bringing democracy to Iraq’ venture, the Bush administration were to embark on a similar ‘bringing democracy to Cuba’ operation. For this venture as for the previous one, the White House would find supporters amongst us, but I will certainly not be one of them, and nor will I be one of those who end up regretting not having resisted before.
I would also point out that within Cuban territory there are cases of human rights violations, violations of the rule of law, illegal imprisonment and inhuman conditions, not for the 70, but for more than 600 men who have not been sentenced nor subject to any judicial procedure. But that is happening in the part of the island occupied by the United States: in the base at Guantánamo. I am shocked that those Members who collect signatures so that the rights of prisoners in Cuban jails are respected and in order to visit those jails, do not include the situation of the prisoners in Guantánamo and a visit to the jail there.
On the subject of the human rights of Cuban citizens, I would point out that in the United States there are five Cuban prisoners who have been handed down horrendous sentences, in trials which are dubious in terms of legal security, all as a result of actions in defence of their people from attacks from terrorist groups based in Miami. The US Administration is denying them and their families their legitimate rights as defined in the most fundamental rules of international humanitarian law. In this regard, we have called for the mobilisation of the Council and the Commission, today we reiterate our support and we call on Parliament to support the five people who the Cubans see as their heroes, and their families, several of whom have not been able to visit, not for months, not for years, Mr President.
Mr President, my group has always defended the principles of respecting and protecting freedoms, human, social and national rights and rights to sovereignty and democratic development.
We must always work from an objective point of view and nobody in this House can deny that Cuba has achieved a high level of social, economic, scientific and technological development, which is objectively verifiable and indisputable, despite its international isolation and the asphyxiating blockade by the United States, which it has been suffering for almost half a century. This development has been demonstrated by the indicators in the most advanced and reliable studies and investigations by numerous United Nations bodies. This development also includes fundamental aspects of daily life, such as education, culture, sport and health.
I regret that certain Members of this House are still expressing fury at the Cuban Government in such an irresponsible way and with so little objectivity, while refusing to condemn very serious situations in other parts of the world, resulting from the orders of Washington, that is to say, restrictions of freedoms, interference in the politics of other countries by the United States, as well as the prisoners in Guantánamo, about which you say nothing and whose subhuman situation you do not condemn. Their human rights are not recognised, because the United States has decided that they are in no man's land, but this territory belongs to the United States, it is on Cuban territory and Cuba is a sovereign country.
We cannot have two different yardsticks when it comes to applying human rights at international level. It is highly regrettable that certain groups in this House continuously condemn the situation in Cuba in terms of political prisoners, opponents of the Cuban Government but, nevertheless, avoid debating the horrendous conditions of the five Cubans jailed in the United States, who are denied family visits and fair trials.
Our group has been condemning this in this House and nobody has spoken out on behalf of these prisoners. And I ask myself, do the prisoners in the United States, Guantánamo, the 10 000 in Iraq and other countries not deserve the same consideration and treatment by the European Parliament?
My group considers human rights to be universal, and we defend freedom of expression, the recognition of family visits to prisoners and respect for the government of each country, without political interference from other countries.
Mr President, Commissioner, ladies and gentlemen, I should first like to welcome the fact, on my own behalf and on behalf of my group, that four political groups were able to agree on a compromise resolution, one that is in favour of Cuba, not opposed to it; a resolution that is in favour of the Cuban people, and opposed to a tyrannical regime.
I should like to mention two dates, so that we can be absolutely clear as to what is at stake: on 1 May, ten new Member States are to join this Parliament, our milieu, the house of democracy that we share. Ten years ago, eight of these States were languishing under the tyranny of Communist dictatorships. Once the Wall came down, they were able to develop democratically, to share the same cornerstones of the rule of law, democracy and freedom, and to live side by side with us. This is what we would like to see happen in Cuba.
Next Sunday, 25 April, sees the thirtieth anniversary of the ‘Carnation Revolution’, a democratic revolution, which was promptly hijacked by the extreme left and the Communists, who wished to turn Portugal – to use the expression of the time – into ‘the Cuba of Europe’. We strove hard in 1974 and 1975 to be able to call ourselves a free and democratic country and not a ‘Cuba of Europe’. What we would now like to see is Cuba become ‘the Portugal of the Caribbean’; we would like to see the carnations that brightened up Portugal do the same in Cuba; we would like to share the vibrancy, the colour and the warmth of Cuban culture, a culture we hold in high regard and which we would like to see smile and grow in freedom. This is what is at stake.
Mention has been made here of double standards. What I deplore here is the lack of solidarity, on the part of some Members of this House, with the terrible suffering in Cuba, with people sentenced one year ago to twenty or more years in prison for their beliefs. This is a diabolical state of affairs. If you do not wish to see double standards, then use your vote wisely, otherwise the accusers may soon find the tables turned on them. As revealed recently in Parliament by the organisation, Cuba is currently the world’s largest prison for journalists. Since March, twenty-seven journalists have been imprisoned, and three were already in prison. We must, therefore, show unstinting solidarity with all those who advocate freedom of speech, of opinion and of expression, and political freedom in Cuba.
Lastly, one or two words of support for campaigns to award the Nobel Peace Prize to Cuban democrats, such as Rivero Castañeda, a great writer and poet who is in prison, or Oswaldo Payá, to whom we awarded the Sakharov Prize in 2002. We must not tire in our efforts and must never give up on promoting the Sakharov initiative until, as we have requested and as is his right, Oswaldo Payá is able to come here and speak to us.
Mr President, Commissioner Nielson, on the first anniversary of the mass imprisonments on political grounds, carried out by Castro, we Christian Democrats from Sweden, Denmark, the Netherlands, Belgium, Germany, Spain, Portugal, the Czech Republic and Slovakia made a joint appeal in a letter addressed to the UN Secretary-General, Kofi Annan. We wished to draw attention to the fact that, on 18 March 2003 in the shadow of the Iraq war, Fidel Castro instituted a wave of repression in which 75 advocates of democracy were falsely imprisoned following summary trials. They were each sentenced to between 15 and 27 years’ imprisonment.
A total of 1 456 years’ imprisonment was thus imposed upon these 75 constitutional activists. Their fate must not be ignored by the surrounding world. It is therefore a matter of extreme urgency that we in the European Parliament make this statement today. As Members of the European Parliament, we believe that the judgments must be overturned inasmuch as the trials in Cuba were clearly conducted without legal rights for the accused, who were sentenced on exclusively political grounds. We ask for these 75 human rights activists to be released, and for them to be so without delay.
Their so-called crime is that, in accordance with the Cuban Constitution, they collected approximately 10 000 signatures calling for a referendum on a more pluralistic and more democratic Cuba. For that, they were given extremely long sentences. The majority of those advocating democracy belong to the Christian and Christian Democratic human rights movement, Movimento Cristiano Liberación.
I, together with Mr Ribeiro e Castro and 206 other MEPs, took the initiative of inviting Sakharov prizewinnerOsvaldo Payà Sardiñas to visit us here in Europe. Commissioner Nielson, let this invitation bear fruit by putting pressure on the Cuban regime to enable Osvaldo Payà Sardiñas to visit us.
– Mr President, I must congratulate the organisers of today's debate on their inventiveness. Having failed to find any other excuse to regurgitate their slander of the Cuban people, they remembered the anniversary of the decisions by the courts which sentenced agents of US imperialism and decided to celebrate it. However loud you attack socialist Cuba, my dear fellow Members, you cannot deny the fact that Cuba is the only free country on the American continent, the only country where the people take authority into their own hands. That is why it has endured exclusion, threats and invasion. That is why the United States of America and the European Union want to overturn the Cuban revolution. If, therefore, you are truly interested in the people of Cuba and in human rights, organise a debate on its long-term exclusion or on the five Cuban patriots who are rotting in gaol in Miami, without even being able to see their families, because they acted against the terrorism which is striking their country.
– Mr President, I have to say that what we have just heard from Mr Alyssandrakis is quite eerily reminiscent of a past that will at last be finally behind us when, in just a few days’ time, we welcome the States of Central and Eastern Europe into the European Union.
For decades, this House has contended for freedom, human rights and the right of peoples to self-determination in Central and Eastern Europe. It has helped to sweep away Communism and its dictatorship, banish the ghost of Stalin, tear down the Iron Curtain and now unite the whole of Europe in freedom, and it is positively spooky that a relic of this inhuman ideology such as Mr Alyssandrakis should get up in this House and defend the dictatorship in Cuba.
Let me say it loud and clear, my good friends: we are not, as you suppose, against the Cuban people. On the contrary, we defend them. Those who, before 1989, spoke in this House in defence of the Communist dictatorships must be ashamed when their words are dredged up from the Minutes. In the same way, you too will one day have to be ashamed of what you have said today about Cuba, one of the last brutal and repressive Communist dictatorships in the world.
We do not have an uncritical attitude towards the United States, and God knows that I am not going to defend all the things that a blockade entails. I take a thoroughly critical view of it. I have to say, though, that it stands to reason that it is our duty as democrats to defend with all our might Cuba’s democracy movement, the rule of law there, and its freedom, against those who repress them, represented by the old-school Communist Fidel Castro, a man as lacking in understanding as you are, Mr Alyssandrakis, and, like you, forever yesterday’s man.
. Mr President, this is clearly an issue on which this Parliament likes to be divided. This reflects political reality, but I have one plea. I direct it to Mrs Bergaz Conesa who highlighted Cuba's fine performance in areas such as health, sports and education. That is fine, but I would add, 'and so what'? It should be possible, without being misunderstood, to discuss the issue of human rights on its own merits, not just in Cuba, but everywhere.
It is as if this is a sort of balancing game, a sort of political scoreboard relating to the totality of Cuba's situation, character and state of mind politically. This is not the case. As I understand it, this is about expressing concern – to put it mildly – on human rights issues there, and as friends of that nation we in Europe are entitled to do that here without being seen as escalating or creating even more problems than we have already.
The Commission shares Parliament's concern about the human rights situation in Cuba. We need to see progress on democracy and the opening-up and normalising of political life, especially now, one year after the mass detention of dissidents. In our analysis things have not improved.
The EU continually follows the situation of political prisoners through the Human Rights Working Group in Havana and through contacts with family members of those imprisoned. Last February, the wives and mothers of the political prisoners expressed their appreciation to the European institutions for the support they give. The European Union intends to continue to raise the cases of prisoners of conscience with the Cuban authorities and to exert the pressure we can for real democratic reform and respect for human rights in Cuba. The recent declaration by the Council presidency, congratulating the Cuban journalist Raúl Rivero on the award of the Word Press Freedom Prize from Unesco, called again on the Cuban authorities to release all the imprisoned dissidents without delay.
The Member States supported the recent resolution on Cuba at the UN Human Rights Commission, lamenting the sentencing of political dissidents and journalists last year and expressing hope that the government of Cuba will take measures to promote the full development of democratic institutions and civil liberties.
The European Union considers dialogue with Havana important to promote political, economic and civil rights reforms. However, positive moves by Cuba on its political prisoners are needed. If Cuba took concrete steps to improve the human rights situation, I am sure that the European Union would immediately respond. We regret the current situation. We not only see scope for improvement, we also see the for improvement.
The Commission supports Parliament's initiative to invite Oswaldo Payá. Our delegation in Havana is in regular contact with him and is trying to facilitate the visit.
Finally, despite Cuban decisions which impede our development cooperation activities, the Commission remains willing to provide aid to promote democracy and improve living standards for ordinary Cubans. We regret the lower level of activity in what we are doing together for the time being and, without wanting to create further political tension, we hope and work for a normalisation of the situation.
– Mr President, I requested the floor on a personal matter because the stand taken by Mr Posselt, who did not make the effort to listen to me, whereas I made the effort to listen to him when he spoke, has gone beyond the bounds of political confrontation.
I can accept any political argument in response to the political arguments which I put forward. I cannot, however, under any circumstances accept revenge policies, excommunications and witch hunts.
The joint debate is closed.
The vote will take place following the debates.
The next item is the joint debate on the following four motions for resolutions presented by:
– Stephen Hughes, Margrietus J. van den Berg, Marie-Hélène Gillig and Anna Karamanou, on behalf of the Parliamentary Group of the PSE, Jean Lambert, Theodorus J.J. Bouwman and Hiltrud Breyer, on behalf of the Verts/ALE Group, Gerhard Schmid, Emmanouil Bakopoulos and Dimitrios Koulourianos, on behalf of the GUE/NGL Group, on respect for basic working standards in the production of sport products for the Olympic Games (B5-0191/2004);
– Anne Elisabet Jensen, on behalf of the ELDR Group, on respect for basic working standards in the production of sport products for the Olympic Games (B5-0200/2004);
– Bartho Pronk, on behalf of the PPE-DE Group, on respect for basic working standards in the production of sport products for the Olympic Games (B5-0202/2004);
– Brian Crowley, on behalf of the UEN Group, on respect for basic working standards in the production of sport products for the Olympic Games (B5-0191/2004).
– Mr President, Commissioner, the holding of the 2004 Olympic Games at their birthplace, in Greece, is a very good opportunity for us to highlight the humanitarian values connected with the Olympic spirit and with the letter of the Olympic Charter, which emphasises respect for fundamental human rights throughout the world.
On the basis, therefore, of the serious violations of the rights of workers which we have noted, including of a great many women and children, in the production of sports clothing and footwear, we call on the European Commission to take initiatives and to demand that sport article industries and their world federations apply the rules of the International Labour Organisation. The Commission also needs to cooperate with the International Olympic Committee in order to ensure that the International Olympic Committee includes respect for the internationally accepted rights of workers in the Olympic Charter and the Ethics Code. We also call on the International Olympic Committee to demand that contracts concluded with sponsors and commercial companies include compliance with internationally recognised employment standards and fundamental rights. In other words, all products which bear the logo of the International Olympic Committee must have been manufactured in accordance with the rules of the International Labour Organisation.
I should also like, Commissioner, to stress the importance of a campaign to raise awareness and inform Europeans in the run up to the 2004 Olympic Games.
Mr President, Commissioner, ladies and gentlemen, in ancient times when the Olympic Games were being held in Greece, all wars stopped for the duration of the games. What a pity that this no longer happens. It was a tribute to human individuality and dignity. However, now we see that it is precisely sports shoes that have become a symbol for human exploitation. This resolution is a justified response to this exploitation.
The standards of the International Labour Organisation ought to be binding throughout the world. The reverse is true at present. Ethical investors are punished because they are the victims of unfair competition. We must devise systems of inspection and raise awareness among our consumers and trade unions. The International Olympic Committee should not permit advertising of goods that are not made according to ethical standards. Europe should use these ILO standards not only as a label demonstrating social acceptability and fair trade but also as an organisational principle that we regard as binding for imports and exports. Of course, that is not yet possible but I hope that we can develop a strategy towards this end, so that in years to come when the Olympic Games take place we will be able to say that the rules for equitable world trade and production methods have been integrated into the world trade system itself.
It is tempting to look well into the future. For example, Flanders is now putting itself forward as a candidate to host the 2016 Olympic Games. Can we not say that by 2016 we want a fairer world trade system based not on market value but on human dignity?
Mr President, the Olympic Charter and its fundamental principles stress that Olympism seeks to create a way of life based on the joy found in effort, the educational value of good example and respect for universal fundamental ethical principles. It is therefore crucial that these fundamental principles embrace respect for core labour standards in the production of sports articles for the Olympic Games.
Today, in the context of such production, the failure to respect labour law as laid down by the International Labour Organisation has been observed. Several factors indicate that many sports articles are produced by subcontracting firms which, through their improper conditions of work and employment, breach not only labour law, but also human rights. They do so by failing to respect humane working hours, by not giving their employees a safe and healthy workplace and, in addition, by providing nothing like decent and reasonable remuneration. Again, the problems relating to child labour might also be cause for reflection.
We also call on the sports industry to be vigilant in tackling this unfortunate state of affairs, which it is greatly responsible for and party to, and we call on it to adopt and respect, as quickly as possible, a genuine code of good ethical conduct, aimed at increasing human dignity.
Mr President, Commissioner Nielson, the lack of respect for ILO (International Labour Organisation) labour rights perpetuates poverty and hampers development by driving wages down and denying education – something that constitutes a violation of human dignity.
We know that the production of sportswear and athletic footwear is organised through an elaborate international system of subcontractors. Therefore, the European Parliament today expresses the view that the issue of working conditions for employees, especially in the developing world, must be addressed by the Commission and the International Olympic Committee. Some leading sportswear manufacturers and socially responsible investment firms have also stated that the current ruthless business and labour practices in the global supply chain are unsustainable, lead to unfair competition and constitute an obstacle to sound enterprise.
There is also anxiety amongst ourselves, as consumers, regarding irregularities where conditions of employment and labour are concerned. I would therefore appeal to yourself, Commissioner Nielson, and to the Commission to add to all your very many other tasks that of taking such action in respect of the International Olympic Committee and the business and sports sector and its subcontractors as to ensure that they recognise the ILO’s international labour standards and such action as to ensure that these labour standards are incorporated into the International Olympic Committee’s regulations. This is an issue of human dignity. I wish you success, Commissioner, in this important work.
Mr President, Commissioner Nielson, ladies and gentlemen, at the very outset, I think, it is only proper to thank the manufacturers of sporting goods for providing the least developed countries with employment, wages and taxes. That there is room for improvement here is not a matter of dispute. My belief is that we should concentrate on commending, and publicly encouraging, those who adhere to the ILO's rules. We should call them in front of the curtain and congratulate them on maintaining standards. We should be showing them how best practice works even in the least developed countries; such incentive systems would, I believe, be the best way in which we could help promote economic activity in these countries. We stress the importance of acknowledging and integrating the role of small and medium-sized enterprises, and also especially family firms as suppliers, and of encouraging that both internationally and globally by means of objective and proper invitations to tender.
. The European Commission supports the strengthening of core labour standards and social governance in the context of globalisation. It has taken various policy initiatives in this field.
It considers that more should be done to strengthen the social dimension of globalisation, and will contribute to the follow-up to the report recently presented by the World Commission on the Social Dimension of Globalisation established by the International Labour Organisation.
With regard to the Olympic Games, the European Commission financially supports the implementation of the Charter of Intent adopted by the Organising Committee for the Winter Olympic Games in Turin in 2006. This sets out the organising committee's commitment to dealing with ethical, environmental and social issues and to reporting on the social impact of the activities and compliance with the ethical standards. This initiative could also be very relevant for the 2004 Summer Olympic Games.
The European Commission also contributes to the promotion of corporate social responsibility, workers' rights and decent work in the sports goods industry. It encourages the involvement and commitment of all actors, for example to combating the use of child labour in the production of FIFA-licensed sportswear and footballs.
A similar approach covering all core labour standards could be developed for the upcoming Olympic Games with relevant partners such as the global trade unions, broader civil society, the International Olympic Committee, the World Federation of Sporting Goods Industry, the different brands and companies and the ILO.
The Commission will continue its efforts to promote a more cohesive approach to harnessing globalisation, also tackling issues such as the application of fair rules in global supply and production chains.
This is what the Commission can provide in response to the concerns raised. However, with the organisers of the Olympic Games having given up the ideals of amateurism and voluntarily buried themselves in the deep dark hole of big money, there is a limit to what we can expect from them in the sphere economic ethics. They represent just another case in which we could discuss corporate social responsibility. In my view they are not a special case. They lost their innocence ages ago. The real problem is so huge that we must dig deep into our resources to continue the broader general struggle of ensuring decency triumphs in a world capable of producing child labour, etc. – with or without the Olympic Games.
The joint debate is closed.
The vote will take place following the debates.
The next item is the joint debate on the following seven motions for resolutions tabled by:
– Niall Andrews, on behalf of the UEN Group, on Nigeria (B5-0194/2004);
– Charles Tannock, John Alexander Corrie, Lennart Sacrédeus and Bernd Posselt, on behalf of the PPE-DE Group, on Nigeria (B5-0203/2004);
– Didier Rod, Marie Anne Isler Béguin and Nelly Maes, on behalf of the Verts/ALE Group, on Nigeria (B5-0205/2004);
– Bastiaan Belder, on behalf of the EDD Group, on Nigeria (B5-0206/2004);
– Margrietus J. van den Berg, on behalf of the Parliamentary Group of the PSE, on Nigeria (B5-0209/2004);
– Bob van den Bos, on behalf of the ELDR Group, on Nigeria (B5-0211/2004);
– Yasmine Boudjenah, on behalf of the GUE/NGL Group, on Nigeria (B5-0213/2004).
Mr President, Nigeria is Africa's most populous state. It is a regional superpower and has made progress in terms of democracy, as well as contributing to vital peacekeeping military operations to settle regional conflicts. It is also a member of the ACP and the Commonwealth. I have many Nigerians living in London, my constituency.
Like a number of other countries with co-existing Muslim and Christian communities, such as Pakistan, Indonesia and Egypt, there have been periodic clashes. This most recent outburst of violence in the Nigerian state of Plateau is particularly troubling as not only has the violence been horrendous, but also there is evidence that Islamist extremists have been recruited from neighbouring Muslim countries, such as Chad and Niger, possibly with international Islamic terrorist connections.
Sadly, Nigeria is a country divided by ethnic and religious differences and every effort must be made by the government to build solidarity and social cohesion nationally. The introduction of Sharia law since 1999 has been particularly divisive and we have witnessed the imposition – although not yet carried out – of lapidation, or stoning to death sentences on women convicted of the so-called crime of adultery. It is only a matter of time before this issue resurfaces to disturb the consciences again of the western world.
In the past, I have personally called in this House for the expulsion of Nigeria from the Commonwealth in the event of such a barbaric punishment occurring. After all, the 1999 Nigerian Constitution guarantees total freedom of belief, and the country has signed international convenants on human rights. Therefore, I appeal to the federal and state authorities of this big African country to rapidly re-establish law and order, conduct a full investigation into the identity of the culprits and, in particular, where there has been outside provocation or infiltration, bring all those concerned speedily to justice.
Mr President, Commissioner, ladies and gentlemen, one minute is not long to discuss the enormous problems facing the large and densely-populated country of Nigeria. We were present as guests along with the ACP conference when Mr Obasanjo 'replaced' the military set-up with a democratic system. Hope was strong and sincere. But since then thousands of people have died in ethnic conflicts and all manner of violent clashes. We were also in Kano, in the north, where a wonderful Islamic culture is flourishing and had the opportunity to compare this culture with that of other regions in the south. But this astonishing diversity of tribes, ethnic groups and cultures risks being submerged in severe armed conflict.
Oil, which ought to be this large country's blessing, is in fact a curse because it is used mainly to buy arms and set up one power base against another. Smaller groups, like the Ogoni people, are at risk of becoming the victims of all this. I believe that we must take Nigeria seriously in the context of the ACP and that we must closely monitor what is happening in this large country, because it is a kind of Africa in miniature. I hope that the recommendations contained in our resolutions, focusing mainly on the danger of intolerance, the danger of Sharia law in those countries, stoning women and so on, are taken to heart because there is a risk that the whole situation could degenerate further if we are not much more closely engaged in dialogue, but also with strong sanctions if the rules are flouted.
Mr President, can anyone justify an attack on a church where women, men and children are worshipping? When the attackers shout at them to surrender and lie face down on the ground, only to kill them mercilessly with machetes and axes? Thousands dead, many tens of thousands fleeing, hundreds of churches burned, fear. The only thing the victims did wrong was to be Christians. These dreadful things are happening in central and northern Nigeria. The perpetrators are, once again, Muslim fundamentalists. Not all of them are Nigerian, some are Islamic mercenaries from Chad and Niger. It has been discovered that some of the funds needed to pay for this sort of horrific murderous spree come from Saudi Arabia. What should be done?
Further to this resolution, I call on the Nigerian authorities to take immediate effective measures to protect their fellow-citizens, especially Christians, who are continuing to suffer from the ongoing attacks. They must also take steps to put an end to this Islamic terrorism, by preventive action if necessary, and to abolish Sharia law in the twelve states where it has been introduced. If the government does not take firm action to deal with the violence, we would be justified in fearing that Nigeria could become the stage for a religious war. I call on the Council and the Commission to monitor this situation closely and to press the Nigerian authorities to take effective action.
– Mr President, Commissioner, ethnic and religious violence in Nigeria has concerned our Parliament on countless occasions.
The Committee on Women's Rights and Equal Opportunities, which I have the honour of chairing, has repeatedly intervened and denounced the revival of religious hatred in Nigeria, especially against women, with the application of Islamic 'Sharia' law, which even makes provision for sentencing by stoning for adultery, over and above the laws and Constitution of Nigeria and also over and above the Cotonou Agreement and the clauses about respecting human rights and women's rights.
It would appear, Commissioner, that the Nigerian Government either does not have the power or the political will to impose the 1999 Constitution and the laws on the country. Recent violence by fundamentalists and the outbreak of religious violence in the state of Plateau, which has cost 1 500 people their lives and destroyed 173 churches, is the culmination of a series of bloody events in which Islamic extremists are the protagonists.
In my opinion, the European Commission should exploit its powers and international standing to contribute more actively towards strengthening security, putting an end to the violence and promoting respect for religious tolerance and basic human rights in Nigeria. In other words, we need closer cooperation and pressure on the Nigerian Government and President Obasanjo so that the Constitution and laws are applied in the country.
Mr President, Nigeria, the largest African country with 120 million inhabitants, seems to be under permanent threat of implosion. This oil-producing country,where the extreme wealth of a tiny minority contrasts with the extreme poverty of the population, is once again the scene of religious confrontations which, last month, caused 20 deaths when a village was attacked in the state of Plateau, a state principally inhabited by Christians.
For a long time, this region has been plunged into a genuine conflict between Islamic and Christian fundamentalists. It is a conflict that has already killed more than 100 people in the region since February. These sad events once again show that poverty and the social divide, added together, constitute the ideal breeding ground for all fundamentalists.
Today, Sharia law is practised in 11 northern states out of the 36 states of the Nigerian Federation. In order to react to the Islamic threat, governors of the South, where animists and Christians are in the majority, have created a forum for the Southern states. There are reports that in all areas, including in the institutions, mechanisms that could lead to a new explosion in the country are being put in place.
Today, faced with this spiral of violence affecting a battered population, we are anxious strongly to condemn any type of intolerance and religious violence. Since 1999, thousands of people have perished following inter-community confrontations. At the time, the detonator had been the introduction of Sharia law in several northern states.
We are therefore calling on the Nigerian Government to take the necessary measures and find a practical solution designed to bring this ethnic and religious violence to an end as soon as possible. We hope, moreover, that this will not just be one more debate in our institution.
– Mr President, we must take a very firm stand against the human rights violations and acts of aggression in Nigeria; about that there can be no doubt. In contrast to Islam, which is a great world faith, Islamism is a criminal ideology, and a very clear distinction must be drawn between the two.
We have to be careful, though, not to consider these things from one angle alone. As we know, most of the states in West Africa are artificial creations drawn on the map by the colonial powers, so that peoples in the South are divided, two examples being the Ibo and the Ewe, who are Christians and animists and live on both sides of the border. The same can be said of the peoples of the North, the Hausa and Fulbe, most of whom are Muslims and also live in a variety of states. This simply happens to be the way these states’ borders were drawn; never, throughout history, have they corresponded with the ethnic realities. This is something that has to be clear to us, and this is something for which we Europeans really do share responsibility.
The resolution quite rightly refers to the state of Plateau. It is in Plateau that these ethnic groups collide, and the situation is made even more acute by economic inequalities and migratory flows. The whole place is a highly unstable melting pot and could easily explode. It also has to be borne in mind that Nigeria is a multi-ethnic state, one of the most populous countries in the world and probably the most populous in Africa, and that there are massive oil interests at stake there, so it really does call for extremely sensitive handling and subtle thinking.
That notwithstanding, what I would like to say to Mrs André-Léonardis that it is taking sophistry a bit too far to say that there is fundamentalism in both the Christian and Islamic camps. There is no Christian fundamentalism in Nigeria. There is no Islamic fundamentalism there either; there is, instead, on the one hand, this complex conflict situation, and, on the other, Islamist ideologues attempting to exploit it for their own ends. If we are to address this situation, we need sound knowledge of these countries’ history and ethnic make-up; only then will we be able to support the peace process and prevent Nigeria from disintegrating in a bloody war compared with which the carnage in the former Yugoslavia will seem trivial.
That, as has been said, is why our task is to get actively involved in the peace process, but to do so with precise knowledge of the realities of these countries, on which we can draw in our deliberations.
Mr President, Commissioner, rapporteurs, I feel that this parliamentary resolution is most timely, since it addresses what is possibly the most serious human rights problem that we face at the beginning of the twenty-first century.
The situation in Nigeria is extremely delicate, but is not unique. It is repeated elsewhere, in Sudan, for example, although this has not been sufficiently publicised in view of public attention on Iraq, where events are all the more unforgivable since they are occurring with the complicity of armed forces from the European Union. I feel that what we are seeing is a fanatical regime gradually taking hold, in particular in Southern Iraq, in Basra to be specific. This is a regime in which Christians are persecuted, alcohol is banned, western clothes are banned and veils must be worn, and all of this is happening with the complicity of the British troops on the ground.
The real issue at the heart of the situation in Nigeria is Islamic fanaticism. This is more of an issue than the existence in the country of people of various ethnic backgrounds and beliefs, which is the case in most corners of the globe and is the result of the way in which history has unfolded. This problem must be combated, and we must not continue to play it down for the sake of short-term commercial interest or our oil-based diplomacy. This strikes me as the overriding message that we must convey to the Commission and the Council.
. Mr President, the Commission shares the concern at conflicts between communities in Nigeria and condemns all attacks and violence, whether apparently ethnic, religious or social, etc. in origin.
We caution against a simplistic analysis of the situation which focuses on just one area or religious group. The violence is often related to conflicts over access to resources or triggered by political tensions. In the case of Plateau State, the causes of violence are related to both these reasons and the perpetrators have come from both sides of the community. It is factually wrong to describe this as something driven only by Islamic fundamentalists.
For information, I would add that Plateau State is not a state which applies Sharia law, and it is not likely to because it has an overwhelming Christian majority composed of groups of indigenous people and settlers. In very manycases, there is a sort of social clash between incomer settler groups and the original inhabitants – a version of a conflict that we see in very manyother places. The problem with understanding Nigeria is that there are several layers of problems, and each layer is normally enough to create a conflict. Therefore this complex situation is something we really have to respect in order to do something useful.
For the second time this afternoon I have to say that I agree with Mr Posselt's contribution. We have similar views on this situation. His reference to Yugoslavia is also very important because there we have assisted in a so-called solution which is contrary to what we, for very good reasons, find necessary for Africa, namely to avoid changing the geography. Even though we gave them nonsensical borders, Europe and others rightly agree with Africa itself that, as long as Africa does not want to change the borders, we definitely should not advise it to do that, even if it is difficult.
Conflicts between communities in Nigeria have been evident for some time and we have been following the situation as part of the early warning system for conflict which the Commission is setting up. The Commission has also adapted its cooperation programme to reflect that situation. Support for human rights in Nigeria is a significant component of our cooperation strategy for the country. Nigeria was also selected as a focal country for the European Initiative for Democracy and Human Rights to respond to precisely the sort of concerns raised by Parliament.
Three projects were approved last year, including one with a Nigerian NGO working in Plateau State and Kaduna State to promote peace between Muslims and Christians. The project also covers improving the drafting and application of Sharia law in conformity with the guarantees of religious freedom provided in the Nigerian constitution as well as respect for the international conventions providing protection for human rights which the country has signed.
In other words, reasonable co-existence between Sharia law and the constitution of Nigeria is an option. This is what the country is trying to organise. I mention this simply by way of a warning that we must not move blindly in one direction without really reflecting on the complexities involved.
As I have already said, other conflicts relating to religious differences are very important and we should be careful not to overlook or marginalise these other aspects. If we fail to understand this, we will not be of much use in a dialogue aimed at stopping the conflicts. Social, economic and ethnic problems – all these other layers of problems I have mentioned – have to be given a proper place in the analysis.
At federal level the Commission is working with Member States to strengthen political dialogue with Nigeria. This dialogue is one of the instruments provided by the Cotonou Agreement and the Federal Government is participating actively in that dialogue.
We have adapted to the special realities of Nigeria, where the states play a powerful role, and in fact the bulk of our work relating to water and sanitation is being done in six of the 36 states that make up the Federal Republic of Nigeria. We have chosen the six states not on the basis of where it is easiest to work, but where need is greatest. Although, in so doing, we are inviting problems, this is the most meaningful way of working on matters that relate to the core of the problems underlying what we are discussing here this afternoon.
We share this House's call for the Federal Government to do everything in its power to protect its citizens, put an end to violence and promote respect of human rights, including of course freedom of religion. We hope that Parliament's adoption of a resolution which is balanced on this issue will be seen as meaningful encouragement along these lines.
Mr Rübig has the floor for a point of order.
Mr President, may I make a request? I would like an investigation into whether, during the vote on the van Hulten report, it was noted by Mr Ferber and recorded in the Minutes, that a Member was not present, which that Member subsequently confirmed. Is he entitled to call for a subsequent correction of the vote, which did not take place in the Chamber, which the Minutes indicate that he did?
Thank you, Mr Rübig. We take note of what you say, which will be dealt with in the appropriate manner.
My request to you, Mr President, is that, when we sign ourselves into the central register tomorrow morning, we should be given ample protection from the media, who we expect to be there, and who are working for a certain Mr Martin. Although we have nothing to hide, we do not want to be harassed. Let me assure this House right now that I would not, until very recently, have thought it even possible that I could have been systematically spied on by a certain Mr Martin, using his buttonhole camera, since at least 2002. I was not aware of being spied on. Had I been aware of it, I would have given this Mr Martin a wide berth ever since 2002.
I am equally strong in my condemnation of certain German media, who are making use of a certain Mr Martin as what they call their principal witness and have thereby subjected me, among others, to a disgusting campaign of defamation in Germany. Here in this House, I have always obeyed the rules as they were in force at the time.
Mr President, as a personal reference has been made to me, I am glad to have been given the opportunity to reply to it, so that it is not only others who can bandy statements about in this House.
I just want to make it clear that it is in no way the case that there are people in the media working for me. I also want to make it clear that I have not been using a camera concealed in my buttonhole, and, above all, that I am very sorry, for the sake of Europe's taxpayers and voters, that it is evidently still not understood in this House that the rules are the problem and that a self-service mentality has got a foothold in this place. What this shows, quite simply, is that only pressure from the public will bring about awareness of the need for reform, which has been long in coming and is what a number of my fellow-Members and I are working for.
Mr President, I am sorry to have to say that I had expected more from Mr Martin's statement. I thought he was going to explain why the Minutes state that he voted on many of the amendments to the van Hulten report, even though he was not in the Chamber at all. It is an inexplicable phenomenon how someone can claim to have voted on innumerable amendments, even though he was outside. We could all do the same thing, with interviews of one sort or another out there and, later on, the President's lists...
We are not going to deal with this issue any further. It has been fully debated in recent days and the President of Parliament has made several eloquent statements in relation to it.
The debates on cases of breaches of human rights, democracy and the rule of law are closed.
We shall proceed to the vote(1).
(2)
.  I agree with the overall thrust of this report, which notes with concern that the region’s economic decline has a greater negative impact on women than on men and that the feminisation of poverty is growing rapidly. I should like to highlight the fact that poverty and unemployment, combined with a strong patriarchal tradition, are the main causes of prostitution, trafficking in women and violence against women.
Women’s human resources, which are relatively plentiful due to women’s generally high standard of education, are under-utilised in the economic, social and culturaldevelopment of the region because of discriminatory practices and prejudices.
Accordingly, the governments of South-East Europe, in the light of increasing religious fundamentalism and the return to patriarchal societies, must guarantee fundamental freedoms and respect for human rights and freedom of thought, conscience and religion. They must also ensure that tradition does not impinge upon personal autonomy or violate women's rights and the principle of gender equality.
I am concerned to note that, in most countries in South-East Europe, the rate of women’s participation in political life is currently below 20%, which, in comparison with other parts of Europe represents the highest level of exclusion of women from...
. Human rights violations in the Western Balkans are particularly alarming and must, therefore, be condemned.
As Mrs Karamanou rightly points out, however, problems do exist that are not solely related to women. I agree with the special emphasis accorded to women’s rights, yet there are other problems, which, given their magnitude, are worthy of greater concern. Indeed, the rapporteur acknowledges that positive developments have taken place in the situation of women. Let us not forget that some of these countries only acquired their independence relatively recently, and that they have lived through periods of major instability, and in some cases even war.
This region is made up of a variety of ethnic and cultural groups. Major change does not, therefore, occur overnight.
In light of all of these points, I abstained in the vote on the resolution.
I feel that the European Union must redouble its efforts to raise the level of development in these countries, and not to focus all its attention on the situation in one group only, whichever that may be. In so doing, we will see not only positive development for women, but also, more importantly, a reduction in many of the problems that ravage the Western Balkans.
.  The call to eliminate the use, production, storage and transfer of anti-personnel landmines is right and appropriate.
We are particularly concerned to note the existence of vast mined areas, which claim thousands of victims – mostly children – and which prevent people from returning to their homes, from cultivating their land and from starting their lives afresh following military conflict. This situation must stop. We must mobilise, as swiftly and effectively as possible, the resources required to clear mined areas, to help with the social and economic rehabilitation of victims and to destroy stockpiles of anti-personnel mines.
It is similarly shocking that the United States – the country leading the arms race and the one that undertakes the highest number of military interventions – has announced that it will not sign up to the Ottawa Convention on the Prohibition of Anti-Personnel Mines, and that it has decided to retain its 8.8 million so-called ‘intelligent’ anti-personnel mines (equipped with self-destruction mechanisms). The USA has also said that it will only stop using ‘conventional’ anti-personnel and anti-vehicle mines after 2010, or, put another way, four years after the previously agreed deadline.
Parliament has reached the end of its agenda(1).
I declare the session of the European Parliament adjourned.